Case No. FF-G-013    EXHIBIT 10.7

 

PREFERRED SHIP MORTGAGE

TO THE UNITED STATES OF AMERICA

ARTICLE I: CREATION OF ENCUMBRANCE

 

SECTION 1. PREFERRED SHIP MORTGAGE: THIS MORTGAGE, dated the 17th day of October
, 2005, by Omega Protein, Inc., 835 B Pride Drive, Hammond, Louisiana 70401,
owning 100%, (the “Borrower”), to the United States of America, acting by and
through the Secretary of Commerce, National Oceanic and Atmospheric
Administration, National Marine Fisheries Service, Financial Services Division,
1315 East-West Highway, Silver Spring, Maryland 20910 (the “Government”),

 

DEFINITIONS: All terms contained herein are defined in the Acknowledgment of
Definitions executed by all parties to this transaction.

 

WITNESSETH:

 

SECTION 2. ENCUMBERED VESSEL: WHEREAS, The Borrower owns 100% of the fishing
vessel, more fully described below in Section 4; and

 

SECTION 3. OBLIGATIONS SECURED: WHEREAS, The Government, pursuant to the
provisions of Title XI of the Merchant Marine Act, 1936, as amended, found at 46
USC § 1271 et seq., and 50 CFR 253, as amended by public law no. 104-297 on
October 11, 1996, known as the Fisheries Finance Program, made, entered into,
and delivered certain agreements and covenants, as contained in the
Approval-in-Principle Letter dated September 28, 2005, (the “Approval Letter”)
and such Approval Letter has been accepted by the Borrower and Omega Protein
Corporation, (the “Guarantor”). The Approval Letter contemplates a loan from the
Government to the Borrower, in the amount of up to $14,000,000.00, (the “Loan”).
This transaction will be evidenced by the issuance of a promissory note, in the
principal amount of $14,000,000.00 (“the Note”) to the United States of America
by the Borrower, dated October 17, 2005, a copy of which is attached hereto as
Exhibit 1, and which will be secured by this Preferred Ship Mortgage (the “Ship
Mortgage”) to the Government for the purpose of securing the Loan, including,
but not limited to, the payment of the principal of and interest of the Note in
accordance with its terms and the terms of this Ship Mortgage, as well as any
future advances, and all other sums owed the Government.

 

WHEREAS, the Government has entered into an Approval and Agreement letter dated
September 28, 2005, (the “Approval Letter”), and Security Agreement dated
October 17, 2005, with the Borrower, and will execute other documents, including
all Loan Documents.

 

1

                       Initial



--------------------------------------------------------------------------------

CONSIDERATION:

 

NOW, THEREFORE, in consideration of the Government having agreed to enter into
the Approval Letter dated September 28, 2005, with the Borrower and for other
good and valuable consideration, receipt whereof is hereby acknowledged by the
Borrower, and in order to secure the payment of the principal of and interest on
the Note and all other sums which accrue according to the terms thereof and the
payment of all other sums that may hereafter become secured by this Mortgage in
accordance with the terms hereof and to secure the performance and observance of
and compliance with the covenants, terms and conditions herein and in the Note
contained, or contained in any other document executed by the Borrower, the
Borrower has granted, conveyed, mortgaged, pledged, assigned, transferred, set
over and confirmed unto the Government the whole of the vessel described as
follows:

 

SECTION 4. SECURITY AGREEMENT: THE VESSEL SUBJECT TO THIS MORTGAGE is that
certain oil screw vessel named ALBERT J. BOURG, Official Number 298585 together
with all her accessories and appurtenances, including, but not limited to
accounts receivable, anchors, apparel, boats, boilers, cables, catch, chains,
charter hire, contract rights, contracts, electronics, engines, equipment,
fishing gear, freight, furniture, general intangibles, inventory, licenses,
machinery, masts, motors, nets, permits, proceeds, product, related gear, rents
or profits, rigging, sails, skiffs, spare parts, spars, substitutions, supplies,
tackle, hydraulics, safety equipment, and parts and accessories affixed to or
used in connection therewith, whether now owned or hereafter acquired, whether
on board or not, and all additions, improvements, renewals, and replacements
hereafter made in, on or to the said vessel or any part thereof, and in, on, or
to its equipment and appurtenances as aforesaid (the “Vessel”).

 

INDIVIDUAL TRANSFERABLE QUOTAS: If a limited fisheries access system is in
effect, or should a limited fisheries access system be initiated at some future
date under which the Borrower is granted a transferable fishery conservation and
management allocation (including, but not limited to, allocations, permits,
quotas, licenses, cage tags, or any other fisheries access restriction or right,
however characterized, of whatsoever nature) affecting, necessary for, or in any
other way, however characterized, associated with any of the property included
in the Collateral, the Borrower agrees to grant to the Government a full senior
security interest in such allocation by whatsoever means deemed by the
Government to be appropriate (including, but not limited to, the Borrower’s
execution of security agreements and the filing of financing statements under
the UCC). Further, if the Borrower fails to do so, the Borrower agrees that the
Government may use, for the purpose of executing and otherwise perfecting
whatever documents may be required to effect the grant to the Government of such
a full security interest in such fisheries conservation and management
allocation, the attorney-in-fact authority conferred upon the Government by
ARTICLE IX of the Title XI Financial Agreement.

 

SECTION 5. FINANCING STATEMENT: Some of the items of property described herein
are goods that are or are to become accessories and appurtenances to the vessel
described herein, and it is intended that as to those goods, this mortgage shall
be effective as a financing statement. Information concerning the security
interest created by this instrument may be obtained from the Borrower or the
Government, at the addresses sent out in the first paragraph of this Preferred
Ship Mortgage.

 

TO HAVE AND TO HOLD ALL and each of the above-mortgaged and described property
unto the Government and its successors and assigns, to its use and benefit
forever;

 

PROVIDED ALWAYS, and the condition of these presents is such, that if the
Borrower, its successors or assigns shall pay, or cause to be paid, the
principal of and interest on the Note in accordance with the terms of the Note
and the Mortgage and shall pay any and all other sums that may hereinafter
become secured by this Mortgage in accordance with the terms hereof, and shall
keep, perform, and observe all and each of the covenants and promises in the
Note and in the Mortgage contained, expressed, or implied to be kept, performed,
and observed by or on the part of the Borrower, then this Mortgage and the
estate and rights hereby granted shall cease, determine, and be void; otherwise
to remain in full force and effect.

 

The Government hereby covenants and agrees that the Vessel is to be held by the
Borrower subject to the further covenants, conditions, and uses hereinafter set
forth as follows:

 

2

                       Initial



--------------------------------------------------------------------------------

ARTICLE II: BORROWER’S OBLIGATIONS

 

SECTION 1. CITIZENSHIP AND TITLE REQUIREMENTS: The Borrower (i) is and shall
continue to be a citizen of the United States as defined in section 2 of the
Shipping Act, 1916, as amended, for coastwise trade, and (ii) is entitled to own
and operate the Vessel under her marine document and shall maintain such marine
document in full force and effect. The Note and the Mortgage have been duly
executed and delivered, and the Note in the hands of the holder thereof is and
will be a valid and enforceable obligation of the Borrower in accordance with
its terms. The Borrower lawfully owns and is lawfully possessed of the whole of
the Vessel free from any lien whatsoever except the lien of this Mortgage, and
liens expressly permitted herein and other Preferred Ship Mortgages in favor of
the Government, and covenants that it will warrant and defend the title and
possession thereto and every part thereof for the benefit of the Government
against the claims and demands of all persons whomever.

 

SECTION 2. INSURANCE REQUIREMENTS:

 

(a) The Borrower will, at all times and at its own expense, keep the Vessel
insured with responsible underwriters and through responsible brokers, all in
good standing and satisfactory to the Government, in an amount that fully and
adequately protects the Vessel and the Government’s interest therein against all
marine perils and disasters and all hazards, risks, and liabilities in any way
arising out of the ownership, operation, or maintenance of the Vessel, including
but not limited to insurance as follows:

 

(i) While being operated, navigating hull insurance must be in an amount equal
to the full commercial value of the Vessel. In no event may this be less than
one hundred ten percent (110%) of the unpaid principal, at the time outstanding,
of the Note. The policy valuation on the hull shall not exceed the aggregate
amount insured by hull policies. The hull insurance shall be placed under the
form of policy known as American Institute of Marine Underwriters form, or under
such other form of policy as the Government may approve, insuring against the
usual risks covered by such policies, including four-fourths running down
clause, Inchmaree clause, and breach of warranty clause; and

 

(ii) Protection and indemnity insurance under form of protection and indemnity
policies approved by the Government and issued by marine insurance companies
approved by the Government. The amount of protection and indemnity insurance
shall be fixed by the Government; and

 

(iii) When and while the Vessel is laid up, and in lieu of the aforesaid
navigating hull insurance referred to in (i) of this Section, port risk
insurance under forms of port risk policies approved by the Government.

 

(b) The Borrower expressly covenants and agrees to keep the policies renewed
from time to time, to keep the same valid at all times for the amounts
aforesaid, and to keep the premiums thereon fully paid at all times. The
Borrower shall not do any act nor voluntarily suffer or permit any act to be
done whereby insurance is or may be suspended, impaired, or defeated, and shall
not suffer nor permit the Vessel to engage in any voyage or to carry any cargo
not permitted under the policy or policies of insurance in effect, unless and
until the Borrower shall first cover the Vessel in the amount herein provided
for, with insurance satisfactory to the Government for such voyage or for the
carriage of such cargo.

 

(c) In the event the Borrower fails to procure any of the insurance,
satisfactory to the Government, or fails to perform any of the covenants and
agreements contained herein, the Government may, but shall be under

 

3

                       Initial



--------------------------------------------------------------------------------

no duty to, procure such other or different insurance or coverage as it may deem
advisable with uncontrolled discretion in the Government as to the source,
nature, form, type, class, amount, and extent of such insurance or coverage; and
all sums expended or advanced by the Government in procuring such insurance
shall be secured by and shall be due and payable as provided in Article II,
Section 2 hereof.

 

(d) All insurance shall be taken out in the name of the Borrower and the
Government as their interest may appear and policies and certificates shall
provide that there shall be no recourse against the Government for payment of
premiums and shall further provide for at least 20 days prior written notice to
be given to the Government by the underwriters in the event of cancellation or
modification. All original policies, binders, certificates, and covenants and
all endorsements and riders thereto shall be delivered to the Government for
approval and custody.

 

(e) Except as provided in (f) below, all insurance policies or certificates
shall provide that losses thereunder shall be payable to the Government. If no
Event of Default exists under this Mortgage, the Government may, in its
discretion, pay, from the proceeds of the insurance directly to the repairer,
the amount of any authorized repairs or if the Borrower shall have first fully
repaired the damage to the satisfaction of the Government and paid the cost
thereof, to the Borrower as reimbursement therefor. Any balance remaining from
the aforesaid insurance proceeds will be applied as directed by the Government.
If an Event of Default exists, the Government shall retain such insurance and if
such Event of Default is not cured within fifteen (15) days of the occurrence
thereof, apply the same in the manner provided in Article II, Section 2 hereof.

 

(f) Any loss under any insurance on the Vessel with respect to protection and
indemnity risks may be paid directly to the person to whom any liability,
covered by such insurance, has been incurred or to the Borrower to reimburse the
Borrower for any loss, damage, or expense incurred by the Borrower and covered
by such insurance; provided, that the underwriter shall have first received
evidence that the liability insured against has been discharged.

 

(g) In the event of an actual or constructive total loss, or an agreed or
compromised total loss of or in case of requisition of title to the Vessel, all
amounts payable therefor shall, subject to Article II, Section 2 hereof, be paid
to the Government and shall be applied first, to the payment of the expenses of
the Government in collecting such payments, and second, as provided in Article
II, Section 2 hereof.

 

(h) In the event that any claim or lien is asserted against the Vessel for loss,
damage, or expense which is covered by insurance hereunder, and it is necessary
for the Borrower to obtain a bond or supply other security to prevent arrest of
the Vessel or to release the Vessel from arrest on account of such claim or
lien, the Government, on request of the Borrower, may, in the sole discretion of
the Government, and upon notice to the Borrower, assign to any person, firm, or
corporation executing a surety or guarantee bond or other agreements, to save or
release the Vessel from such arrest, all right, title, and interest of the
Government in and to said insurance covering said loss, damage, or expense, as
collateral security to indemnify against liability under said bond or other
agreement.

 

SECTION 3. NO LIENS TO BE PLACED AGAINST THE VESSEL:

 

(a) Neither the Borrower, any charterer, the Master of the Vessel, nor any other
person has or shall have any right, power, or authority to create, incur, or
permit to be placed, imposed, or continued upon the Vessel any lien whatsoever
other than the lien of this Mortgage or permitted liens as defined herein.

 

4

                       Initial



--------------------------------------------------------------------------------

(b) Permitted Liens. “Permitted Liens” means liens or other charges or
encumbrances:

 

(i) arising for damages out of tort covered by insurance except for any
deductible amounts applicable thereto, for wages of a stevedore when employed
directly by the owner, operator, master, ship’s husband or agent of any Vessel,
for wages of the crew of the Vessel, for general average, for salvage, including
contract salvage, provided the same are paid immediately when due;

 

(ii) in favor of any person furnishing repairs, supplies, towage, use of dry
dock or marine railway, or other necessaries to a Vessel on the order of the
Borrower, or of a person authorized by the Borrower, provided the same are paid
immediately when due.

 

(iii) imposed on the Vessel for taxes or governmental charges or levies,
provided the same are paid immediately when due;

 

(iv) incurred in the ordinary course of business of the Vessel not relating to
money borrowed which (1) will be paid immediately when due, and (2) which, in
the aggregate, at any time are not material to the operations or financial
condition of the Borrower; and

 

(v) arising by operation of law as a result of the modification of the Vessel,
including mechanic’s liens, provided the same are paid immediately when due;

 

(vi) in favor of the United States of America, the United States Department of
Commerce, National Oceanic and Atmospheric Administration, National Marine
Fisheries Service, Financial Services Division;

 

PROVIDED, HOWEVER, that with respect to the deductible amounts described in
clause (i) and liens or encumbrances of the type described in clauses (ii),
(iii) and (v) not arising from or incurred in the ordinary course of business of
the Borrower, the Borrower shall have set aside adequate reserves determined in
accordance with generally accepted accounting principles (GAAP), provided that
for such deductible amounts and liens or encumbrances which, in the aggregate,
exceed $25,000.00 USD, shall include only liens which are subordinate to or
which pursuant to applicable law cannot be subordinated by contract to the lien
of the security interest in the vessel granted to the Government.

 

As used herein, the term “immediately when due” shall mean the time when,
according to applicable law, customary industry practices, or a prior course of
dealing or other agreement between the Borrower and the lienholder, the
lienholder expects payment to be made; provided that, if the Borrower desires to
contest an asserted lien, the Borrower may do so if the Borrower acts in good
faith and by appropriate proceedings and has set aside the reserves described
above.

 

SECTION 4. NOTICE OF MORTGAGE: The Borrower shall carry a properly certified
copy of this Mortgage with the Vessel’s papers on board the Vessel, shall
exhibit the same on demand to any person having business with the Vessel, or to
any representative of the Government, and shall place and keep prominently
displayed in the pilot house, master’s cabin, and engine room of the Vessel a
framed, printed or typewritten notice reading as follows:

 

“NOTICE OF MORTGAGE: This Vessel is covered by a Preferred Ship Mortgage given
to the United States of America, under authority of the Ship Mortgage Act, 1920,
as amended. Under the terms of said Mortgage, neither the owner of this Vessel,
any charterer, the Master of this Vessel, nor any other person has any right,
power, or authority to create, incur, or permit to be imposed upon the Vessel
any liens, maritime or

 

5

                       Initial



--------------------------------------------------------------------------------

otherwise, other than the lien of said Mortgage and liens for crew’s wages,
emergency safety repairs, or salvage.”

 

SECTION 5: NOTICES TO THE GOVERNMENT:

 

(a) OF ACTION AGAINST VESSEL: In the event that a libel is filed against the
Vessel, or if the Vessel shall be levied upon or taken into custody, or detained
by any proceeding in any court, or tribunal, the Borrower will, within 48 hours,
notify the Government by telegram, telex, or facsimile and confirmed by letter,
and the Borrower will, within fifteen (15) days thereafter, cause the Vessel to
be discharged. Within ten (10) days of its occurrence, the Borrower will notify
the Government of any claim that could result in a lien being placed against the
Vessel.

 

(b) OF CASUALTIES OR DAMAGE TO THE VESSEL: Within 24 hours of the event, the
Borrower shall furnish the Government full information regarding any casualties
or other accidents or damage to the Vessel, including copies of any supporting
documents, i.e, accident reports, claims, etc.

 

(c) OF ACTION AGAINST THE BORROWER OR GUARANTOR: Within ten (10) days of its
occurrence, the Borrower must give the Government written notice of any pending
litigation, business reverse, casualty, loss, or any other matter (however
characterized) that diminishes; (i) The Borrower’s ability to service any debt
actually or contingently owed the Government, (ii) The Borrower’s ability to
perform any other duty or obligation owed to the Government, (iii) The
Borrower’s ability to fully and faithfully perform any covenant with the
Government, (iv) the value of any property or other assets pledged to the
Government, or (v) the net worth of any party against whom the Government has
recourse for this debt.

 

SECTION 6: MAINTENANCE AND INSPECTION COSTS:

 

(a) VESSEL MAINTENANCE: At all times, at the Borrower’s own cost and expense,
the Borrower will maintain and preserve the Vessel in as good condition, working
order and repair as on the date of this Mortgage, ordinary wear and tear
excepted; provided, however, if subsequent to the date of this Mortgage, the
Vessel is reconstructed or reconditioned, the Borrower will keep the Vessel in
as good condition, working order, and repair as the Vessel was on the date said
reconstruction or reconditioning was completed, ordinary wear and tear excepted.
In addition to the foregoing, the Borrower will keep the Vessel in as good
condition as will enable her to pass such inspection as may be required by
marine underwriters as a condition of their writing such insurance in such
amounts as are required under this Mortgage or as required by the United States
Coast Guard as a condition to certifying that the Vessel is seaworthy and in
compliance with all applicable safety and navigational requirements.

 

(b) INSPECTION OF VESSEL: The Borrower shall afford the Government or its
authorized representatives full and complete access to the Vessel, in port or at
sea, at such times as the Government, in its sole discretion, may require, for
the purpose of inspecting or valuing the vessel, her cargo, log, and papers.

 

(c) INSPECTION OF BORROWER’S FINANCIAL RECORDS: The Borrower agrees to execute a
consent and waiver, valid for the term of the mortgage, which allows the
Internal Revenue Service to release directly to the Government, Borrower’s
Federal Income Tax Returns1, whenever the Government requests same.
Additionally, the Borrower shall permit the Government, or any representative
selected by it, in such manner and at such times as the Government, in its sole
discretion, requires, to make inspections and audits of any books, records,
off-loading receipts, fish-sale receipts, papers, or other documents of
whatsoever nature in the custody

--------------------------------------------------------------------------------

1 Borrower agrees to execute IRS Forms #4506 and 8821, thereby implementing the
provisions of 26 USC §6103(c).

 

6

                       Initial



--------------------------------------------------------------------------------

and control of the Borrower, or any other individual or entity, relating in any
way to the financial or business condition of the Borrower or the operation or
company. At the Government’s request, these statements, books, records, receipts
or reports must be delivered to the Southeast Region of the National Marine
Fisheries Service, Financial Services Branch, in St. Petersburg, Florida.

 

(d) BORROWER TO PAY THE COST OF ALL SUCH INSPECTIONS, audits or appraisals,
provided for in Paragraphs 6(a), 6(b) and 6(c), immediately above, within 30
days of the Government’s demand and all such amounts disbursed by the Government
for such purpose shall, until fully repaid by the Borrower, be added (payable
upon the Government’s demand) to the Borrower’s Note to the Government and shall
earn interest at the same rate as the other principal of the Borrower’s
Promissory Note and shall be secured by the ship mortgage and other securities
which secure the Borrower’s promissory note to the Government.

 

SECTION 7. FINANCIAL REPORTING TO THE GOVERNMENT:

 

(a) The Borrower will, within 20 days after the close of each fiscal year, and
at such other times and in such form as the Government may prescribe, furnish to
the Government, the Borrower’s financial and operating statements including
schedules showing all compensation paid by the Borrower;

 

(b) The Borrower will, at all times, keep proper books of account in accordance
with generally accepted accounting principles and practice; and

 

(c) The Borrower will permit the Government, at the Borrower’s expense and in
such manner and at such time as the Government may require, to (i) make
inspections and audits of any books, records, and papers in the custody and
control of the Borrower or others, relating to the Borrower’s financial or
business conditions, including making copies thereof, and extracts therefrom,
and (ii) make inspections and appraisals of any of the Borrower’s assets.

 

SECTION 8. TAXES & FEES: The Borrower will pay and discharge when due and
payable, from time to time, all taxes, assessments, governmental charges, fines,
and penalties lawfully imposed on the Vessel.

 

SECTION 9. REIMBURSEMENT OF GOVERNMENT EXPENDITURES: The Borrower will reimburse
the Government for any and all expenditures which the Government may reasonably
elect to make from time to time to protect the security granted hereunder (in
the event of the Borrower’s failure to do so), including, without limitation of
the foregoing, payment of taxes, repairs, insurance premiums, the discharge of
any lien, libel or seizure of the Vessel, and expenses incurred by the
Government in retaking the Vessel; and any such payment made by the Government
shall be for the account of the Borrower, and the making thereof by the
Government shall not cure the Borrower’s default in that regard nor constitute a
waiver of any right or remedy granted to the Government hereunder, and all
reasonable sums so expended by the Government or any liability incurred by it
shall be immediately due and payable and shall be deemed to be an indebtedness
of the Borrower and secured by this Mortgage, and until paid shall bear interest
at the same rate as that provided in the Note.

 

SECTION 10: GOVERNMENT’S PRIOR WRITTEN CONSENT REQUIRED: The Borrower shall not,
without prior written consent of the Chief, Financial Services Division,
National Marine Fisheries Service, which consent will not unreasonably be
withheld, take any of the following actions:

 

(a) sell, mortgage, transfer, nor charter the Vessel, and any such written
consent obtained from the Government to any one sale, mortgage, transfer, or
charter, shall not be construed to be a waiver of this provision with respect to
any subsequent proposed sale, mortgage, transfer, or charter. Any such sale,
mortgage, transfer, or charter of the Vessel shall be subject to the provisions
of this Mortgage and to the lien it creates.

 

7

                       Initial



--------------------------------------------------------------------------------

(b) Pay to any officer, partner, or other party any salary, commission, bonus,
management fee, dividend, or other consideration (however characterized) in
excess of either reasonable industry standards or ordinary financial prudence
for a company or operation of the Borrower’s size and financial condition at the
time that such consideration is paid (and the burden of proving reasonableness
shall be on the Borrower).

 

(c) Purchase or redeem any shares of the Borrower’s or the Borrower’s company’s
own stock.

 

(d) Exclusive of such fixed assets to be acquired with the proceeds of the Note
or any part thereof, or any fixed assets acquired prior to the date of this
Mortgage, make any additional investment (excluding purchases, etc., in
connection with the routine and continuing maintenance and preservation of the
Vessel and its productivity) in, or incur any additional liability for, the
purchase, acquisition, lease, or other use (however characterized) of any real
property, machinery, equipment, fixtures, or furniture, or fixed property in
connection with the Borrower’s present level of operations in any one fiscal
year in excess of an aggregate of 5% of the Borrower’s total assets.

 

(e) Start any new business or acquire any other business, or the assets of any
other business, whether by purchase, merger, consolidation, affiliation, or any
other means (however characterized) except as may otherwise be permitted herein,
or sell, liquidate, dissolve, spin-off, split-up or in any other way (however
characterized) dispose of its own assets except as may be required in the normal
course of operations reasonably necessary to carry on its day-to-day operation.

 

(f) The Borrower will not split-up, split-off, spin-off, merge, consolidate, or
transfer or allow transfer of its shares so as to effect a change in its
controlling interest or management.

 

(g) Guarantee or become contingently liable in any way as surety, endorser,
creditor, co-maker, accommodation maker, or in any other way (however
characterized) for the debt or obligation of any other party, individual or
entity, except as may be permitted herein or required in the normal course of
operations reasonably necessary to carry on its day-to-day business.

 

(h) By any means whatsoever, allow the company or operation to be acquired by,
or otherwise reorganized into (however characterized) any other company or
operation, unless the acquiring company, operation or reorganized entity is
acceptable to the Government, and said company, operation or reorganized entity
agrees to do the following: (i) provide to the Government a 100% unconditional
guarantee of all debt actually or contingently owed it; and (ii) be bound by
these covenants; and (iii) be bound by such other covenants as the Government
shall reasonably require to protect its interest; and (iv) provide such other
assurances and security as the Government, in its sole discretion, requires.

 

(i) Make any distribution of the Borrower’s assets for compensation (including
salaries, withdrawals, fees, bonuses, commissions, drawing accounts, and other
payments, whether directly or indirectly, in money or otherwise) for services,
or give any preferential treatment, make any advances, directly or indirectly by
way of loans, gifts, notes, or otherwise, to any employee or Affiliate or
increase the compensation of any person above that set forth in any application
or document submitted in connection with the Note. In the event an Affiliate
increases the compensation (including salaries, withdrawals, fees, bonuses,
commissions, drawing accounts, and other payments, whether directly or
indirectly, in money or otherwise) paid to the Borrower or any employee of the
Borrower, beyond that authorized or consented to by the Government, the
compensation payable to such person by the Borrower will be forthwith
correspondingly reduced and immediate notice thereof given to the Government by
the Borrower.

 

8

                       Initial



--------------------------------------------------------------------------------

SECTION 11. COMPLIANCE WITH FEDERAL SHIP MORTGAGE ACT: The Borrower will comply
with and satisfy all the provisions of the Ship Mortgage Act, 1920, as amended,
46 USC, Chapter 313, § 31301, et seq. (Supp. 2003), in order to establish and
maintain this Mortgage as a Preferred Ship Mortgage upon the Vessel.

 

SECTION 12. OPERATING RESTRICTIONS:

 

(a) DOCUMENTATION: The Borrower will keep the Vessel documented under the laws
of the United States and no transfer of port of hailing of the Vessel shall be
made without the prior written consent thereto of the Government.

 

(b) LAWFUL OPERATION: The Borrower will not cause or permit the Vessel to be
operated in any manner contrary to law or contrary to any rules and regulations
which may from time to time be prescribed pursuant to law.

 

(c) VESSEL SHALL NOT LEAVE UNITED STATES’ WATERS: The Borrower will not remove,
attempt to remove, or allow the vessel to be moved beyond the limits of the
United States without the written consent of the Government. If said written
consent is obtained, the Borrower will execute certain documents and will not
abandon the Vessel in a foreign port. The Borrower will not engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture, or capture, and will not do, or suffer or permit to be
done, anything which can or may injuriously affect the documentation of the
Vessel under the laws and regulations of the United States.

 

(d) Upon demand by the Government to the master of the Vessel or the Borrower,
the Borrower will return the vessel to the waters known as the Exclusive
Economic Zone (EEZ) of the United States and, if the Government so demands, to a
port of call chosen by the Government, thereby revoking any prior consent
extended by the Government with respect to operation of the Vessel outside the
Exclusive Economic Zone of the United States.

 

SECTION 13. PAYMENTS MUST BE TIMELY MADE AND TERMS OF THE MORTGAGE , NOTE AND
OTHER LOAN DOCUMENTS MUST BE MET: The Borrower will duly and punctually pay all
the principal of and interest on the Note and the Mortgage as herein and in the
Note and other loan documents provided, and will at all times keep, perform, and
observe all and singular the covenants, conditions, stipulations, promises, and
agreements in this Mortgage and in the Note expressed or implied on its part to
be kept, performed, and observed, and will duly punctually pay all sums that may
hereinafter become due hereunder.

 

ARTICLE III: DEFAULT

 

SECTION 1. The Borrower agrees that it will faithfully observe, perform, comply
with and discharge all of the covenants, conditions, and obligations which are
imposed on the Borrower by any other agreement or document executed in
connection with this Mortgage and the Note, concurrently or otherwise, and that
the Borrower’s failure to do so shall constitute an Event of Default under this
Mortgage.

 

SECTION 2. The Borrower agrees that any material default under any guarantor
agreement, security agreements, Title XI financial agreements, or other loan
documents which may be executed in connection with this Mortgage or Note,
whether or not the Borrower is party to said agreement, shall constitute an
Event of Default under this Mortgage.

 

9

                       Initial



--------------------------------------------------------------------------------

SECTION 3. The Borrower agrees that all reasonable attorney fees incurred by the
Government because of the Borrower’s failure to perform or discharge its
obligations, as provided by this Mortgage, the Note, or any other document or
agreement executed in connection therewith, shall be deemed to be an
indebtedness of the Borrower and shall be secured by this Mortgage and shall be
due and payable and until paid, shall bear interest at the same rate as that
provided in the Note, and upon acceleration of the amounts owed under the Note,
shall bear interest at the accelerated rate of eighteen percent (18%) per annum,
unless limited by applicable state law.

 

SECTION 4. Each of the following events shall constitute an Event of Default:

 

(a) default shall be made in the payment of the principal of the Note when and
as the same shall become due and payable, whether at maturity, by notice of
acceleration, or otherwise; or

 

(b) default shall be made in the payment of any interest on the Note (including
any amendments thereto or substitution therefor), when and as the same shall
become due and payable as therein and herein provided; or

 

(c) default shall be made in the due and punctual observance and performance of
any provision of Article I, hereof; or

 

(d) the Borrower shall be dissolved or adjudged a bankrupt or shall make a
general assignment for the benefit of the Borrower’s creditors, or shall lose
the right to do business by forfeiture or otherwise, or a receiver or receivers
of any kind whatsoever, whether appointed or not, in admiralty, bankruptcy,
common law, or equity proceedings, and whether temporary or permanent, shall be
appointed for the Vessel or for any other property of the Borrower; or a
petition for reorganization of, or other proceeding or action in reference to
the Borrower under any of the provisions of the Bankruptcy Act shall be filed by
the Borrower or by creditors of the Borrower; or if reorganization of the
Borrower under said Act is approved by the Court, whether proposed by a
creditor, stockholder, or any other person whomsoever; and

 

THE BORROWER AND THE GUARANTOR BOTH UNDERSTAND THAT IF EITHER FILES BANKRUPTCY,
THE BORROWER WILL LOSE THE VESSEL.

 

THE BORROWER AND THE GUARANTOR EXPRESSLY AGREE TO, AND UNDERSTAND THAT IN THE
EVENT OF BANKRUPTCY, THE VESSEL WHICH IS THE SECURITY FOR THIS PREFERRED SHIP
MORTGAGE WILL NOT BE PERMITTED TO GO OUT TO SEA, AND WILL REMAIN IN PORT IN THE
JURISDICTION OF THE COURT WHERE THE BANKRUPTCY PETITION IS FILED OR SUCH OTHER
JURISDICTION WHERE THE BOAT MAY BE OR OTHER COLLATERAL MAY BE FOUND.

 

(e) there shall be an actual or constructive total loss of the Vessel; or

 

(f) default shall be made by the Borrower in the prompt and faithful performance
or observance of any other covenant, condition, or agreement by it to be
performed and observed, contained in this Mortgage, Note, or any other loan
documents and such default shall continue for fifteen (15) days; or

 

(g) the making in any application, agreement, affidavit, or other document,
submitted in connection with the Note, of any misrepresentation, on behalf of,
or for the benefit of, the Borrower. Failure to disclose any material fact may
be deemed a misrepresentation; or

 

(h) the institution of any suit against the Borrower or others deemed by the
Government to affect adversely its interest hereunder, in the Note or otherwise;
or

 

10

                       Initial



--------------------------------------------------------------------------------

(i) failure of any signator to any of the Loan Documents, to observe any of the
conditions contained in said Loan Documents, or any other document or agreement
executed (concurrently or otherwise), inclusive of amendments thereto, in
connection with this Mortgage, or subsequent mortgage, regardless of whether or
not the Borrower shall be a party to said agreement or document; or

 

(j) impairment of any collateral including the vessel or which is given in
addition to the vessel which is the subject of this Preferred Ship Mortgage; or

 

(k) the Borrower shall, without first obtaining written permission from the
Secretary, transfer, sell, assign, hypothecate, or alienate or attempt to
transfer, sell, assign, hypothecate or alienate any rights, licenses or permits
appurtenant to and/or necessary for the Vessel to engage in any commercial
fisheries; or

 

(l) the Borrower shall, intentionally or through neglect, permit a material
diminution of the value of the Vessel and/or its appurtenances and equipment; or

 

SECTION 5. UPON OCCURRENCE OF AN EVENT OF DEFAULT THE GOVERNMENT, MAY IN ITS
DISCRETION:

 

(a) Declare the Note to be due and payable immediately and upon such declaration
the entire principal of and interest on the Note shall become and be immediately
due and payable, and thereafter shall bear interest at eighteen percent
(18%) per annum unless such would violate the usury laws of the state where this
Mortgage and the Note are executed, in which case the maximum legal rate of that
state shall prevail; provided, however, that if the Borrower shall have removed
and remedied each Event of Default within fifteen (15) days after the occurrence
thereof, then in every such case the Government shall waive any such Event of
Default; but no such waiver shall extend to nor affect any subsequent or other
Event of Default nor impair any rights or remedies consequent thereon; and
provided, further, that if at any time after the expiration of fifteen (15) days
after any Event of Default shall have occurred, all Events of Default shall have
been remedied and removed and full performance made by the Borrower to the
satisfaction of the Government and all installments of principal and interest in
arrears (including interest at the aforesaid rate) and the charges and expenses,
if any, of the Government, it agents and attorneys, shall have been paid, then
and in every such case the Government may waive any such Event of Default; and
provided, also, that no waiver hereunder shall extend to nor affect any
subsequent or other Event of Default nor impair any rights or remedies
consequent thereon;

 

(b) Bring suit at law, in equity, or in admiralty, as it may be advised, to
receive judgment for any and all amounts due under the Note and other Loan
Documents, or otherwise hereunder, and collect the same out of any and all
property of the Borrower whether covered by this Mortgage or otherwise;

 

(c) Retake the Vessel without legal process wherever the same may be found, and
the Borrower or other person in possession forthwith upon demand of the
Government shall immediately surrender to the Government possession of the
Vessel, and, without being responsible for loss or damage, the Government may
hold, lay-up, lease, charter, operate, or otherwise use the Vessel for such time
and upon such terms as it may deem to be for its best advantage, accounting only
for the net profits, if any, arising from such use of the Vessel and charging
against all receipts from the use of the Vessel, or from the sale thereof by
court proceeding or pursuant to subsection (e) following, all costs, expenses,
charges, damages, or losses by reason of such use; and if at any time the
Government shall avail itself of the right herein given it to retake the Vessel
and shall retake it, the Government shall have the right to dock the Vessel at
any dock, pier, or other premises of the Borrower without charge, or to dock it
at any other place at the cost and expense of the Borrower; IT IS EXPRESSLY
UNDERSTOOD AND AGREED TO BY THE BORROWER THAT SURRENDER OF THE VESSEL UNDER

 

11

                       Initial



--------------------------------------------------------------------------------

THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE DIRECTIONS
OF THE GOVERNMENT. FAILURE OF THE BORROWER TO IMMEDIATELY COMPLY WITH THE
GOVERNMENT’S DEMAND FOR SURRENDER OF THE VESSEL WILL CAUSE THE POSSESSION OF THE
VESSEL BY THE BORROWER (INCLUDING, BUT NOT LIMITED TO, POSSESSION AND CONTROL OF
THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE VESSEL) TO BE UNLAWFUL AND TO
CONSTITUTE A CONVERSION OF THE VESSEL, ITS APPURTENANCES AND EQUIPMENT, THEREBY
SUBJECTING THE BORROWER (EXPRESSLY INCLUDING, IF APPLICABLE, ITS OFFICERS AND
DIRECTORS) TO ALL FINES, PENALTIES AND ACTIONS WHICH THE GOVERNMENT DEEMS
APPLICABLE AND APPROPRIATE. SHOULD THE BORROWER CONTINUE TO OPERATE, POSSESS OR
CONTROL THE VESSEL CONTRARY TO THE GOVERNMENT’S DIRECTIONS AND THE PROVISIONS
HEREIN, THEN THE GOVERNMENT SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
AT LAW AND IN EQUITY, BE ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER
FOR INJUNCTIVE RELIEF NECESSARY TO GAIN COMPLIANCE HEREWITH, IN ADDITION TO
EXPRESSLY CONSENTING THAT THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF
WOULD BE IMPOSSIBLE TO MEASURE MONETARILY, THE BORROWER EXPRESSLY WAIVES ANY
DEFENSE BASED UPON AN ALLEGED EXISTENCE OF AN ADEQUATE REMEDY AT LAW.

 

(d) Foreclose this Mortgage pursuant to the terms and provisions of the Ship
Mortgage Act, 1920, as amended, 46 USC, Chapter 313, § 31301, et seq. (Supp.
2003), or by other judicial process as may be provided in the Statutes; and

 

(e) In addition to any and all other rights, powers, and remedies elsewhere in
this Mortgage or by law granted to and conferred upon the Government, sell the
Vessel upon such terms and conditions as it may deem to be for its best
advantage, including the right to sell and dispose of the Vessel free from any
claim of or by the Borrower, at public sale, by sealed bids or otherwise, after
first giving notice of the time and place of sale, with a general description of
the property by first publishing notice of any such sale for ten
(10) consecutive days, except Sundays, in some newspaper of general circulation
at the place designated for such sale, and by mailing notice of such sale to the
Borrower at his last known address; such sale may be held at such place and at
such time as the Government in such notice may have specified, or may be
adjourned by the Government from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale, and without further
notice of publication the Government may make any such sale at the time and
place to which the same shall be so adjourned; and any such sale may be
conducted without bringing the Vessel to the place designated for such sale and
in such manner as the Government may deem to be for its best advantage, and the
Government may become the purchaser at any such sale, and shall have the right
to credit on the purchase price any or all sums of money due to the Government
under the Note, any other Loan Documents, or otherwise hereunder. The Borrower
expressly agrees and acknowledges that sale of the Vessel pursuant to this
section will not (notwithstanding federal or state law to the contrary, if any,)
impair or limit the Government’s legal right to collect from the Borrower any
deficiency remaining after the sale. If any such federal or state laws or legal
precedents may be construed to limit the Government’s rights to collection of
said deficiency from the Borrower, then Borrower hereby expressly waives,
relinquishes and forever gives up the right to avail itself of such laws and/or
defenses.

 

(f) the Borrower agrees, acknowledges and consents to and with the authority of
the Government, to take all steps, measures or actions which are within the
discretion or authority of the Government.

 

SECTION 6. Any sale of the Vessel made in pursuance of this Mortgage shall
operate to divest and forever bar the Borrower from any and all right, title,
and interest of any nature whatsoever of the Borrower therein and thereto. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of proceeds thereof.

 

12

                       Initial



--------------------------------------------------------------------------------

SECTION 7. The Borrower does hereby irrevocably appoint the Government the true
and lawful attorney of the Borrower, in its name and stead to make all necessary
transfers of the Vessel, and for that purpose it shall execute all necessary
instruments of assignment and transfer, the Borrower hereby ratifying and
confirming all that its said attorney shall lawfully do by virtue hereof.
Nevertheless, the Borrower shall, if so requested by the Government, ratify and
confirm such sale by executing and delivering to the purchaser of the Vessel
such proper bill of sale, conveyance, instrument of transfer, and release as may
be designated in such request.

 

SECTION 8. The Borrower hereby irrevocably appoints the Government the true and
lawful attorney of the Borrower so long as an Event of Default shall have
occurred and shall not have been waived in accordance with Section 2 hereof, in
the name of the Borrower, to demand, collect, receive, compromise, and sue for,
so far as may be permitted by law, all hire, earnings, issues, revenues, income,
and profits of the Vessel and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence, or deficiency in design, construction or survey of
the Vessel, and all other sums, due or to become due, at or after the time of
the happening of any Event of Default, in respect of the Vessel or in respect of
any insurance thereon from any person whomsoever, and to make, give and execute
in the name of the Borrower, acquittances, receipts, releases, or other
discharges for the same, whether under seal or otherwise, and to endorse and
accept in the name of the Borrower all checks, notes, drafts, warrants,
agreements, and all other instruments in writing with respect to the foregoing.

 

SECTION 9. The Borrower covenants and agrees that so long as an Event of Default
shall have occurred and shall not have been waived in accordance with Section 2
hereof, the Government in any suit to enforce any of its rights, powers, or
remedies shall be entitled as a matter of right and not as a matter of
discretion (i) to the appointment of a receiver or receivers of the Vessel and
that any receiver so appointed shall have full right and power to use and
operate the Vessel, and (ii) to a decree ordering and directing the sale and
disposal of the Vessel, and the Government may become the purchaser at said
sale, and the Government shall have the right to credit on the purchase price
any and all sums of money due to the Government under the Note, or otherwise
hereunder.

 

SECTION 10.

 

(a) In the event that the Vessel shall be arrested or detained by a marshal or
other officer of any court of law, equity, or admiralty jurisdiction in any
country or nation of the world or by any government or other authority and shall
not be released from arrest or detention within fifteen (15) days from the date
of arrest or detention, the Borrower does hereby authorize and empower the
Government in the name of the Borrower and does hereby irrevocably appoint the
Government and its successors and assigns the true and lawful attorney of the
Borrower, in its name and stead to apply for and receive possession of and to
take possession of the Vessel pursuant to the terms of this Mortgage and any
other documents executed by the Borrower, with all rights and powers that the
Borrower might have, possess, or exercise in any such event; and this power of
attorney shall be irrevocable and may be exercised not only by the Government
but also by an appointee or appointees, with full power of substitution, to the
same extent as if the said appointee or appointees had been named as one of the
attorneys above named by express designation.

 

(b) The Borrower also authorizes and empowers the Government or the Government’s
appointee or appointees, as the true and lawful attorney of the Borrower, to
appear in the name of the Borrower, or its successors or assigns, in any court
of any country or nation of the world where a suit is pending against the Vessel
because of or on account of any alleged lien against the Vessel from which the
Vessel has not been released and to take such proceedings as to them or any of
them as may seem proper towards the defense of such suit and the discharge of
such lien, and all expenditures made or incurred by them or any of them for the
purpose

 

13

                       Initial



--------------------------------------------------------------------------------

of such defense or discharge shall be a debt due from the Borrower to the
Government and payment thereof shall be secured by the lien of this Mortgage and
shall be due and payable and until paid, shall bear interest at the same rate as
that provided in the Note and upon acceleration of the amounts owed under the
Note, shall bear interest at the rate of eighteen percent (18%) per annum.

 

SECTION 11.

 

(a) The Borrower hereby expressly and irrevocably consents to the jurisdiction
of any court in any country whatsoever wherein the Vessel may at any time be
located for the foreclosure of this Mortgage, the sale of the Vessel, or the
enforcement of any other remedy or right hereunder, and hereby expressly and
irrevocably submits the person of the Borrower and the Vessel to the
jurisdiction of any such court in any country in any such action or proceeding
which is brought, in its sole discretion, by the Government.

 

(b) To the extent not governed by the laws of the United States, this Mortgage
shall in all respects be governed by and construed in accordance with the laws
of the Commonwealth of Virginia. The Borrower and Guarantor irrevocably submit
to the non-exclusive jurisdiction of the state and federal courts situated in
the Commonwealth of Virginia in any proceeding relating to this Mortgage and
agrees that any process or summons in any such action may be served by mailing
to the Borrower a copy thereof. The Borrower and Guarantor consent to and
subject themselves itself to the jurisdiction of the federal court in the
jurisdiction where the Vessel is found.

 

SECTION 12.

 

(a) Each and every power and remedy herein specifically given to the Government
or otherwise in this Mortgage shall be cumulative and shall be in addition to
every other power and remedy herein specifically given or now or hereafter
existing at law, in equity, admiralty, or by statute, and each and every power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Government, and shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Government in the exercise of any right or power or in
the pursuance of any remedy occurring upon any Event of Default shall impair any
such right, power, or remedy or be construed to be a waiver of any such Event of
Default or to be any acquiescence therein; nor shall the acceptance by the
Government of any security or of any payment of or on account of the Note
maturing after any Event of Default or of any payment on account of any past
Event of Default be construed to be a waiver of any right to take advantage of
any future Event of Default or of any past Event of Default not completely cured
thereby.

 

(b) The Government, in addition to such other rights or remedies it may have,
shall have the right, in its discretion, to take any and all action authorized
by Sections 1105(c) and 1105(e) of Title XI and, to the extent not in express
conflict with the action authorized by said Sections, or with this Section, any
and all action provided for in or authorized or permitted by or in respect of
this Mortgage, Note, Collateral or Security, and Policies of Insurance
(including all action provided for in or authorized or permitted by or in
respect of any or all said documents by the Government).

 

SECTION 13. In case the Government shall have proceeded to enforce any right,
power, or remedy under this Mortgage by foreclosure, entry, or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Government, then and in every such
case the Borrower and the Government shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, remedies, and powers of the Government
shall continue as if no such proceedings had been taken.

 

14

                       Initial



--------------------------------------------------------------------------------

SECTION 14. The proceeds of any sale of the Vessel (after paying or deducting,
in the case of sale, under any judicial proceedings, the fees, costs, and other
charges therein), and the net earnings from any management, charter, or other
use of the Vessel by the Government under any of the powers above specified, and
the proceeds of any claim for damages on account of the Vessel received by the
Government while exercising any such power, and the proceeds of any insurance on
the Vessel (subject to the provisions of this agreement) shall be applied as
follows:

 

First: To the payment of all expenses and charges including the expenses of any
sale, counsel fees, the expenses of any taking of possession of the Vessel, and
any other expenses or advances made or incurred by the Government in the
protection of its rights or in the pursuance of its remedies hereunder and to
the payment of any damages sustained by the Government from the default or
defaults of the Borrower; and at the option of the Government to provide a fund
adequate in the opinion of the Government to furnish suitable indemnity against
liens claiming priority over this Mortgage;

 

Second: To the payment of the amount then due and unpaid upon the Note for
principal and interest and other sums occurring thereunder, including, but not
limited to, costs and expenses of collection; and

 

Third: To the payment of all other sums secured hereby, including fees, whether
due or not, and of all damages liquidated or otherwise hereunder; and

 

Fourth: Any surplus then remaining shall belong and be paid or returned to the
Borrower or to whomever shall be lawfully entitled to receive the same.

 

ARTICLE IV: POSSESSION AND USE OF VESSEL DURING TERM OF MORTGAGE

 

Until an Event of Default hereunder shall happen, the Borrower (a) shall be
suffered and permitted to retain actual possession and use of the Vessel and
(b) subject to default, hereof, shall have the right, from time to time, in its
discretion, and without application to the Government, and without obtaining a
release thereof by the Government, to dispose of, free from the lien hereof, any
boilers, engines, machinery, bowsprits, masts, spars, sails, rigging, boats,
fishing gear, anchors, chains, tackle, apparel, furniture, fittings, equipment,
or any other appurtenances of the Vessel that are no longer useful, necessary,
profitable, or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, bowsprits,
masts, spars, sails, rigging, boats, fishing gear, anchors, chains, tackle,
apparel, furniture, fittings, equipment, or any other appurtenances of
substantially equal value to the Borrower, which shall forthwith become subject
to the lien of this Mortgage.

 

ARTICLE V: GENERAL TERMS AND CONDITIONS OF MORTGAGE

 

SECTION 1. MULTIPLE ORIGINALS: This Mortgage may be executed simultaneously in
any number of counterparts and all such counterparts executed and delivered each
as an original shall constitute but one and the same instrument.

 

SECTION 2. SEVERABILITY CLAUSE: In the event that this Mortgage, the Note, any
other loan documents, or any provisions hereof or thereof shall be deemed
invalid in whole or in part by reason of any present or future law of the United
States or any decision of any authoritative court, or if the documents at any
time held by the Government be deemed by the Government for any reason
insufficient to carry out the true intent and spirit of this Mortgage and the
Note, then, from time to time the Borrower will execute on its own behalf such
other and further assurances and documents as in the opinion of counsel for the
Government may be

 

15

                       Initial



--------------------------------------------------------------------------------

required more effectually to subject the Vessel to the payment of the principal
sum of the Note, together with interest thereon, as in the Note and as herein
provided, and in the performance of the terms and conditions of the Note and
this Mortgage. Upon failure of the Borrower to do so, the Government may execute
any and all such other and further assurances and documents, for and in the name
of the Borrower, and the Borrower hereby irrevocably appoints the Government the
agent attorney-in-fact of the Borrower to do so. Any expenses of the Government
in connection with the foregoing shall be a debt due from the Borrower to the
Government in payment thereof and shall be secured by the lien of this Mortgage.

 

SECTION 3. MORTGAGE BINDING ON HEIRS, ETC.: All the covenants, promises,
stipulations, and agreements of the Borrower in this Mortgage shall bind the
Borrower, the Borrower’s heirs, executors, administrators, successors, and
assigns. Whenever used, the singular number shall include the plural, the plural
the singular, and the use of any gender shall be applicable to all genders.

 

SECTION 4. NO WAIVER OF PREFERRED STATUS: Nothing in this Mortgage shall be
construed as a waiver of the preferred status of this Mortgage by the
Government. In the event that any provision of this Mortgage would, as a matter
of law, operate to waive the preferred status thereof, such provision for all
intents and purposes, shall be deemed eliminated therefrom as though such
provision had never been inserted herein.

 

SECTION 5. MORTGAGE CANNOT BE ALTERED OR WAIVED: This Mortgage may not be
amended or supplemented except in writing by the Borrower with the written
consent thereto of the Government. The provisions of this Mortgage may not be
waived except in writing by the Government.

 

SECTION 6. TERMINATION OF MORTGAGE: If the whole amount of the Note including
all amendments or substitutions, (principal and interest) shall be paid in
accordance with its terms and the terms of this Mortgage, and all other sums
that may have become secured by the lien of this Mortgage shall be paid, then
this Mortgage and the estate and rights hereunder shall cease, terminate and be
void; and the Government shall prepare and deliver to Borrower proper
instruments acknowledging satisfaction of and discharging this Mortgage.

 

ARTICLE VI

 

For the purposes of this Mortgage, the total amount is FOURTEEN MILLION, and
No/100 Dollars ($14,000,000.00) and interest and performance of mortgage
covenants; the date of maturity is October 17, 2020 and the discharge amount is
the same as the total amount set out above plus any other sums due the
Government as provided by the provision of any Loan Documents.

 

IN WITNESS WHEREOF, THE Borrower has executed this Mortgage the day and year
first above written.

 

Attest

     

BORROWER: Omega Protein, Inc.

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Vice President and Treasurer

 

(SEAL)

 

16

                       Initial



--------------------------------------------------------------------------------

   

GUARANTOR ACKNOWLEDGES AND AGREES

Attest

     

GUARANTOR: Omega Protein Corporation

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Executive Vice President and Chief Financial Officer

 

(SEAL)

 

17

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS

   )           )    ss

COUNTY OF HARRIS

   )     

 

On the 17th day of October , 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Vice President and Treasurer of Omega
Protein, Inc., and that he signed his name to said Mortgage by like order, and
the said Vice President and Treasurer acknowledged to me that he executed said
Mortgage as the Vice President and Treasurer of said corporation; and that the
same is the free and voluntary act and deed of said corporation and of himself
as such Vice President and Treasurer for the uses and purposes therein
expressed.

 

  Notary Public

 

18

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS

   )           )    ss

COUNTY OF HARRIS

   )     

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Executive Vice President and Chief
Financial Officer of Omega Protein Corporation, and that he signed his name to
said Mortgage by like order, and the said Executive Vice President and Chief
Financial Officer acknowledged to me that he executed said Mortgage as the
Executive Vice President and Chief Financial Officer of said corporation; and
that the same is the free and voluntary act and deed of said corporation and of
himself as such Executive Vice President and Chief Financial Officer for the
uses and purposes therein expressed.

 

  Notary Public

 

Case No. FF-G-013

 

PREFERRED SHIP MORTGAGE

TO THE UNITED STATES OF AMERICA

ARTICLE I: CREATION OF ENCUMBRANCE

 

SECTION 1. PREFERRED SHIP MORTGAGE: THIS MORTGAGE, dated the 17th day of October
, 2005, by Omega Protein, Inc., 835 B Pride Drive, Hammond, Louisiana 70401,
owning 100%, (the “Borrower”), to the United States of America, acting by and
through the Secretary of Commerce, National Oceanic and Atmospheric
Administration, National Marine Fisheries Service, Financial Services Division,
1315 East-West Highway, Silver Spring, Maryland 20910 (the “Government”),

 

DEFINITIONS: All terms contained herein are defined in the Acknowledgment of
Definitions executed by all parties to this transaction.

 

WITNESSETH:

 

SECTION 2. ENCUMBERED VESSEL: WHEREAS, The Borrower owns 100% of the fishing
vessel, more fully described below in Section 4; and

 

19

                       Initial



--------------------------------------------------------------------------------

SECTION 3. OBLIGATIONS SECURED: WHEREAS, The Government, pursuant to the
provisions of Title XI of the Merchant Marine Act, 1936, as amended, found at 46
USC § 1271 et seq., and 50 CFR 253, as amended by public law no. 104-297 on
October 11, 1996, known as the Fisheries Finance Program, made, entered into,
and delivered certain agreements and covenants, as contained in the
Approval-in-Principle Letter dated September 28, 2005, (the “Approval Letter”)
and such Approval Letter has been accepted by the Borrower and Omega Protein
Corporation, (the “Guarantor”). The Approval Letter contemplates a loan from the
Government to the Borrower, in the amount of up to $14,000,000.00, (the “Loan”).
This transaction will be evidenced by the issuance of a promissory note, in the
principal amount of $14,000,000.00 (“the Note”) to the United States of America
by the Borrower, dated October 17, 2005, a copy of which is attached hereto as
Exhibit 1, and which will be secured by this Preferred Ship Mortgage (the “Ship
Mortgage”) to the Government for the purpose of securing the Loan, including,
but not limited to, the payment of the principal of and interest of the Note in
accordance with its terms and the terms of this Ship Mortgage, as well as any
future advances, and all other sums owed the Government.

 

WHEREAS, the Government has entered into an Approval and Agreement letter dated
September 28, 2005, (the “Approval Letter”), and Security Agreement dated
October 17 , 2005, with the Borrower, and will execute other documents,
including all Loan Documents.

 

CONSIDERATION:

 

NOW, THEREFORE, in consideration of the Government having agreed to enter into
the Approval Letter dated September 28, 2005, with the Borrower and for other
good and valuable consideration, receipt whereof is hereby acknowledged by the
Borrower, and in order to secure the payment of the principal of and interest on
the Note and all other sums which accrue according to the terms thereof and the
payment of all other sums that may hereafter become secured by this Mortgage in
accordance with the terms hereof and to secure the performance and observance of
and compliance with the covenants, terms and conditions herein and in the Note
contained, or contained in any other document executed by the Borrower, the
Borrower has granted, conveyed, mortgaged, pledged, assigned, transferred, set
over and confirmed unto the Government the whole of the vessel described as
follows:

 

SECTION 4. SECURITY AGREEMENT: THE VESSEL SUBJECT TO THIS MORTGAGE is that
certain oil screw vessel named GALVESTON BAY, Official Number 508776 together
with all her accessories and appurtenances, including, but not limited to
accounts receivable, anchors, apparel, boats, boilers, cables, catch, chains,
charter hire, contract rights, contracts, electronics, engines, equipment,
fishing gear, freight, furniture, general intangibles, inventory, licenses,
machinery, masts, motors, nets, permits, proceeds, product, related gear, rents
or profits, rigging, sails, skiffs, spare parts, spars, substitutions, supplies,
tackle, hydraulics, safety equipment, and parts and accessories affixed to or
used in connection therewith, whether now owned or hereafter acquired, whether
on board or not, and all additions, improvements, renewals, and replacements
hereafter made in, on or to the said vessel or any part thereof, and in, on, or
to its equipment and appurtenances as aforesaid (the “Vessel”).

 

INDIVIDUAL TRANSFERABLE QUOTAS: If a limited fisheries access system is in
effect, or should a limited fisheries access system be initiated at some future
date under which the Borrower is granted a transferable fishery conservation and
management allocation (including, but not limited to, allocations, permits,
quotas, licenses, cage tags, or any other fisheries access restriction or right,
however characterized, of whatsoever nature) affecting, necessary for, or in any
other way, however characterized, associated with any of the property included
in the Collateral, the Borrower agrees to grant to the Government a full senior
security interest in such allocation by whatsoever means deemed by the
Government to be appropriate (including, but not limited to, the

 

20

                       Initial



--------------------------------------------------------------------------------

Borrower’s execution of security agreements and the filing of financing
statements under the UCC). Further, if the Borrower fails to do so, the Borrower
agrees that the Government may use, for the purpose of executing and otherwise
perfecting whatever documents may be required to effect the grant to the
Government of such a full security interest in such fisheries conservation and
management allocation, the attorney-in-fact authority conferred upon the
Government by ARTICLE IX of the Title XI Financial Agreement.

 

SECTION 5. FINANCING STATEMENT: Some of the items of property described herein
are goods that are or are to become accessories and appurtenances to the vessel
described herein, and it is intended that as to those goods, this mortgage shall
be effective as a financing statement. Information concerning the security
interest created by this instrument may be obtained from the Borrower or the
Government, at the addresses sent out in the first paragraph of this Preferred
Ship Mortgage.

 

TO HAVE AND TO HOLD ALL and each of the above-mortgaged and described property
unto the Government and its successors and assigns, to its use and benefit
forever;

 

PROVIDED ALWAYS, and the condition of these presents is such, that if the
Borrower, its successors or assigns shall pay, or cause to be paid, the
principal of and interest on the Note in accordance with the terms of the Note
and the Mortgage and shall pay any and all other sums that may hereinafter
become secured by this Mortgage in accordance with the terms hereof, and shall
keep, perform, and observe all and each of the covenants and promises in the
Note and in the Mortgage contained, expressed, or implied to be kept, performed,
and observed by or on the part of the Borrower, then this Mortgage and the
estate and rights hereby granted shall cease, determine, and be void; otherwise
to remain in full force and effect.

 

The Government hereby covenants and agrees that the Vessel is to be held by the
Borrower subject to the further covenants, conditions, and uses hereinafter set
forth as follows:

 

21

                       Initial



--------------------------------------------------------------------------------

ARTICLE II: BORROWER’S OBLIGATIONS

 

SECTION 1. CITIZENSHIP AND TITLE REQUIREMENTS: The Borrower (i) is and shall
continue to be a citizen of the United States as defined in section 2 of the
Shipping Act, 1916, as amended, for coastwise trade, and (ii) is entitled to own
and operate the Vessel under her marine document and shall maintain such marine
document in full force and effect. The Note and the Mortgage have been duly
executed and delivered, and the Note in the hands of the holder thereof is and
will be a valid and enforceable obligation of the Borrower in accordance with
its terms. The Borrower lawfully owns and is lawfully possessed of the whole of
the Vessel free from any lien whatsoever except the lien of this Mortgage, and
liens expressly permitted herein and other Preferred Ship Mortgages in favor of
the Government, and covenants that it will warrant and defend the title and
possession thereto and every part thereof for the benefit of the Government
against the claims and demands of all persons whomever.

 

SECTION 2. INSURANCE REQUIREMENTS:

 

(a) The Borrower will, at all times and at its own expense, keep the Vessel
insured with responsible underwriters and through responsible brokers, all in
good standing and satisfactory to the Government, in an amount that fully and
adequately protects the Vessel and the Government’s interest therein against all
marine perils and disasters and all hazards, risks, and liabilities in any way
arising out of the ownership, operation, or maintenance of the Vessel, including
but not limited to insurance as follows:

 

(i) While being operated, navigating hull insurance must be in an amount equal
to the full commercial value of the Vessel. In no event may this be less than
one hundred ten percent (110%) of the unpaid principal, at the time outstanding,
of the Note. The policy valuation on the hull shall not exceed the aggregate
amount insured by hull policies. The hull insurance shall be placed under the
form of policy known as American Institute of Marine Underwriters form, or under
such other form of policy as the Government may approve, insuring against the
usual risks covered by such policies, including four-fourths running down
clause, Inchmaree clause, and breach of warranty clause; and

 

(ii) Protection and indemnity insurance under form of protection and indemnity
policies approved by the Government and issued by marine insurance companies
approved by the Government. The amount of protection and indemnity insurance
shall be fixed by the Government; and

 

(iii) When and while the Vessel is laid up, and in lieu of the aforesaid
navigating hull insurance referred to in (i) of this Section, port risk
insurance under forms of port risk policies approved by the Government.

 

(b) The Borrower expressly covenants and agrees to keep the policies renewed
from time to time, to keep the same valid at all times for the amounts
aforesaid, and to keep the premiums thereon fully paid at all times. The
Borrower shall not do any act nor voluntarily suffer or permit any act to be
done whereby insurance is or may be suspended, impaired, or defeated, and shall
not suffer nor permit the Vessel to engage in any voyage or to carry any cargo
not permitted under the policy or policies of insurance in effect, unless and
until the Borrower shall first cover the Vessel in the amount herein provided
for, with insurance satisfactory to the Government for such voyage or for the
carriage of such cargo.

 

(c) In the event the Borrower fails to procure any of the insurance,
satisfactory to the Government, or fails to perform any of the covenants and
agreements contained herein, the Government may, but shall be under

 

22

                       Initial



--------------------------------------------------------------------------------

no duty to, procure such other or different insurance or coverage as it may deem
advisable with uncontrolled discretion in the Government as to the source,
nature, form, type, class, amount, and extent of such insurance or coverage; and
all sums expended or advanced by the Government in procuring such insurance
shall be secured by and shall be due and payable as provided in Article II,
Section 2 hereof.

 

(d) All insurance shall be taken out in the name of the Borrower and the
Government as their interest may appear and policies and certificates shall
provide that there shall be no recourse against the Government for payment of
premiums and shall further provide for at least 20 days prior written notice to
be given to the Government by the underwriters in the event of cancellation or
modification. All original policies, binders, certificates, and covenants and
all endorsements and riders thereto shall be delivered to the Government for
approval and custody.

 

(e) Except as provided in (f) below, all insurance policies or certificates
shall provide that losses thereunder shall be payable to the Government. If no
Event of Default exists under this Mortgage, the Government may, in its
discretion, pay, from the proceeds of the insurance directly to the repairer,
the amount of any authorized repairs or if the Borrower shall have first fully
repaired the damage to the satisfaction of the Government and paid the cost
thereof, to the Borrower as reimbursement therefor. Any balance remaining from
the aforesaid insurance proceeds will be applied as directed by the Government.
If an Event of Default exists, the Government shall retain such insurance and if
such Event of Default is not cured within fifteen (15) days of the occurrence
thereof, apply the same in the manner provided in Article II, Section 2 hereof.

 

(f) Any loss under any insurance on the Vessel with respect to protection and
indemnity risks may be paid directly to the person to whom any liability,
covered by such insurance, has been incurred or to the Borrower to reimburse the
Borrower for any loss, damage, or expense incurred by the Borrower and covered
by such insurance; provided, that the underwriter shall have first received
evidence that the liability insured against has been discharged.

 

(g) In the event of an actual or constructive total loss, or an agreed or
compromised total loss of or in case of requisition of title to the Vessel, all
amounts payable therefor shall, subject to Article II, Section 2 hereof, be paid
to the Government and shall be applied first, to the payment of the expenses of
the Government in collecting such payments, and second, as provided in Article
II, Section 2 hereof.

 

(h) In the event that any claim or lien is asserted against the Vessel for loss,
damage, or expense which is covered by insurance hereunder, and it is necessary
for the Borrower to obtain a bond or supply other security to prevent arrest of
the Vessel or to release the Vessel from arrest on account of such claim or
lien, the Government, on request of the Borrower, may, in the sole discretion of
the Government, and upon notice to the Borrower, assign to any person, firm, or
corporation executing a surety or guarantee bond or other agreements, to save or
release the Vessel from such arrest, all right, title, and interest of the
Government in and to said insurance covering said loss, damage, or expense, as
collateral security to indemnify against liability under said bond or other
agreement.

 

SECTION 3. NO LIENS TO BE PLACED AGAINST THE VESSEL:

 

(a) Neither the Borrower, any charterer, the Master of the Vessel, nor any other
person has or shall have any right, power, or authority to create, incur, or
permit to be placed, imposed, or continued upon the Vessel any lien whatsoever
other than the lien of this Mortgage or permitted liens as defined herein.

 

23

                       Initial



--------------------------------------------------------------------------------

(b) Permitted Liens. “Permitted Liens” means liens or other charges or
encumbrances:

 

(i) arising for damages out of tort covered by insurance except for any
deductible amounts applicable thereto, for wages of a stevedore when employed
directly by the owner, operator, master, ship’s husband or agent of any Vessel,
for wages of the crew of the Vessel, for general average, for salvage, including
contract salvage, provided the same are paid immediately when due;

 

(ii) in favor of any person furnishing repairs, supplies, towage, use of dry
dock or marine railway, or other necessaries to a Vessel on the order of the
Borrower, or of a person authorized by the Borrower, provided the same are paid
immediately when due.

 

(iii) imposed on the Vessel for taxes or governmental charges or levies,
provided the same are paid immediately when due;

 

(iv) incurred in the ordinary course of business of the Vessel not relating to
money borrowed which (1) will be paid immediately when due, and (2) which, in
the aggregate, at any time are not material to the operations or financial
condition of the Borrower; and

 

(v) arising by operation of law as a result of the modification of the Vessel,
including mechanic’s liens, provided the same are paid immediately when due;

 

(vi) in favor of the United States of America, the United States Department of
Commerce, National Oceanic and Atmospheric Administration, National Marine
Fisheries Service, Financial Services Division;

 

PROVIDED, HOWEVER, that with respect to the deductible amounts described in
clause (i) and liens or encumbrances of the type described in clauses (ii),
(iii) and (v) not arising from or incurred in the ordinary course of business of
the Borrower, the Borrower shall have set aside adequate reserves determined in
accordance with generally accepted accounting principles (GAAP), provided that
for such deductible amounts and liens or encumbrances which, in the aggregate,
exceed $25,000.00 USD, shall include only liens which are subordinate to or
which pursuant to applicable law cannot be subordinated by contract to the lien
of the security interest in the vessel granted to the Government.

 

As used herein, the term “immediately when due” shall mean the time when,
according to applicable law, customary industry practices, or a prior course of
dealing or other agreement between the Borrower and the lienholder, the
lienholder expects payment to be made; provided that, if the Borrower desires to
contest an asserted lien, the Borrower may do so if the Borrower acts in good
faith and by appropriate proceedings and has set aside the reserves described
above.

 

SECTION 4. NOTICE OF MORTGAGE: The Borrower shall carry a properly certified
copy of this Mortgage with the Vessel’s papers on board the Vessel, shall
exhibit the same on demand to any person having business with the Vessel, or to
any representative of the Government, and shall place and keep prominently
displayed in the pilot house, master’s cabin, and engine room of the Vessel a
framed, printed or typewritten notice reading as follows:

 

“NOTICE OF MORTGAGE: This Vessel is covered by a Preferred Ship Mortgage given
to the United States of America, under authority of the Ship Mortgage Act, 1920,
as amended. Under the terms of said Mortgage, neither the owner of this Vessel,
any charterer, the Master of this Vessel, nor any other person has any right,
power, or authority to create, incur, or permit to be imposed upon the Vessel
any liens, maritime or

 

24

                       Initial



--------------------------------------------------------------------------------

otherwise, other than the lien of said Mortgage and liens for crew’s wages,
emergency safety repairs, or salvage.”

 

SECTION 5: NOTICES TO THE GOVERNMENT:

 

(a) OF ACTION AGAINST VESSEL: In the event that a libel is filed against the
Vessel, or if the Vessel shall be levied upon or taken into custody, or detained
by any proceeding in any court, or tribunal, the Borrower will, within 48 hours,
notify the Government by telegram, telex, or facsimile and confirmed by letter,
and the Borrower will, within fifteen (15) days thereafter, cause the Vessel to
be discharged. Within ten (10) days of its occurrence, the Borrower will notify
the Government of any claim that could result in a lien being placed against the
Vessel.

 

(b) OF CASUALTIES OR DAMAGE TO THE VESSEL: Within 24 hours of the event, the
Borrower shall furnish the Government full information regarding any casualties
or other accidents or damage to the Vessel, including copies of any supporting
documents, i.e, accident reports, claims, etc.

 

(c) OF ACTION AGAINST THE BORROWER OR GUARANTOR: Within ten (10) days of its
occurrence, the Borrower must give the Government written notice of any pending
litigation, business reverse, casualty, loss, or any other matter (however
characterized) that diminishes; (i) The Borrower’s ability to service any debt
actually or contingently owed the Government, (ii) The Borrower’s ability to
perform any other duty or obligation owed to the Government, (iii) The
Borrower’s ability to fully and faithfully perform any covenant with the
Government, (iv) the value of any property or other assets pledged to the
Government, or (v) the net worth of any party against whom the Government has
recourse for this debt.

 

SECTION 6: MAINTENANCE AND INSPECTION COSTS:

 

(a) VESSEL MAINTENANCE: At all times, at the Borrower’s own cost and expense,
the Borrower will maintain and preserve the Vessel in as good condition, working
order and repair as on the date of this Mortgage, ordinary wear and tear
excepted; provided, however, if subsequent to the date of this Mortgage, the
Vessel is reconstructed or reconditioned, the Borrower will keep the Vessel in
as good condition, working order, and repair as the Vessel was on the date said
reconstruction or reconditioning was completed, ordinary wear and tear excepted.
In addition to the foregoing, the Borrower will keep the Vessel in as good
condition as will enable her to pass such inspection as may be required by
marine underwriters as a condition of their writing such insurance in such
amounts as are required under this Mortgage or as required by the United States
Coast Guard as a condition to certifying that the Vessel is seaworthy and in
compliance with all applicable safety and navigational requirements.

 

(b) INSPECTION OF VESSEL: The Borrower shall afford the Government or its
authorized representatives full and complete access to the Vessel, in port or at
sea, at such times as the Government, in its sole discretion, may require, for
the purpose of inspecting or valuing the vessel, her cargo, log, and papers.

 

(c) INSPECTION OF BORROWER’S FINANCIAL RECORDS: The Borrower agrees to execute a
consent and waiver, valid for the term of the mortgage, which allows the
Internal Revenue Service to release directly to the Government, Borrower’s
Federal Income Tax Returns2, whenever the Government requests same.
Additionally, the Borrower shall permit the Government, or any representative
selected by it, in such manner and at such times as the Government, in its sole
discretion, requires, to make inspections and audits of any books, records,
off-loading receipts, fish-sale receipts, papers, or other documents of
whatsoever nature in the custody

--------------------------------------------------------------------------------

1 Borrower agrees to execute IRS Forms #4506 and 8821, thereby implementing the
provisions of 26 USC §6103(c).

 

25

                       Initial



--------------------------------------------------------------------------------

and control of the Borrower, or any other individual or entity, relating in any
way to the financial or business condition of the Borrower or the operation or
company. At the Government’s request, these statements, books, records, receipts
or reports must be delivered to the Southeast Region of the National Marine
Fisheries Service, Financial Services Branch, in St. Petersburg, Florida.

 

(d) BORROWER TO PAY THE COST OF ALL SUCH INSPECTIONS, audits or appraisals,
provided for in Paragraphs 6(a), 6(b) and 6(c), immediately above, within 30
days of the Government’s demand and all such amounts disbursed by the Government
for such purpose shall, until fully repaid by the Borrower, be added (payable
upon the Government’s demand) to the Borrower’s Note to the Government and shall
earn interest at the same rate as the other principal of the Borrower’s
Promissory Note and shall be secured by the ship mortgage and other securities
which secure the Borrower’s promissory note to the Government.

 

SECTION 7. FINANCIAL REPORTING TO THE GOVERNMENT:

 

(a) The Borrower will, within 20 days after the close of each fiscal year, and
at such other times and in such form as the Government may prescribe, furnish to
the Government, the Borrower’s financial and operating statements including
schedules showing all compensation paid by the Borrower;

 

(b) The Borrower will, at all times, keep proper books of account in accordance
with generally accepted accounting principles and practice; and

 

(c) The Borrower will permit the Government, at the Borrower’s expense and in
such manner and at such time as the Government may require, to (i) make
inspections and audits of any books, records, and papers in the custody and
control of the Borrower or others, relating to the Borrower’s financial or
business conditions, including making copies thereof, and extracts therefrom,
and (ii) make inspections and appraisals of any of the Borrower’s assets.

 

SECTION 8. TAXES & FEES: The Borrower will pay and discharge when due and
payable, from time to time, all taxes, assessments, governmental charges, fines,
and penalties lawfully imposed on the Vessel.

 

SECTION 9. REIMBURSEMENT OF GOVERNMENT EXPENDITURES: The Borrower will reimburse
the Government for any and all expenditures which the Government may reasonably
elect to make from time to time to protect the security granted hereunder (in
the event of the Borrower’s failure to do so), including, without limitation of
the foregoing, payment of taxes, repairs, insurance premiums, the discharge of
any lien, libel or seizure of the Vessel, and expenses incurred by the
Government in retaking the Vessel; and any such payment made by the Government
shall be for the account of the Borrower, and the making thereof by the
Government shall not cure the Borrower’s default in that regard nor constitute a
waiver of any right or remedy granted to the Government hereunder, and all
reasonable sums so expended by the Government or any liability incurred by it
shall be immediately due and payable and shall be deemed to be an indebtedness
of the Borrower and secured by this Mortgage, and until paid shall bear interest
at the same rate as that provided in the Note.

 

SECTION 10: GOVERNMENT’S PRIOR WRITTEN CONSENT REQUIRED: The Borrower shall not,
without prior written consent of the Chief, Financial Services Division,
National Marine Fisheries Service, which consent will not unreasonably be
withheld, take any of the following actions:

 

(a) sell, mortgage, transfer, nor charter the Vessel, and any such written
consent obtained from the Government to any one sale, mortgage, transfer, or
charter, shall not be construed to be a waiver of this provision with respect to
any subsequent proposed sale, mortgage, transfer, or charter. Any such sale,
mortgage, transfer, or charter of the Vessel shall be subject to the provisions
of this Mortgage and to the lien it creates.

 

26

                       Initial



--------------------------------------------------------------------------------

(b) Pay to any officer, partner, or other party any salary, commission, bonus,
management fee, dividend, or other consideration (however characterized) in
excess of either reasonable industry standards or ordinary financial prudence
for a company or operation of the Borrower’s size and financial condition at the
time that such consideration is paid (and the burden of proving reasonableness
shall be on the Borrower).

 

(c) Purchase or redeem any shares of the Borrower’s or the Borrower’s company’s
own stock.

 

(d) Exclusive of such fixed assets to be acquired with the proceeds of the Note
or any part thereof, or any fixed assets acquired prior to the date of this
Mortgage, make any additional investment (excluding purchases, etc., in
connection with the routine and continuing maintenance and preservation of the
Vessel and its productivity) in, or incur any additional liability for, the
purchase, acquisition, lease, or other use (however characterized) of any real
property, machinery, equipment, fixtures, or furniture, or fixed property in
connection with the Borrower’s present level of operations in any one fiscal
year in excess of an aggregate of 5% of the Borrower’s total assets.

 

(e) Start any new business or acquire any other business, or the assets of any
other business, whether by purchase, merger, consolidation, affiliation, or any
other means (however characterized) except as may otherwise be permitted herein,
or sell, liquidate, dissolve, spin-off, split-up or in any other way (however
characterized) dispose of its own assets except as may be required in the normal
course of operations reasonably necessary to carry on its day-to-day operation.

 

(f) The Borrower will not split-up, split-off, spin-off, merge, consolidate, or
transfer or allow transfer of its shares so as to effect a change in its
controlling interest or management.

 

(g) Guarantee or become contingently liable in any way as surety, endorser,
creditor, co-maker, accommodation maker, or in any other way (however
characterized) for the debt or obligation of any other party, individual or
entity, except as may be permitted herein or required in the normal course of
operations reasonably necessary to carry on its day-to-day business.

 

(h) By any means whatsoever, allow the company or operation to be acquired by,
or otherwise reorganized into (however characterized) any other company or
operation, unless the acquiring company, operation or reorganized entity is
acceptable to the Government, and said company, operation or reorganized entity
agrees to do the following: (i) provide to the Government a 100% unconditional
guarantee of all debt actually or contingently owed it; and (ii) be bound by
these covenants; and (iii) be bound by such other covenants as the Government
shall reasonably require to protect its interest; and (iv) provide such other
assurances and security as the Government, in its sole discretion, requires.

 

(i) Make any distribution of the Borrower’s assets for compensation (including
salaries, withdrawals, fees, bonuses, commissions, drawing accounts, and other
payments, whether directly or indirectly, in money or otherwise) for services,
or give any preferential treatment, make any advances, directly or indirectly by
way of loans, gifts, notes, or otherwise, to any employee or Affiliate or
increase the compensation of any person above that set forth in any application
or document submitted in connection with the Note. In the event an Affiliate
increases the compensation (including salaries, withdrawals, fees, bonuses,
commissions, drawing accounts, and other payments, whether directly or
indirectly, in money or otherwise) paid to the Borrower or any employee of the
Borrower, beyond that authorized or consented to by the Government, the
compensation payable to such person by the Borrower will be forthwith
correspondingly reduced and immediate notice thereof given to the Government by
the Borrower.

 

27

                       Initial



--------------------------------------------------------------------------------

SECTION 11. COMPLIANCE WITH FEDERAL SHIP MORTGAGE ACT: The Borrower will comply
with and satisfy all the provisions of the Ship Mortgage Act, 1920, as amended,
46 USC, Chapter 313, § 31301, et seq. (Supp. 2003), in order to establish and
maintain this Mortgage as a Preferred Ship Mortgage upon the Vessel.

 

SECTION 12. OPERATING RESTRICTIONS:

 

(a) DOCUMENTATION: The Borrower will keep the Vessel documented under the laws
of the United States and no transfer of port of hailing of the Vessel shall be
made without the prior written consent thereto of the Government.

 

(b) LAWFUL OPERATION: The Borrower will not cause or permit the Vessel to be
operated in any manner contrary to law or contrary to any rules and regulations
which may from time to time be prescribed pursuant to law.

 

(c) VESSEL SHALL NOT LEAVE UNITED STATES’ WATERS: The Borrower will not remove,
attempt to remove, or allow the vessel to be moved beyond the limits of the
United States without the written consent of the Government. If said written
consent is obtained, the Borrower will execute certain documents and will not
abandon the Vessel in a foreign port. The Borrower will not engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture, or capture, and will not do, or suffer or permit to be
done, anything which can or may injuriously affect the documentation of the
Vessel under the laws and regulations of the United States.

 

(d) Upon demand by the Government to the master of the Vessel or the Borrower,
the Borrower will return the vessel to the waters known as the Exclusive
Economic Zone (EEZ) of the United States and, if the Government so demands, to a
port of call chosen by the Government, thereby revoking any prior consent
extended by the Government with respect to operation of the Vessel outside the
Exclusive Economic Zone of the United States.

 

SECTION 13. PAYMENTS MUST BE TIMELY MADE AND TERMS OF THE MORTGAGE , NOTE AND
OTHER LOAN DOCUMENTS MUST BE MET: The Borrower will duly and punctually pay all
the principal of and interest on the Note and the Mortgage as herein and in the
Note and other loan documents provided, and will at all times keep, perform, and
observe all and singular the covenants, conditions, stipulations, promises, and
agreements in this Mortgage and in the Note expressed or implied on its part to
be kept, performed, and observed, and will duly punctually pay all sums that may
hereinafter become due hereunder.

 

ARTICLE III: DEFAULT

 

SECTION 1. The Borrower agrees that it will faithfully observe, perform, comply
with and discharge all of the covenants, conditions, and obligations which are
imposed on the Borrower by any other agreement or document executed in
connection with this Mortgage and the Note, concurrently or otherwise, and that
the Borrower’s failure to do so shall constitute an Event of Default under this
Mortgage.

 

SECTION 2. The Borrower agrees that any material default under any guarantor
agreement, security agreements, Title XI financial agreements, or other loan
documents which may be executed in connection with this Mortgage or Note,
whether or not the Borrower is party to said agreement, shall constitute an
Event of Default under this Mortgage.

 

28

                       Initial



--------------------------------------------------------------------------------

SECTION 3. The Borrower agrees that all reasonable attorney fees incurred by the
Government because of the Borrower’s failure to perform or discharge its
obligations, as provided by this Mortgage, the Note, or any other document or
agreement executed in connection therewith, shall be deemed to be an
indebtedness of the Borrower and shall be secured by this Mortgage and shall be
due and payable and until paid, shall bear interest at the same rate as that
provided in the Note, and upon acceleration of the amounts owed under the Note,
shall bear interest at the accelerated rate of eighteen percent (18%) per annum,
unless limited by applicable state law.

 

SECTION 4. Each of the following events shall constitute an Event of Default:

 

(a) default shall be made in the payment of the principal of the Note when and
as the same shall become due and payable, whether at maturity, by notice of
acceleration, or otherwise; or

 

(b) default shall be made in the payment of any interest on the Note (including
any amendments thereto or substitution therefor), when and as the same shall
become due and payable as therein and herein provided; or

 

(c) default shall be made in the due and punctual observance and performance of
any provision of Article I, hereof; or

 

(d) the Borrower shall be dissolved or adjudged a bankrupt or shall make a
general assignment for the benefit of the Borrower’s creditors, or shall lose
the right to do business by forfeiture or otherwise, or a receiver or receivers
of any kind whatsoever, whether appointed or not, in admiralty, bankruptcy,
common law, or equity proceedings, and whether temporary or permanent, shall be
appointed for the Vessel or for any other property of the Borrower; or a
petition for reorganization of, or other proceeding or action in reference to
the Borrower under any of the provisions of the Bankruptcy Act shall be filed by
the Borrower or by creditors of the Borrower; or if reorganization of the
Borrower under said Act is approved by the Court, whether proposed by a
creditor, stockholder, or any other person whomsoever; and

 

THE BORROWER AND THE GUARANTOR BOTH UNDERSTAND THAT IF EITHER FILES BANKRUPTCY,
THE BORROWER WILL LOSE THE VESSEL.

 

THE BORROWER AND THE GUARANTOR EXPRESSLY AGREE TO, AND UNDERSTAND THAT IN THE
EVENT OF BANKRUPTCY, THE VESSEL WHICH IS THE SECURITY FOR THIS PREFERRED SHIP
MORTGAGE WILL NOT BE PERMITTED TO GO OUT TO SEA, AND WILL REMAIN IN PORT IN THE
JURISDICTION OF THE COURT WHERE THE BANKRUPTCY PETITION IS FILED OR SUCH OTHER
JURISDICTION WHERE THE BOAT MAY BE OR OTHER COLLATERAL MAY BE FOUND.

 

(e) there shall be an actual or constructive total loss of the Vessel; or

 

(f) default shall be made by the Borrower in the prompt and faithful performance
or observance of any other covenant, condition, or agreement by it to be
performed and observed, contained in this Mortgage, Note, or any other loan
documents and such default shall continue for fifteen (15) days; or

 

(g) the making in any application, agreement, affidavit, or other document,
submitted in connection with the Note, of any misrepresentation, on behalf of,
or for the benefit of, the Borrower. Failure to disclose any material fact may
be deemed a misrepresentation; or

 

(h) the institution of any suit against the Borrower or others deemed by the
Government to affect adversely its interest hereunder, in the Note or otherwise;
or

 

29

                       Initial



--------------------------------------------------------------------------------

(i) failure of any signator to any of the Loan Documents, to observe any of the
conditions contained in said Loan Documents, or any other document or agreement
executed (concurrently or otherwise), inclusive of amendments thereto, in
connection with this Mortgage, or subsequent mortgage, regardless of whether or
not the Borrower shall be a party to said agreement or document; or

 

(j) impairment of any collateral including the vessel or which is given in
addition to the vessel which is the subject of this Preferred Ship Mortgage; or

 

(k) the Borrower shall, without first obtaining written permission from the
Secretary, transfer, sell, assign, hypothecate, or alienate or attempt to
transfer, sell, assign, hypothecate or alienate any rights, licenses or permits
appurtenant to and/or necessary for the Vessel to engage in any commercial
fisheries; or

 

(l) the Borrower shall, intentionally or through neglect, permit a material
diminution of the value of the Vessel and/or its appurtenances and equipment; or

 

SECTION 5. UPON OCCURRENCE OF AN EVENT OF DEFAULT THE GOVERNMENT, MAY IN ITS
DISCRETION:

 

(a) Declare the Note to be due and payable immediately and upon such declaration
the entire principal of and interest on the Note shall become and be immediately
due and payable, and thereafter shall bear interest at eighteen percent
(18%) per annum unless such would violate the usury laws of the state where this
Mortgage and the Note are executed, in which case the maximum legal rate of that
state shall prevail; provided, however, that if the Borrower shall have removed
and remedied each Event of Default within fifteen (15) days after the occurrence
thereof, then in every such case the Government shall waive any such Event of
Default; but no such waiver shall extend to nor affect any subsequent or other
Event of Default nor impair any rights or remedies consequent thereon; and
provided, further, that if at any time after the expiration of fifteen (15) days
after any Event of Default shall have occurred, all Events of Default shall have
been remedied and removed and full performance made by the Borrower to the
satisfaction of the Government and all installments of principal and interest in
arrears (including interest at the aforesaid rate) and the charges and expenses,
if any, of the Government, it agents and attorneys, shall have been paid, then
and in every such case the Government may waive any such Event of Default; and
provided, also, that no waiver hereunder shall extend to nor affect any
subsequent or other Event of Default nor impair any rights or remedies
consequent thereon;

 

(b) Bring suit at law, in equity, or in admiralty, as it may be advised, to
receive judgment for any and all amounts due under the Note and other Loan
Documents, or otherwise hereunder, and collect the same out of any and all
property of the Borrower whether covered by this Mortgage or otherwise;

 

(c) Retake the Vessel without legal process wherever the same may be found, and
the Borrower or other person in possession forthwith upon demand of the
Government shall immediately surrender to the Government possession of the
Vessel, and, without being responsible for loss or damage, the Government may
hold, lay-up, lease, charter, operate, or otherwise use the Vessel for such time
and upon such terms as it may deem to be for its best advantage, accounting only
for the net profits, if any, arising from such use of the Vessel and charging
against all receipts from the use of the Vessel, or from the sale thereof by
court proceeding or pursuant to subsection (e) following, all costs, expenses,
charges, damages, or losses by reason of such use; and if at any time the
Government shall avail itself of the right herein given it to retake the Vessel
and shall retake it, the Government shall have the right to dock the Vessel at
any dock, pier, or other premises of the Borrower without charge, or to dock it
at any other place at the cost and expense of the Borrower; IT IS EXPRESSLY
UNDERSTOOD AND AGREED TO BY THE BORROWER THAT SURRENDER OF THE VESSEL UNDER

 

30

                       Initial



--------------------------------------------------------------------------------

THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE DIRECTIONS
OF THE GOVERNMENT. FAILURE OF THE BORROWER TO IMMEDIATELY COMPLY WITH THE
GOVERNMENT’S DEMAND FOR SURRENDER OF THE VESSEL WILL CAUSE THE POSSESSION OF THE
VESSEL BY THE BORROWER (INCLUDING, BUT NOT LIMITED TO, POSSESSION AND CONTROL OF
THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE VESSEL) TO BE UNLAWFUL AND TO
CONSTITUTE A CONVERSION OF THE VESSEL, ITS APPURTENANCES AND EQUIPMENT, THEREBY
SUBJECTING THE BORROWER (EXPRESSLY INCLUDING, IF APPLICABLE, ITS OFFICERS AND
DIRECTORS) TO ALL FINES, PENALTIES AND ACTIONS WHICH THE GOVERNMENT DEEMS
APPLICABLE AND APPROPRIATE. SHOULD THE BORROWER CONTINUE TO OPERATE, POSSESS OR
CONTROL THE VESSEL CONTRARY TO THE GOVERNMENT’S DIRECTIONS AND THE PROVISIONS
HEREIN, THEN THE GOVERNMENT SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
AT LAW AND IN EQUITY, BE ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER
FOR INJUNCTIVE RELIEF NECESSARY TO GAIN COMPLIANCE HEREWITH, IN ADDITION TO
EXPRESSLY CONSENTING THAT THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF
WOULD BE IMPOSSIBLE TO MEASURE MONETARILY, THE BORROWER EXPRESSLY WAIVES ANY
DEFENSE BASED UPON AN ALLEGED EXISTENCE OF AN ADEQUATE REMEDY AT LAW.

 

(d) Foreclose this Mortgage pursuant to the terms and provisions of the Ship
Mortgage Act, 1920, as amended, 46 USC, Chapter 313, § 31301, et seq. (Supp.
2003), or by other judicial process as may be provided in the Statutes; and

 

(e) In addition to any and all other rights, powers, and remedies elsewhere in
this Mortgage or by law granted to and conferred upon the Government, sell the
Vessel upon such terms and conditions as it may deem to be for its best
advantage, including the right to sell and dispose of the Vessel free from any
claim of or by the Borrower, at public sale, by sealed bids or otherwise, after
first giving notice of the time and place of sale, with a general description of
the property by first publishing notice of any such sale for ten
(10) consecutive days, except Sundays, in some newspaper of general circulation
at the place designated for such sale, and by mailing notice of such sale to the
Borrower at his last known address; such sale may be held at such place and at
such time as the Government in such notice may have specified, or may be
adjourned by the Government from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale, and without further
notice of publication the Government may make any such sale at the time and
place to which the same shall be so adjourned; and any such sale may be
conducted without bringing the Vessel to the place designated for such sale and
in such manner as the Government may deem to be for its best advantage, and the
Government may become the purchaser at any such sale, and shall have the right
to credit on the purchase price any or all sums of money due to the Government
under the Note, any other Loan Documents, or otherwise hereunder. The Borrower
expressly agrees and acknowledges that sale of the Vessel pursuant to this
section will not (notwithstanding federal or state law to the contrary, if any,)
impair or limit the Government’s legal right to collect from the Borrower any
deficiency remaining after the sale. If any such federal or state laws or legal
precedents may be construed to limit the Government’s rights to collection of
said deficiency from the Borrower, then Borrower hereby expressly waives,
relinquishes and forever gives up the right to avail itself of such laws and/or
defenses.

 

(f) the Borrower agrees, acknowledges and consents to and with the authority of
the Government, to take all steps, measures or actions which are within the
discretion or authority of the Government.

 

SECTION 6. Any sale of the Vessel made in pursuance of this Mortgage shall
operate to divest and forever bar the Borrower from any and all right, title,
and interest of any nature whatsoever of the Borrower therein and thereto. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of proceeds thereof.

 

31

                       Initial



--------------------------------------------------------------------------------

SECTION 7. The Borrower does hereby irrevocably appoint the Government the true
and lawful attorney of the Borrower, in its name and stead to make all necessary
transfers of the Vessel, and for that purpose it shall execute all necessary
instruments of assignment and transfer, the Borrower hereby ratifying and
confirming all that its said attorney shall lawfully do by virtue hereof.
Nevertheless, the Borrower shall, if so requested by the Government, ratify and
confirm such sale by executing and delivering to the purchaser of the Vessel
such proper bill of sale, conveyance, instrument of transfer, and release as may
be designated in such request.

 

SECTION 8. The Borrower hereby irrevocably appoints the Government the true and
lawful attorney of the Borrower so long as an Event of Default shall have
occurred and shall not have been waived in accordance with Section 2 hereof, in
the name of the Borrower, to demand, collect, receive, compromise, and sue for,
so far as may be permitted by law, all hire, earnings, issues, revenues, income,
and profits of the Vessel and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence, or deficiency in design, construction or survey of
the Vessel, and all other sums, due or to become due, at or after the time of
the happening of any Event of Default, in respect of the Vessel or in respect of
any insurance thereon from any person whomsoever, and to make, give and execute
in the name of the Borrower, acquittances, receipts, releases, or other
discharges for the same, whether under seal or otherwise, and to endorse and
accept in the name of the Borrower all checks, notes, drafts, warrants,
agreements, and all other instruments in writing with respect to the foregoing.

 

SECTION 9. The Borrower covenants and agrees that so long as an Event of Default
shall have occurred and shall not have been waived in accordance with Section 2
hereof, the Government in any suit to enforce any of its rights, powers, or
remedies shall be entitled as a matter of right and not as a matter of
discretion (i) to the appointment of a receiver or receivers of the Vessel and
that any receiver so appointed shall have full right and power to use and
operate the Vessel, and (ii) to a decree ordering and directing the sale and
disposal of the Vessel, and the Government may become the purchaser at said
sale, and the Government shall have the right to credit on the purchase price
any and all sums of money due to the Government under the Note, or otherwise
hereunder.

 

SECTION 10.

 

(a) In the event that the Vessel shall be arrested or detained by a marshal or
other officer of any court of law, equity, or admiralty jurisdiction in any
country or nation of the world or by any government or other authority and shall
not be released from arrest or detention within fifteen (15) days from the date
of arrest or detention, the Borrower does hereby authorize and empower the
Government in the name of the Borrower and does hereby irrevocably appoint the
Government and its successors and assigns the true and lawful attorney of the
Borrower, in its name and stead to apply for and receive possession of and to
take possession of the Vessel pursuant to the terms of this Mortgage and any
other documents executed by the Borrower, with all rights and powers that the
Borrower might have, possess, or exercise in any such event; and this power of
attorney shall be irrevocable and may be exercised not only by the Government
but also by an appointee or appointees, with full power of substitution, to the
same extent as if the said appointee or appointees had been named as one of the
attorneys above named by express designation.

 

(b) The Borrower also authorizes and empowers the Government or the Government’s
appointee or appointees, as the true and lawful attorney of the Borrower, to
appear in the name of the Borrower, or its successors or assigns, in any court
of any country or nation of the world where a suit is pending against the Vessel
because of or on account of any alleged lien against the Vessel from which the
Vessel has not been released and to take such proceedings as to them or any of
them as may seem proper towards the defense of such suit and the discharge of
such lien, and all expenditures made or incurred by them or any of them for the
purpose

 

32

                       Initial



--------------------------------------------------------------------------------

of such defense or discharge shall be a debt due from the Borrower to the
Government and payment thereof shall be secured by the lien of this Mortgage and
shall be due and payable and until paid, shall bear interest at the same rate as
that provided in the Note and upon acceleration of the amounts owed under the
Note, shall bear interest at the rate of eighteen percent (18%) per annum.

 

SECTION 11.

 

(a) The Borrower hereby expressly and irrevocably consents to the jurisdiction
of any court in any country whatsoever wherein the Vessel may at any time be
located for the foreclosure of this Mortgage, the sale of the Vessel, or the
enforcement of any other remedy or right hereunder, and hereby expressly and
irrevocably submits the person of the Borrower and the Vessel to the
jurisdiction of any such court in any country in any such action or proceeding
which is brought, in its sole discretion, by the Government.

 

(b) To the extent not governed by the laws of the United States, this Mortgage
shall in all respects be governed by and construed in accordance with the laws
of the Commonwealth of Virginia. The Borrower and Guarantor irrevocably submit
to the non-exclusive jurisdiction of the state and federal courts situated in
the Commonwealth of Virginia in any proceeding relating to this Mortgage and
agrees that any process or summons in any such action may be served by mailing
to the Borrower a copy thereof. The Borrower and Guarantor consent to and
subject themselves itself to the jurisdiction of the federal court in the
jurisdiction where the Vessel is found.

 

SECTION 12.

 

(a) Each and every power and remedy herein specifically given to the Government
or otherwise in this Mortgage shall be cumulative and shall be in addition to
every other power and remedy herein specifically given or now or hereafter
existing at law, in equity, admiralty, or by statute, and each and every power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Government, and shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Government in the exercise of any right or power or in
the pursuance of any remedy occurring upon any Event of Default shall impair any
such right, power, or remedy or be construed to be a waiver of any such Event of
Default or to be any acquiescence therein; nor shall the acceptance by the
Government of any security or of any payment of or on account of the Note
maturing after any Event of Default or of any payment on account of any past
Event of Default be construed to be a waiver of any right to take advantage of
any future Event of Default or of any past Event of Default not completely cured
thereby.

 

(b) The Government, in addition to such other rights or remedies it may have,
shall have the right, in its discretion, to take any and all action authorized
by Sections 1105(c) and 1105(e) of Title XI and, to the extent not in express
conflict with the action authorized by said Sections, or with this Section, any
and all action provided for in or authorized or permitted by or in respect of
this Mortgage, Note, Collateral or Security, and Policies of Insurance
(including all action provided for in or authorized or permitted by or in
respect of any or all said documents by the Government).

 

SECTION 13. In case the Government shall have proceeded to enforce any right,
power, or remedy under this Mortgage by foreclosure, entry, or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Government, then and in every such
case the Borrower and the Government shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, remedies, and powers of the Government
shall continue as if no such proceedings had been taken.

 

33

                       Initial



--------------------------------------------------------------------------------

SECTION 14. The proceeds of any sale of the Vessel (after paying or deducting,
in the case of sale, under any judicial proceedings, the fees, costs, and other
charges therein), and the net earnings from any management, charter, or other
use of the Vessel by the Government under any of the powers above specified, and
the proceeds of any claim for damages on account of the Vessel received by the
Government while exercising any such power, and the proceeds of any insurance on
the Vessel (subject to the provisions of this agreement) shall be applied as
follows:

 

First: To the payment of all expenses and charges including the expenses of any
sale, counsel fees, the expenses of any taking of possession of the Vessel, and
any other expenses or advances made or incurred by the Government in the
protection of its rights or in the pursuance of its remedies hereunder and to
the payment of any damages sustained by the Government from the default or
defaults of the Borrower; and at the option of the Government to provide a fund
adequate in the opinion of the Government to furnish suitable indemnity against
liens claiming priority over this Mortgage;

 

Second: To the payment of the amount then due and unpaid upon the Note for
principal and interest and other sums occurring thereunder, including, but not
limited to, costs and expenses of collection; and

 

Third: To the payment of all other sums secured hereby, including fees, whether
due or not, and of all damages liquidated or otherwise hereunder; and

 

Fourth: Any surplus then remaining shall belong and be paid or returned to the
Borrower or to whomever shall be lawfully entitled to receive the same.

 

ARTICLE IV: POSSESSION AND USE OF VESSEL DURING TERM OF MORTGAGE

 

Until an Event of Default hereunder shall happen, the Borrower (a) shall be
suffered and permitted to retain actual possession and use of the Vessel and
(b) subject to default, hereof, shall have the right, from time to time, in its
discretion, and without application to the Government, and without obtaining a
release thereof by the Government, to dispose of, free from the lien hereof, any
boilers, engines, machinery, bowsprits, masts, spars, sails, rigging, boats,
fishing gear, anchors, chains, tackle, apparel, furniture, fittings, equipment,
or any other appurtenances of the Vessel that are no longer useful, necessary,
profitable, or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, bowsprits,
masts, spars, sails, rigging, boats, fishing gear, anchors, chains, tackle,
apparel, furniture, fittings, equipment, or any other appurtenances of
substantially equal value to the Borrower, which shall forthwith become subject
to the lien of this Mortgage.

 

ARTICLE V: GENERAL TERMS AND CONDITIONS OF MORTGAGE

 

SECTION 1. MULTIPLE ORIGINALS: This Mortgage may be executed simultaneously in
any number of counterparts and all such counterparts executed and delivered each
as an original shall constitute but one and the same instrument.

 

SECTION 2. SEVERABILITY CLAUSE: In the event that this Mortgage, the Note, any
other loan documents, or any provisions hereof or thereof shall be deemed
invalid in whole or in part by reason of any present or future law of the United
States or any decision of any authoritative court, or if the documents at any
time held by the Government be deemed by the Government for any reason
insufficient to carry out the true intent and spirit of this Mortgage and the
Note, then, from time to time the Borrower will execute on its own behalf such
other and further assurances and documents as in the opinion of counsel for the
Government may be

 

34

                       Initial



--------------------------------------------------------------------------------

required more effectually to subject the Vessel to the payment of the principal
sum of the Note, together with interest thereon, as in the Note and as herein
provided, and in the performance of the terms and conditions of the Note and
this Mortgage. Upon failure of the Borrower to do so, the Government may execute
any and all such other and further assurances and documents, for and in the name
of the Borrower, and the Borrower hereby irrevocably appoints the Government the
agent attorney-in-fact of the Borrower to do so. Any expenses of the Government
in connection with the foregoing shall be a debt due from the Borrower to the
Government in payment thereof and shall be secured by the lien of this Mortgage.

 

SECTION 3. MORTGAGE BINDING ON HEIRS, ETC.: All the covenants, promises,
stipulations, and agreements of the Borrower in this Mortgage shall bind the
Borrower, the Borrower’s heirs, executors, administrators, successors, and
assigns. Whenever used, the singular number shall include the plural, the plural
the singular, and the use of any gender shall be applicable to all genders.

 

SECTION 4. NO WAIVER OF PREFERRED STATUS: Nothing in this Mortgage shall be
construed as a waiver of the preferred status of this Mortgage by the
Government. In the event that any provision of this Mortgage would, as a matter
of law, operate to waive the preferred status thereof, such provision for all
intents and purposes, shall be deemed eliminated therefrom as though such
provision had never been inserted herein.

 

SECTION 5. MORTGAGE CANNOT BE ALTERED OR WAIVED: This Mortgage may not be
amended or supplemented except in writing by the Borrower with the written
consent thereto of the Government. The provisions of this Mortgage may not be
waived except in writing by the Government.

 

SECTION 6. TERMINATION OF MORTGAGE: If the whole amount of the Note including
all amendments or substitutions, (principal and interest) shall be paid in
accordance with its terms and the terms of this Mortgage, and all other sums
that may have become secured by the lien of this Mortgage shall be paid, then
this Mortgage and the estate and rights hereunder shall cease, terminate and be
void; and the Government shall prepare and deliver to Borrower proper
instruments acknowledging satisfaction of and discharging this Mortgage.

 

ARTICLE VI

 

For the purposes of this Mortgage, the total amount is FOURTEEN MILLION, and
No/100 Dollars ($14,000,000.00) and interest and performance of mortgage
covenants; the date of maturity is October 17, 2020 and the discharge amount is
the same as the total amount set out above plus any other sums due the
Government as provided by the provision of any Loan Documents.

 

IN WITNESS WHEREOF, THE Borrower has executed this Mortgage the day and year
first above written.

 

Attest

     

BORROWER: Omega Protein, Inc.

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Vice President and Treasurer

(SEAL)

           

 

35

                       Initial



--------------------------------------------------------------------------------

   

GUARANTOR ACKNOWLEDGES AND AGREES

Attest

     

GUARANTOR: Omega Protein Corporation

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Executive Vice President and Chief Financial Officer

(SEAL)

           

 

36

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS

   )           )    ss

COUNTY OF HARRIS

   )     

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Vice President and Treasurer of Omega
Protein, Inc., and that he signed his name to said Mortgage by like order, and
the said Vice President and Treasurer acknowledged to me that he executed said
Mortgage as the Vice President and Treasurer of said corporation; and that the
same is the free and voluntary act and deed of said corporation and of himself
as such Vice President and Treasurer for the uses and purposes therein
expressed.

 

  Notary Public

 

37

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS

   )           )    ss

COUNTY OF HARRIS

   )     

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Executive Vice President and Chief
Financial Officer of Omega Protein Corporation, and that he signed his name to
said Mortgage by like order, and the said Executive Vice President and Chief
Financial Officer acknowledged to me that he executed said Mortgage as the
Executive Vice President and Chief Financial Officer of said corporation; and
that the same is the free and voluntary act and deed of said corporation and of
himself as such Executive Vice President and Chief Financial Officer for the
uses and purposes therein expressed.

 

  Notary Public

 

Case No. FF-G-013

 

PREFERRED SHIP MORTGAGE

TO THE UNITED STATES OF AMERICA

ARTICLE I: CREATION OF ENCUMBRANCE

 

SECTION 1. PREFERRED SHIP MORTGAGE: THIS MORTGAGE, dated the 17th day of October
, 2005, by Omega Protein, Inc., 835 B Pride Drive, Hammond, Louisiana 70401,
owning 100%, (the “Borrower”), to the United States of America, acting by and
through the Secretary of Commerce, National Oceanic and Atmospheric
Administration, National Marine Fisheries Service, Financial Services Division,
1315 East-West Highway, Silver Spring, Maryland 20910 (the “Government”),

 

DEFINITIONS: All terms contained herein are defined in the Acknowledgment of
Definitions executed by all parties to this transaction.

 

38

                       Initial



--------------------------------------------------------------------------------

WITNESSETH:

 

SECTION 2. ENCUMBERED VESSEL: WHEREAS, The Borrower owns 100% of the fishing
vessel, more fully described below in Section 4; and

 

SECTION 3. OBLIGATIONS SECURED: WHEREAS, The Government, pursuant to the
provisions of Title XI of the Merchant Marine Act, 1936, as amended, found at 46
USC § 1271 et seq., and 50 CFR 253, as amended by public law no. 104-297 on
October 11, 1996, known as the Fisheries Finance Program, made, entered into,
and delivered certain agreements and covenants, as contained in the
Approval-in-Principle Letter dated September 28, 2005, (the “Approval Letter”)
and such Approval Letter has been accepted by the Borrower and Omega Protein
Corporation, (the “Guarantor”). The Approval Letter contemplates a loan from the
Government to the Borrower, in the amount of up to $14,000,000.00, (the “Loan”).
This transaction will be evidenced by the issuance of a promissory note, in the
principal amount of $14,000,000.00 (“the Note”) to the United States of America
by the Borrower, dated October 17 , 2005, a copy of which is attached hereto as
Exhibit 1, and which will be secured by this Preferred Ship Mortgage (the “Ship
Mortgage”) to the Government for the purpose of securing the Loan, including,
but not limited to, the payment of the principal of and interest of the Note in
accordance with its terms and the terms of this Ship Mortgage, as well as any
future advances, and all other sums owed the Government.

 

WHEREAS, the Government has entered into an Approval and Agreement letter dated
September 28, 2005, (the “Approval Letter”), and Security Agreement dated
October 17 , 2005, with the Borrower, and will execute other documents,
including all Loan Documents.

 

CONSIDERATION:

 

NOW, THEREFORE, in consideration of the Government having agreed to enter into
the Approval Letter dated September 28, 2005, with the Borrower and for other
good and valuable consideration, receipt whereof is hereby acknowledged by the
Borrower, and in order to secure the payment of the principal of and interest on
the Note and all other sums which accrue according to the terms thereof and the
payment of all other sums that may hereafter become secured by this Mortgage in
accordance with the terms hereof and to secure the performance and observance of
and compliance with the covenants, terms and conditions herein and in the Note
contained, or contained in any other document executed by the Borrower, the
Borrower has granted, conveyed, mortgaged, pledged, assigned, transferred, set
over and confirmed unto the Government the whole of the vessel described as
follows:

 

SECTION 4. SECURITY AGREEMENT: THE VESSEL SUBJECT TO THIS MORTGAGE is that
certain oil screw vessel named REEDVILLE, Official Number 5969161 together with
all her accessories and appurtenances, including, but not limited to accounts
receivable, anchors, apparel, boats, boilers, cables, catch, chains, charter
hire, contract rights, contracts, electronics, engines, equipment, fishing gear,
freight, furniture, general intangibles, inventory, licenses, machinery, masts,
motors, nets, permits, proceeds, product, related gear, rents or profits,
rigging, sails, skiffs, spare parts, spars, substitutions, supplies, tackle,
hydraulics, safety equipment, and parts and accessories affixed to or used in
connection therewith, whether now owned or hereafter acquired, whether on board
or not, and all additions, improvements, renewals, and replacements hereafter
made in, on or to the said vessel or any part thereof, and in, on, or to its
equipment and appurtenances as aforesaid (the “Vessel”).

 

INDIVIDUAL TRANSFERABLE QUOTAS: If a limited fisheries access system is in
effect, or should a limited fisheries access system be initiated at some future
date under which the Borrower is granted a transferable fishery conservation and
management allocation (including, but not limited to, allocations, permits,
quotas, licenses, cage tags, or any other fisheries access restriction or right,
however characterized, of whatsoever nature) affecting, necessary for, or in any
other way, however characterized, associated with any of the property

 

39

                       Initial



--------------------------------------------------------------------------------

included in the Collateral, the Borrower agrees to grant to the Government a
full senior security interest in such allocation by whatsoever means deemed by
the Government to be appropriate (including, but not limited to, the Borrower’s
execution of security agreements and the filing of financing statements under
the UCC). Further, if the Borrower fails to do so, the Borrower agrees that the
Government may use, for the purpose of executing and otherwise perfecting
whatever documents may be required to effect the grant to the Government of such
a full security interest in such fisheries conservation and management
allocation, the attorney-in-fact authority conferred upon the Government by
ARTICLE IX of the Title XI Financial Agreement.

 

SECTION 5. FINANCING STATEMENT: Some of the items of property described herein
are goods that are or are to become accessories and appurtenances to the vessel
described herein, and it is intended that as to those goods, this mortgage shall
be effective as a financing statement. Information concerning the security
interest created by this instrument may be obtained from the Borrower or the
Government, at the addresses sent out in the first paragraph of this Preferred
Ship Mortgage.

 

TO HAVE AND TO HOLD ALL and each of the above-mortgaged and described property
unto the Government and its successors and assigns, to its use and benefit
forever;

 

PROVIDED ALWAYS, and the condition of these presents is such, that if the
Borrower, its successors or assigns shall pay, or cause to be paid, the
principal of and interest on the Note in accordance with the terms of the Note
and the Mortgage and shall pay any and all other sums that may hereinafter
become secured by this Mortgage in accordance with the terms hereof, and shall
keep, perform, and observe all and each of the covenants and promises in the
Note and in the Mortgage contained, expressed, or implied to be kept, performed,
and observed by or on the part of the Borrower, then this Mortgage and the
estate and rights hereby granted shall cease, determine, and be void; otherwise
to remain in full force and effect.

 

The Government hereby covenants and agrees that the Vessel is to be held by the
Borrower subject to the further covenants, conditions, and uses hereinafter set
forth as follows:

 

40

                       Initial



--------------------------------------------------------------------------------

ARTICLE II: BORROWER’S OBLIGATIONS

 

SECTION 1. CITIZENSHIP AND TITLE REQUIREMENTS: The Borrower (i) is and shall
continue to be a citizen of the United States as defined in section 2 of the
Shipping Act, 1916, as amended, for coastwise trade, and (ii) is entitled to own
and operate the Vessel under her marine document and shall maintain such marine
document in full force and effect. The Note and the Mortgage have been duly
executed and delivered, and the Note in the hands of the holder thereof is and
will be a valid and enforceable obligation of the Borrower in accordance with
its terms. The Borrower lawfully owns and is lawfully possessed of the whole of
the Vessel free from any lien whatsoever except the lien of this Mortgage, and
liens expressly permitted herein and other Preferred Ship Mortgages in favor of
the Government, and covenants that it will warrant and defend the title and
possession thereto and every part thereof for the benefit of the Government
against the claims and demands of all persons whomever.

 

SECTION 2. INSURANCE REQUIREMENTS:

 

(a) The Borrower will, at all times and at its own expense, keep the Vessel
insured with responsible underwriters and through responsible brokers, all in
good standing and satisfactory to the Government, in an amount that fully and
adequately protects the Vessel and the Government’s interest therein against all
marine perils and disasters and all hazards, risks, and liabilities in any way
arising out of the ownership, operation, or maintenance of the Vessel, including
but not limited to insurance as follows:

 

(i) While being operated, navigating hull insurance must be in an amount equal
to the full commercial value of the Vessel. In no event may this be less than
one hundred ten percent (110%) of the unpaid principal, at the time outstanding,
of the Note. The policy valuation on the hull shall not exceed the aggregate
amount insured by hull policies. The hull insurance shall be placed under the
form of policy known as American Institute of Marine Underwriters form, or under
such other form of policy as the Government may approve, insuring against the
usual risks covered by such policies, including four-fourths running down
clause, Inchmaree clause, and breach of warranty clause; and

 

(ii) Protection and indemnity insurance under form of protection and indemnity
policies approved by the Government and issued by marine insurance companies
approved by the Government. The amount of protection and indemnity insurance
shall be fixed by the Government; and

 

(iii) When and while the Vessel is laid up, and in lieu of the aforesaid
navigating hull insurance referred to in (i) of this Section, port risk
insurance under forms of port risk policies approved by the Government.

 

(b) The Borrower expressly covenants and agrees to keep the policies renewed
from time to time, to keep the same valid at all times for the amounts
aforesaid, and to keep the premiums thereon fully paid at all times. The
Borrower shall not do any act nor voluntarily suffer or permit any act to be
done whereby insurance is or may be suspended, impaired, or defeated, and shall
not suffer nor permit the Vessel to engage in any voyage or to carry any cargo
not permitted under the policy or policies of insurance in effect, unless and
until the Borrower shall first cover the Vessel in the amount herein provided
for, with insurance satisfactory to the Government for such voyage or for the
carriage of such cargo.

 

(c) In the event the Borrower fails to procure any of the insurance,
satisfactory to the Government, or fails to perform any of the covenants and
agreements contained herein, the Government may, but shall be under

 

41

                       Initial



--------------------------------------------------------------------------------

no duty to, procure such other or different insurance or coverage as it may deem
advisable with uncontrolled discretion in the Government as to the source,
nature, form, type, class, amount, and extent of such insurance or coverage; and
all sums expended or advanced by the Government in procuring such insurance
shall be secured by and shall be due and payable as provided in Article II,
Section 2 hereof.

 

(d) All insurance shall be taken out in the name of the Borrower and the
Government as their interest may appear and policies and certificates shall
provide that there shall be no recourse against the Government for payment of
premiums and shall further provide for at least 20 days prior written notice to
be given to the Government by the underwriters in the event of cancellation or
modification. All original policies, binders, certificates, and covenants and
all endorsements and riders thereto shall be delivered to the Government for
approval and custody.

 

(e) Except as provided in (f) below, all insurance policies or certificates
shall provide that losses thereunder shall be payable to the Government. If no
Event of Default exists under this Mortgage, the Government may, in its
discretion, pay, from the proceeds of the insurance directly to the repairer,
the amount of any authorized repairs or if the Borrower shall have first fully
repaired the damage to the satisfaction of the Government and paid the cost
thereof, to the Borrower as reimbursement therefor. Any balance remaining from
the aforesaid insurance proceeds will be applied as directed by the Government.
If an Event of Default exists, the Government shall retain such insurance and if
such Event of Default is not cured within fifteen (15) days of the occurrence
thereof, apply the same in the manner provided in Article II, Section 2 hereof.

 

(f) Any loss under any insurance on the Vessel with respect to protection and
indemnity risks may be paid directly to the person to whom any liability,
covered by such insurance, has been incurred or to the Borrower to reimburse the
Borrower for any loss, damage, or expense incurred by the Borrower and covered
by such insurance; provided, that the underwriter shall have first received
evidence that the liability insured against has been discharged.

 

(g) In the event of an actual or constructive total loss, or an agreed or
compromised total loss of or in case of requisition of title to the Vessel, all
amounts payable therefor shall, subject to Article II, Section 2 hereof, be paid
to the Government and shall be applied first, to the payment of the expenses of
the Government in collecting such payments, and second, as provided in Article
II, Section 2 hereof.

 

(h) In the event that any claim or lien is asserted against the Vessel for loss,
damage, or expense which is covered by insurance hereunder, and it is necessary
for the Borrower to obtain a bond or supply other security to prevent arrest of
the Vessel or to release the Vessel from arrest on account of such claim or
lien, the Government, on request of the Borrower, may, in the sole discretion of
the Government, and upon notice to the Borrower, assign to any person, firm, or
corporation executing a surety or guarantee bond or other agreements, to save or
release the Vessel from such arrest, all right, title, and interest of the
Government in and to said insurance covering said loss, damage, or expense, as
collateral security to indemnify against liability under said bond or other
agreement.

 

SECTION 3. NO LIENS TO BE PLACED AGAINST THE VESSEL:

 

(a) Neither the Borrower, any charterer, the Master of the Vessel, nor any other
person has or shall have any right, power, or authority to create, incur, or
permit to be placed, imposed, or continued upon the Vessel any lien whatsoever
other than the lien of this Mortgage or permitted liens as defined herein.

 

42

                       Initial



--------------------------------------------------------------------------------

(b) Permitted Liens. “Permitted Liens” means liens or other charges or
encumbrances:

 

(i) arising for damages out of tort covered by insurance except for any
deductible amounts applicable thereto, for wages of a stevedore when employed
directly by the owner, operator, master, ship’s husband or agent of any Vessel,
for wages of the crew of the Vessel, for general average, for salvage, including
contract salvage, provided the same are paid immediately when due;

 

(ii) in favor of any person furnishing repairs, supplies, towage, use of dry
dock or marine railway, or other necessaries to a Vessel on the order of the
Borrower, or of a person authorized by the Borrower, provided the same are paid
immediately when due.

 

(iii) imposed on the Vessel for taxes or governmental charges or levies,
provided the same are paid immediately when due;

 

(iv) incurred in the ordinary course of business of the Vessel not relating to
money borrowed which (1) will be paid immediately when due, and (2) which, in
the aggregate, at any time are not material to the operations or financial
condition of the Borrower; and

 

(v) arising by operation of law as a result of the modification of the Vessel,
including mechanic’s liens, provided the same are paid immediately when due;

 

(vi) in favor of the United States of America, the United States Department of
Commerce, National Oceanic and Atmospheric Administration, National Marine
Fisheries Service, Financial Services Division;

 

PROVIDED, HOWEVER, that with respect to the deductible amounts described in
clause (i) and liens or encumbrances of the type described in clauses (ii),
(iii) and (v) not arising from or incurred in the ordinary course of business of
the Borrower, the Borrower shall have set aside adequate reserves determined in
accordance with generally accepted accounting principles (GAAP), provided that
for such deductible amounts and liens or encumbrances which, in the aggregate,
exceed $25,000.00 USD, shall include only liens which are subordinate to or
which pursuant to applicable law cannot be subordinated by contract to the lien
of the security interest in the vessel granted to the Government.

 

As used herein, the term “immediately when due” shall mean the time when,
according to applicable law, customary industry practices, or a prior course of
dealing or other agreement between the Borrower and the lienholder, the
lienholder expects payment to be made; provided that, if the Borrower desires to
contest an asserted lien, the Borrower may do so if the Borrower acts in good
faith and by appropriate proceedings and has set aside the reserves described
above.

 

SECTION 4. NOTICE OF MORTGAGE: The Borrower shall carry a properly certified
copy of this Mortgage with the Vessel’s papers on board the Vessel, shall
exhibit the same on demand to any person having business with the Vessel, or to
any representative of the Government, and shall place and keep prominently
displayed in the pilot house, master’s cabin, and engine room of the Vessel a
framed, printed or typewritten notice reading as follows:

 

“NOTICE OF MORTGAGE: This Vessel is covered by a Preferred Ship Mortgage given
to the United States of America, under authority of the Ship Mortgage Act, 1920,
as amended. Under the terms of said Mortgage, neither the owner of this Vessel,
any charterer, the Master of this Vessel, nor any other person has any right,
power, or authority to create, incur, or permit to be imposed upon the Vessel
any liens, maritime or

 

43

                       Initial



--------------------------------------------------------------------------------

otherwise, other than the lien of said Mortgage and liens for crew’s wages,
emergency safety repairs, or salvage.”

 

SECTION 5: NOTICES TO THE GOVERNMENT:

 

(a) OF ACTION AGAINST VESSEL: In the event that a libel is filed against the
Vessel, or if the Vessel shall be levied upon or taken into custody, or detained
by any proceeding in any court, or tribunal, the Borrower will, within 48 hours,
notify the Government by telegram, telex, or facsimile and confirmed by letter,
and the Borrower will, within fifteen (15) days thereafter, cause the Vessel to
be discharged. Within ten (10) days of its occurrence, the Borrower will notify
the Government of any claim that could result in a lien being placed against the
Vessel.

 

(b) OF CASUALTIES OR DAMAGE TO THE VESSEL: Within 24 hours of the event, the
Borrower shall furnish the Government full information regarding any casualties
or other accidents or damage to the Vessel, including copies of any supporting
documents, i.e, accident reports, claims, etc.

 

(c) OF ACTION AGAINST THE BORROWER OR GUARANTOR: Within ten (10) days of its
occurrence, the Borrower must give the Government written notice of any pending
litigation, business reverse, casualty, loss, or any other matter (however
characterized) that diminishes; (i) The Borrower’s ability to service any debt
actually or contingently owed the Government, (ii) The Borrower’s ability to
perform any other duty or obligation owed to the Government, (iii) The
Borrower’s ability to fully and faithfully perform any covenant with the
Government, (iv) the value of any property or other assets pledged to the
Government, or (v) the net worth of any party against whom the Government has
recourse for this debt.

 

SECTION 6: MAINTENANCE AND INSPECTION COSTS:

 

(a) VESSEL MAINTENANCE: At all times, at the Borrower’s own cost and expense,
the Borrower will maintain and preserve the Vessel in as good condition, working
order and repair as on the date of this Mortgage, ordinary wear and tear
excepted; provided, however, if subsequent to the date of this Mortgage, the
Vessel is reconstructed or reconditioned, the Borrower will keep the Vessel in
as good condition, working order, and repair as the Vessel was on the date said
reconstruction or reconditioning was completed, ordinary wear and tear excepted.
In addition to the foregoing, the Borrower will keep the Vessel in as good
condition as will enable her to pass such inspection as may be required by
marine underwriters as a condition of their writing such insurance in such
amounts as are required under this Mortgage or as required by the United States
Coast Guard as a condition to certifying that the Vessel is seaworthy and in
compliance with all applicable safety and navigational requirements.

 

(b) INSPECTION OF VESSEL: The Borrower shall afford the Government or its
authorized representatives full and complete access to the Vessel, in port or at
sea, at such times as the Government, in its sole discretion, may require, for
the purpose of inspecting or valuing the vessel, her cargo, log, and papers.

 

(c) INSPECTION OF BORROWER’S FINANCIAL RECORDS: The Borrower agrees to execute a
consent and waiver, valid for the term of the mortgage, which allows the
Internal Revenue Service to release directly to the Government, Borrower’s
Federal Income Tax Returns3, whenever the Government requests same.
Additionally, the Borrower shall permit the Government, or any representative
selected by it, in such manner and at such times as the Government, in its sole
discretion, requires, to make inspections and audits of any books, records,
off-loading receipts, fish-sale receipts, papers, or other documents of
whatsoever nature in the custody

--------------------------------------------------------------------------------

1 Borrower agrees to execute IRS Forms #4506 and 8821, thereby implementing the
provisions of 26 USC §6103(c).

 

44

                       Initial



--------------------------------------------------------------------------------

and control of the Borrower, or any other individual or entity, relating in any
way to the financial or business condition of the Borrower or the operation or
company. At the Government’s request, these statements, books, records, receipts
or reports must be delivered to the Southeast Region of the National Marine
Fisheries Service, Financial Services Branch, in St. Petersburg, Florida.

 

(d) BORROWER TO PAY THE COST OF ALL SUCH INSPECTIONS, audits or appraisals,
provided for in Paragraphs 6(a), 6(b) and 6(c), immediately above, within 30
days of the Government’s demand and all such amounts disbursed by the Government
for such purpose shall, until fully repaid by the Borrower, be added (payable
upon the Government’s demand) to the Borrower’s Note to the Government and shall
earn interest at the same rate as the other principal of the Borrower’s
Promissory Note and shall be secured by the ship mortgage and other securities
which secure the Borrower’s promissory note to the Government.

 

SECTION 7. FINANCIAL REPORTING TO THE GOVERNMENT:

 

(a) The Borrower will, within 20 days after the close of each fiscal year, and
at such other times and in such form as the Government may prescribe, furnish to
the Government, the Borrower’s financial and operating statements including
schedules showing all compensation paid by the Borrower;

 

(b) The Borrower will, at all times, keep proper books of account in accordance
with generally accepted accounting principles and practice; and

 

(c) The Borrower will permit the Government, at the Borrower’s expense and in
such manner and at such time as the Government may require, to (i) make
inspections and audits of any books, records, and papers in the custody and
control of the Borrower or others, relating to the Borrower’s financial or
business conditions, including making copies thereof, and extracts therefrom,
and (ii) make inspections and appraisals of any of the Borrower’s assets.

 

SECTION 8. TAXES & FEES: The Borrower will pay and discharge when due and
payable, from time to time, all taxes, assessments, governmental charges, fines,
and penalties lawfully imposed on the Vessel.

 

SECTION 9. REIMBURSEMENT OF GOVERNMENT EXPENDITURES: The Borrower will reimburse
the Government for any and all expenditures which the Government may reasonably
elect to make from time to time to protect the security granted hereunder (in
the event of the Borrower’s failure to do so), including, without limitation of
the foregoing, payment of taxes, repairs, insurance premiums, the discharge of
any lien, libel or seizure of the Vessel, and expenses incurred by the
Government in retaking the Vessel; and any such payment made by the Government
shall be for the account of the Borrower, and the making thereof by the
Government shall not cure the Borrower’s default in that regard nor constitute a
waiver of any right or remedy granted to the Government hereunder, and all
reasonable sums so expended by the Government or any liability incurred by it
shall be immediately due and payable and shall be deemed to be an indebtedness
of the Borrower and secured by this Mortgage, and until paid shall bear interest
at the same rate as that provided in the Note.

 

SECTION 10: GOVERNMENT’S PRIOR WRITTEN CONSENT REQUIRED: The Borrower shall not,
without prior written consent of the Chief, Financial Services Division,
National Marine Fisheries Service, which consent will not unreasonably be
withheld, take any of the following actions:

 

(a) sell, mortgage, transfer, nor charter the Vessel, and any such written
consent obtained from the Government to any one sale, mortgage, transfer, or
charter, shall not be construed to be a waiver of this provision with respect to
any subsequent proposed sale, mortgage, transfer, or charter. Any such sale,
mortgage, transfer, or charter of the Vessel shall be subject to the provisions
of this Mortgage and to the lien it creates.

 

45

                       Initial



--------------------------------------------------------------------------------

(b) Pay to any officer, partner, or other party any salary, commission, bonus,
management fee, dividend, or other consideration (however characterized) in
excess of either reasonable industry standards or ordinary financial prudence
for a company or operation of the Borrower’s size and financial condition at the
time that such consideration is paid (and the burden of proving reasonableness
shall be on the Borrower).

 

(c) Purchase or redeem any shares of the Borrower’s or the Borrower’s company’s
own stock.

 

(d) Exclusive of such fixed assets to be acquired with the proceeds of the Note
or any part thereof, or any fixed assets acquired prior to the date of this
Mortgage, make any additional investment (excluding purchases, etc., in
connection with the routine and continuing maintenance and preservation of the
Vessel and its productivity) in, or incur any additional liability for, the
purchase, acquisition, lease, or other use (however characterized) of any real
property, machinery, equipment, fixtures, or furniture, or fixed property in
connection with the Borrower’s present level of operations in any one fiscal
year in excess of an aggregate of 5% of the Borrower’s total assets.

 

(e) Start any new business or acquire any other business, or the assets of any
other business, whether by purchase, merger, consolidation, affiliation, or any
other means (however characterized) except as may otherwise be permitted herein,
or sell, liquidate, dissolve, spin-off, split-up or in any other way (however
characterized) dispose of its own assets except as may be required in the normal
course of operations reasonably necessary to carry on its day-to-day operation.

 

(f) The Borrower will not split-up, split-off, spin-off, merge, consolidate, or
transfer or allow transfer of its shares so as to effect a change in its
controlling interest or management.

 

(g) Guarantee or become contingently liable in any way as surety, endorser,
creditor, co-maker, accommodation maker, or in any other way (however
characterized) for the debt or obligation of any other party, individual or
entity, except as may be permitted herein or required in the normal course of
operations reasonably necessary to carry on its day-to-day business.

 

(h) By any means whatsoever, allow the company or operation to be acquired by,
or otherwise reorganized into (however characterized) any other company or
operation, unless the acquiring company, operation or reorganized entity is
acceptable to the Government, and said company, operation or reorganized entity
agrees to do the following: (i) provide to the Government a 100% unconditional
guarantee of all debt actually or contingently owed it; and (ii) be bound by
these covenants; and (iii) be bound by such other covenants as the Government
shall reasonably require to protect its interest; and (iv) provide such other
assurances and security as the Government, in its sole discretion, requires.

 

(i) Make any distribution of the Borrower’s assets for compensation (including
salaries, withdrawals, fees, bonuses, commissions, drawing accounts, and other
payments, whether directly or indirectly, in money or otherwise) for services,
or give any preferential treatment, make any advances, directly or indirectly by
way of loans, gifts, notes, or otherwise, to any employee or Affiliate or
increase the compensation of any person above that set forth in any application
or document submitted in connection with the Note. In the event an Affiliate
increases the compensation (including salaries, withdrawals, fees, bonuses,
commissions, drawing accounts, and other payments, whether directly or
indirectly, in money or otherwise) paid to the Borrower or any employee of the
Borrower, beyond that authorized or consented to by the Government, the
compensation payable to such person by the Borrower will be forthwith
correspondingly reduced and immediate notice thereof given to the Government by
the Borrower.

 

46

                       Initial



--------------------------------------------------------------------------------

SECTION 11. COMPLIANCE WITH FEDERAL SHIP MORTGAGE ACT: The Borrower will comply
with and satisfy all the provisions of the Ship Mortgage Act, 1920, as amended,
46 USC, Chapter 313, § 31301, et seq. (Supp. 2003), in order to establish and
maintain this Mortgage as a Preferred Ship Mortgage upon the Vessel.

 

SECTION 12. OPERATING RESTRICTIONS:

 

(a) DOCUMENTATION: The Borrower will keep the Vessel documented under the laws
of the United States and no transfer of port of hailing of the Vessel shall be
made without the prior written consent thereto of the Government.

 

(b) LAWFUL OPERATION: The Borrower will not cause or permit the Vessel to be
operated in any manner contrary to law or contrary to any rules and regulations
which may from time to time be prescribed pursuant to law.

 

(c) VESSEL SHALL NOT LEAVE UNITED STATES’ WATERS: The Borrower will not remove,
attempt to remove, or allow the vessel to be moved beyond the limits of the
United States without the written consent of the Government. If said written
consent is obtained, the Borrower will execute certain documents and will not
abandon the Vessel in a foreign port. The Borrower will not engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture, or capture, and will not do, or suffer or permit to be
done, anything which can or may injuriously affect the documentation of the
Vessel under the laws and regulations of the United States.

 

(d) Upon demand by the Government to the master of the Vessel or the Borrower,
the Borrower will return the vessel to the waters known as the Exclusive
Economic Zone (EEZ) of the United States and, if the Government so demands, to a
port of call chosen by the Government, thereby revoking any prior consent
extended by the Government with respect to operation of the Vessel outside the
Exclusive Economic Zone of the United States.

 

SECTION 13. PAYMENTS MUST BE TIMELY MADE AND TERMS OF THE MORTGAGE , NOTE AND
OTHER LOAN DOCUMENTS MUST BE MET: The Borrower will duly and punctually pay all
the principal of and interest on the Note and the Mortgage as herein and in the
Note and other loan documents provided, and will at all times keep, perform, and
observe all and singular the covenants, conditions, stipulations, promises, and
agreements in this Mortgage and in the Note expressed or implied on its part to
be kept, performed, and observed, and will duly punctually pay all sums that may
hereinafter become due hereunder.

 

ARTICLE III: DEFAULT

 

SECTION 1. The Borrower agrees that it will faithfully observe, perform, comply
with and discharge all of the covenants, conditions, and obligations which are
imposed on the Borrower by any other agreement or document executed in
connection with this Mortgage and the Note, concurrently or otherwise, and that
the Borrower’s failure to do so shall constitute an Event of Default under this
Mortgage.

 

SECTION 2. The Borrower agrees that any material default under any guarantor
agreement, security agreements, Title XI financial agreements, or other loan
documents which may be executed in connection with this Mortgage or Note,
whether or not the Borrower is party to said agreement, shall constitute an
Event of Default under this Mortgage.

 

47

                       Initial



--------------------------------------------------------------------------------

SECTION 3. The Borrower agrees that all reasonable attorney fees incurred by the
Government because of the Borrower’s failure to perform or discharge its
obligations, as provided by this Mortgage, the Note, or any other document or
agreement executed in connection therewith, shall be deemed to be an
indebtedness of the Borrower and shall be secured by this Mortgage and shall be
due and payable and until paid, shall bear interest at the same rate as that
provided in the Note, and upon acceleration of the amounts owed under the Note,
shall bear interest at the accelerated rate of eighteen percent (18%) per annum,
unless limited by applicable state law.

 

SECTION 4. Each of the following events shall constitute an Event of Default:

 

(a) default shall be made in the payment of the principal of the Note when and
as the same shall become due and payable, whether at maturity, by notice of
acceleration, or otherwise; or

 

(b) default shall be made in the payment of any interest on the Note (including
any amendments thereto or substitution therefor), when and as the same shall
become due and payable as therein and herein provided; or

 

(c) default shall be made in the due and punctual observance and performance of
any provision of Article I, hereof; or

 

(d) the Borrower shall be dissolved or adjudged a bankrupt or shall make a
general assignment for the benefit of the Borrower’s creditors, or shall lose
the right to do business by forfeiture or otherwise, or a receiver or receivers
of any kind whatsoever, whether appointed or not, in admiralty, bankruptcy,
common law, or equity proceedings, and whether temporary or permanent, shall be
appointed for the Vessel or for any other property of the Borrower; or a
petition for reorganization of, or other proceeding or action in reference to
the Borrower under any of the provisions of the Bankruptcy Act shall be filed by
the Borrower or by creditors of the Borrower; or if reorganization of the
Borrower under said Act is approved by the Court, whether proposed by a
creditor, stockholder, or any other person whomsoever; and

 

THE BORROWER AND THE GUARANTOR BOTH UNDERSTAND THAT IF EITHER FILES BANKRUPTCY,
THE BORROWER WILL LOSE THE VESSEL.

 

THE BORROWER AND THE GUARANTOR EXPRESSLY AGREE TO, AND UNDERSTAND THAT IN THE
EVENT OF BANKRUPTCY, THE VESSEL WHICH IS THE SECURITY FOR THIS PREFERRED SHIP
MORTGAGE WILL NOT BE PERMITTED TO GO OUT TO SEA, AND WILL REMAIN IN PORT IN THE
JURISDICTION OF THE COURT WHERE THE BANKRUPTCY PETITION IS FILED OR SUCH OTHER
JURISDICTION WHERE THE BOAT MAY BE OR OTHER COLLATERAL MAY BE FOUND.

 

(e) there shall be an actual or constructive total loss of the Vessel; or

 

(f) default shall be made by the Borrower in the prompt and faithful performance
or observance of any other covenant, condition, or agreement by it to be
performed and observed, contained in this Mortgage, Note, or any other loan
documents and such default shall continue for fifteen (15) days; or

 

(g) the making in any application, agreement, affidavit, or other document,
submitted in connection with the Note, of any misrepresentation, on behalf of,
or for the benefit of, the Borrower. Failure to disclose any material fact may
be deemed a misrepresentation; or

 

(h) the institution of any suit against the Borrower or others deemed by the
Government to affect adversely its interest hereunder, in the Note or otherwise;
or

 

48

                       Initial



--------------------------------------------------------------------------------

(i) failure of any signator to any of the Loan Documents, to observe any of the
conditions contained in said Loan Documents, or any other document or agreement
executed (concurrently or otherwise), inclusive of amendments thereto, in
connection with this Mortgage, or subsequent mortgage, regardless of whether or
not the Borrower shall be a party to said agreement or document; or

 

(j) impairment of any collateral including the vessel or which is given in
addition to the vessel which is the subject of this Preferred Ship Mortgage; or

 

(k) the Borrower shall, without first obtaining written permission from the
Secretary, transfer, sell, assign, hypothecate, or alienate or attempt to
transfer, sell, assign, hypothecate or alienate any rights, licenses or permits
appurtenant to and/or necessary for the Vessel to engage in any commercial
fisheries; or

 

(l) the Borrower shall, intentionally or through neglect, permit a material
diminution of the value of the Vessel and/or its appurtenances and equipment; or

 

SECTION 5. UPON OCCURRENCE OF AN EVENT OF DEFAULT THE GOVERNMENT, MAY IN ITS
DISCRETION:

 

(a) Declare the Note to be due and payable immediately and upon such declaration
the entire principal of and interest on the Note shall become and be immediately
due and payable, and thereafter shall bear interest at eighteen percent
(18%) per annum unless such would violate the usury laws of the state where this
Mortgage and the Note are executed, in which case the maximum legal rate of that
state shall prevail; provided, however, that if the Borrower shall have removed
and remedied each Event of Default within fifteen (15) days after the occurrence
thereof, then in every such case the Government shall waive any such Event of
Default; but no such waiver shall extend to nor affect any subsequent or other
Event of Default nor impair any rights or remedies consequent thereon; and
provided, further, that if at any time after the expiration of fifteen (15) days
after any Event of Default shall have occurred, all Events of Default shall have
been remedied and removed and full performance made by the Borrower to the
satisfaction of the Government and all installments of principal and interest in
arrears (including interest at the aforesaid rate) and the charges and expenses,
if any, of the Government, it agents and attorneys, shall have been paid, then
and in every such case the Government may waive any such Event of Default; and
provided, also, that no waiver hereunder shall extend to nor affect any
subsequent or other Event of Default nor impair any rights or remedies
consequent thereon;

 

(b) Bring suit at law, in equity, or in admiralty, as it may be advised, to
receive judgment for any and all amounts due under the Note and other Loan
Documents, or otherwise hereunder, and collect the same out of any and all
property of the Borrower whether covered by this Mortgage or otherwise;

 

(c) Retake the Vessel without legal process wherever the same may be found, and
the Borrower or other person in possession forthwith upon demand of the
Government shall immediately surrender to the Government possession of the
Vessel, and, without being responsible for loss or damage, the Government may
hold, lay-up, lease, charter, operate, or otherwise use the Vessel for such time
and upon such terms as it may deem to be for its best advantage, accounting only
for the net profits, if any, arising from such use of the Vessel and charging
against all receipts from the use of the Vessel, or from the sale thereof by
court proceeding or pursuant to subsection (e) following, all costs, expenses,
charges, damages, or losses by reason of such use; and if at any time the
Government shall avail itself of the right herein given it to retake the Vessel
and shall retake it, the Government shall have the right to dock the Vessel at
any dock, pier, or other premises of the Borrower without charge, or to dock it
at any other place at the cost and expense of the Borrower; IT IS EXPRESSLY
UNDERSTOOD AND AGREED TO BY THE BORROWER THAT SURRENDER OF THE VESSEL UNDER

 

49

                       Initial



--------------------------------------------------------------------------------

THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE DIRECTIONS
OF THE GOVERNMENT. FAILURE OF THE BORROWER TO IMMEDIATELY COMPLY WITH THE
GOVERNMENT’S DEMAND FOR SURRENDER OF THE VESSEL WILL CAUSE THE POSSESSION OF THE
VESSEL BY THE BORROWER (INCLUDING, BUT NOT LIMITED TO, POSSESSION AND CONTROL OF
THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE VESSEL) TO BE UNLAWFUL AND TO
CONSTITUTE A CONVERSION OF THE VESSEL, ITS APPURTENANCES AND EQUIPMENT, THEREBY
SUBJECTING THE BORROWER (EXPRESSLY INCLUDING, IF APPLICABLE, ITS OFFICERS AND
DIRECTORS) TO ALL FINES, PENALTIES AND ACTIONS WHICH THE GOVERNMENT DEEMS
APPLICABLE AND APPROPRIATE. SHOULD THE BORROWER CONTINUE TO OPERATE, POSSESS OR
CONTROL THE VESSEL CONTRARY TO THE GOVERNMENT’S DIRECTIONS AND THE PROVISIONS
HEREIN, THEN THE GOVERNMENT SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
AT LAW AND IN EQUITY, BE ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER
FOR INJUNCTIVE RELIEF NECESSARY TO GAIN COMPLIANCE HEREWITH, IN ADDITION TO
EXPRESSLY CONSENTING THAT THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF
WOULD BE IMPOSSIBLE TO MEASURE MONETARILY, THE BORROWER EXPRESSLY WAIVES ANY
DEFENSE BASED UPON AN ALLEGED EXISTENCE OF AN ADEQUATE REMEDY AT LAW.

 

(d) Foreclose this Mortgage pursuant to the terms and provisions of the Ship
Mortgage Act, 1920, as amended, 46 USC, Chapter 313, § 31301, et seq. (Supp.
2003), or by other judicial process as may be provided in the Statutes; and

 

(e) In addition to any and all other rights, powers, and remedies elsewhere in
this Mortgage or by law granted to and conferred upon the Government, sell the
Vessel upon such terms and conditions as it may deem to be for its best
advantage, including the right to sell and dispose of the Vessel free from any
claim of or by the Borrower, at public sale, by sealed bids or otherwise, after
first giving notice of the time and place of sale, with a general description of
the property by first publishing notice of any such sale for ten
(10) consecutive days, except Sundays, in some newspaper of general circulation
at the place designated for such sale, and by mailing notice of such sale to the
Borrower at his last known address; such sale may be held at such place and at
such time as the Government in such notice may have specified, or may be
adjourned by the Government from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale, and without further
notice of publication the Government may make any such sale at the time and
place to which the same shall be so adjourned; and any such sale may be
conducted without bringing the Vessel to the place designated for such sale and
in such manner as the Government may deem to be for its best advantage, and the
Government may become the purchaser at any such sale, and shall have the right
to credit on the purchase price any or all sums of money due to the Government
under the Note, any other Loan Documents, or otherwise hereunder. The Borrower
expressly agrees and acknowledges that sale of the Vessel pursuant to this
section will not (notwithstanding federal or state law to the contrary, if any,)
impair or limit the Government’s legal right to collect from the Borrower any
deficiency remaining after the sale. If any such federal or state laws or legal
precedents may be construed to limit the Government’s rights to collection of
said deficiency from the Borrower, then Borrower hereby expressly waives,
relinquishes and forever gives up the right to avail itself of such laws and/or
defenses.

 

(f) the Borrower agrees, acknowledges and consents to and with the authority of
the Government, to take all steps, measures or actions which are within the
discretion or authority of the Government.

 

SECTION 6. Any sale of the Vessel made in pursuance of this Mortgage shall
operate to divest and forever bar the Borrower from any and all right, title,
and interest of any nature whatsoever of the Borrower therein and thereto. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of proceeds thereof.

 

50

                       Initial



--------------------------------------------------------------------------------

SECTION 7. The Borrower does hereby irrevocably appoint the Government the true
and lawful attorney of the Borrower, in its name and stead to make all necessary
transfers of the Vessel, and for that purpose it shall execute all necessary
instruments of assignment and transfer, the Borrower hereby ratifying and
confirming all that its said attorney shall lawfully do by virtue hereof.
Nevertheless, the Borrower shall, if so requested by the Government, ratify and
confirm such sale by executing and delivering to the purchaser of the Vessel
such proper bill of sale, conveyance, instrument of transfer, and release as may
be designated in such request.

 

SECTION 8. The Borrower hereby irrevocably appoints the Government the true and
lawful attorney of the Borrower so long as an Event of Default shall have
occurred and shall not have been waived in accordance with Section 2 hereof, in
the name of the Borrower, to demand, collect, receive, compromise, and sue for,
so far as may be permitted by law, all hire, earnings, issues, revenues, income,
and profits of the Vessel and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence, or deficiency in design, construction or survey of
the Vessel, and all other sums, due or to become due, at or after the time of
the happening of any Event of Default, in respect of the Vessel or in respect of
any insurance thereon from any person whomsoever, and to make, give and execute
in the name of the Borrower, acquittances, receipts, releases, or other
discharges for the same, whether under seal or otherwise, and to endorse and
accept in the name of the Borrower all checks, notes, drafts, warrants,
agreements, and all other instruments in writing with respect to the foregoing.

 

SECTION 9. The Borrower covenants and agrees that so long as an Event of Default
shall have occurred and shall not have been waived in accordance with Section 2
hereof, the Government in any suit to enforce any of its rights, powers, or
remedies shall be entitled as a matter of right and not as a matter of
discretion (i) to the appointment of a receiver or receivers of the Vessel and
that any receiver so appointed shall have full right and power to use and
operate the Vessel, and (ii) to a decree ordering and directing the sale and
disposal of the Vessel, and the Government may become the purchaser at said
sale, and the Government shall have the right to credit on the purchase price
any and all sums of money due to the Government under the Note, or otherwise
hereunder.

 

SECTION 10.

 

(a) In the event that the Vessel shall be arrested or detained by a marshal or
other officer of any court of law, equity, or admiralty jurisdiction in any
country or nation of the world or by any government or other authority and shall
not be released from arrest or detention within fifteen (15) days from the date
of arrest or detention, the Borrower does hereby authorize and empower the
Government in the name of the Borrower and does hereby irrevocably appoint the
Government and its successors and assigns the true and lawful attorney of the
Borrower, in its name and stead to apply for and receive possession of and to
take possession of the Vessel pursuant to the terms of this Mortgage and any
other documents executed by the Borrower, with all rights and powers that the
Borrower might have, possess, or exercise in any such event; and this power of
attorney shall be irrevocable and may be exercised not only by the Government
but also by an appointee or appointees, with full power of substitution, to the
same extent as if the said appointee or appointees had been named as one of the
attorneys above named by express designation.

 

(b) The Borrower also authorizes and empowers the Government or the Government’s
appointee or appointees, as the true and lawful attorney of the Borrower, to
appear in the name of the Borrower, or its successors or assigns, in any court
of any country or nation of the world where a suit is pending against the Vessel
because of or on account of any alleged lien against the Vessel from which the
Vessel has not been released and to take such proceedings as to them or any of
them as may seem proper towards the defense of such suit and the discharge of
such lien, and all expenditures made or incurred by them or any of them for the
purpose

 

51

                       Initial



--------------------------------------------------------------------------------

of such defense or discharge shall be a debt due from the Borrower to the
Government and payment thereof shall be secured by the lien of this Mortgage and
shall be due and payable and until paid, shall bear interest at the same rate as
that provided in the Note and upon acceleration of the amounts owed under the
Note, shall bear interest at the rate of eighteen percent (18%) per annum.

 

SECTION 11.

 

(a) The Borrower hereby expressly and irrevocably consents to the jurisdiction
of any court in any country whatsoever wherein the Vessel may at any time be
located for the foreclosure of this Mortgage, the sale of the Vessel, or the
enforcement of any other remedy or right hereunder, and hereby expressly and
irrevocably submits the person of the Borrower and the Vessel to the
jurisdiction of any such court in any country in any such action or proceeding
which is brought, in its sole discretion, by the Government.

 

(b) To the extent not governed by the laws of the United States, this Mortgage
shall in all respects be governed by and construed in accordance with the laws
of the Commonwealth of Virginia. The Borrower and Guarantor irrevocably submit
to the non-exclusive jurisdiction of the state and federal courts situated in
the Commonwealth of Virginia in any proceeding relating to this Mortgage and
agrees that any process or summons in any such action may be served by mailing
to the Borrower a copy thereof. The Borrower and Guarantor consent to and
subject themselves itself to the jurisdiction of the federal court in the
jurisdiction where the Vessel is found.

 

SECTION 12.

 

(a) Each and every power and remedy herein specifically given to the Government
or otherwise in this Mortgage shall be cumulative and shall be in addition to
every other power and remedy herein specifically given or now or hereafter
existing at law, in equity, admiralty, or by statute, and each and every power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Government, and shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Government in the exercise of any right or power or in
the pursuance of any remedy occurring upon any Event of Default shall impair any
such right, power, or remedy or be construed to be a waiver of any such Event of
Default or to be any acquiescence therein; nor shall the acceptance by the
Government of any security or of any payment of or on account of the Note
maturing after any Event of Default or of any payment on account of any past
Event of Default be construed to be a waiver of any right to take advantage of
any future Event of Default or of any past Event of Default not completely cured
thereby.

 

(b) The Government, in addition to such other rights or remedies it may have,
shall have the right, in its discretion, to take any and all action authorized
by Sections 1105(c) and 1105(e) of Title XI and, to the extent not in express
conflict with the action authorized by said Sections, or with this Section, any
and all action provided for in or authorized or permitted by or in respect of
this Mortgage, Note, Collateral or Security, and Policies of Insurance
(including all action provided for in or authorized or permitted by or in
respect of any or all said documents by the Government).

 

SECTION 13. In case the Government shall have proceeded to enforce any right,
power, or remedy under this Mortgage by foreclosure, entry, or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Government, then and in every such
case the Borrower and the Government shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, remedies, and powers of the Government
shall continue as if no such proceedings had been taken.

 

52

                       Initial



--------------------------------------------------------------------------------

SECTION 14. The proceeds of any sale of the Vessel (after paying or deducting,
in the case of sale, under any judicial proceedings, the fees, costs, and other
charges therein), and the net earnings from any management, charter, or other
use of the Vessel by the Government under any of the powers above specified, and
the proceeds of any claim for damages on account of the Vessel received by the
Government while exercising any such power, and the proceeds of any insurance on
the Vessel (subject to the provisions of this agreement) shall be applied as
follows:

 

First: To the payment of all expenses and charges including the expenses of any
sale, counsel fees, the expenses of any taking of possession of the Vessel, and
any other expenses or advances made or incurred by the Government in the
protection of its rights or in the pursuance of its remedies hereunder and to
the payment of any damages sustained by the Government from the default or
defaults of the Borrower; and at the option of the Government to provide a fund
adequate in the opinion of the Government to furnish suitable indemnity against
liens claiming priority over this Mortgage;

 

Second: To the payment of the amount then due and unpaid upon the Note for
principal and interest and other sums occurring thereunder, including, but not
limited to, costs and expenses of collection; and

 

Third: To the payment of all other sums secured hereby, including fees, whether
due or not, and of all damages liquidated or otherwise hereunder; and

 

Fourth: Any surplus then remaining shall belong and be paid or returned to the
Borrower or to whomever shall be lawfully entitled to receive the same.

 

ARTICLE IV: POSSESSION AND USE OF VESSEL DURING TERM OF MORTGAGE

 

Until an Event of Default hereunder shall happen, the Borrower (a) shall be
suffered and permitted to retain actual possession and use of the Vessel and
(b) subject to default, hereof, shall have the right, from time to time, in its
discretion, and without application to the Government, and without obtaining a
release thereof by the Government, to dispose of, free from the lien hereof, any
boilers, engines, machinery, bowsprits, masts, spars, sails, rigging, boats,
fishing gear, anchors, chains, tackle, apparel, furniture, fittings, equipment,
or any other appurtenances of the Vessel that are no longer useful, necessary,
profitable, or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, bowsprits,
masts, spars, sails, rigging, boats, fishing gear, anchors, chains, tackle,
apparel, furniture, fittings, equipment, or any other appurtenances of
substantially equal value to the Borrower, which shall forthwith become subject
to the lien of this Mortgage.

 

ARTICLE V: GENERAL TERMS AND CONDITIONS OF MORTGAGE

 

SECTION 1. MULTIPLE ORIGINALS: This Mortgage may be executed simultaneously in
any number of counterparts and all such counterparts executed and delivered each
as an original shall constitute but one and the same instrument.

 

SECTION 2. SEVERABILITY CLAUSE: In the event that this Mortgage, the Note, any
other loan documents, or any provisions hereof or thereof shall be deemed
invalid in whole or in part by reason of any present or future law of the United
States or any decision of any authoritative court, or if the documents at any
time held by the Government be deemed by the Government for any reason
insufficient to carry out the true intent and spirit of this Mortgage and the
Note, then, from time to time the Borrower will execute on its own behalf such
other and further assurances and documents as in the opinion of counsel for the
Government may be

 

53

                       Initial



--------------------------------------------------------------------------------

required more effectually to subject the Vessel to the payment of the principal
sum of the Note, together with interest thereon, as in the Note and as herein
provided, and in the performance of the terms and conditions of the Note and
this Mortgage. Upon failure of the Borrower to do so, the Government may execute
any and all such other and further assurances and documents, for and in the name
of the Borrower, and the Borrower hereby irrevocably appoints the Government the
agent attorney-in-fact of the Borrower to do so. Any expenses of the Government
in connection with the foregoing shall be a debt due from the Borrower to the
Government in payment thereof and shall be secured by the lien of this Mortgage.

 

SECTION 3. MORTGAGE BINDING ON HEIRS, ETC.: All the covenants, promises,
stipulations, and agreements of the Borrower in this Mortgage shall bind the
Borrower, the Borrower’s heirs, executors, administrators, successors, and
assigns. Whenever used, the singular number shall include the plural, the plural
the singular, and the use of any gender shall be applicable to all genders.

 

SECTION 4. NO WAIVER OF PREFERRED STATUS: Nothing in this Mortgage shall be
construed as a waiver of the preferred status of this Mortgage by the
Government. In the event that any provision of this Mortgage would, as a matter
of law, operate to waive the preferred status thereof, such provision for all
intents and purposes, shall be deemed eliminated therefrom as though such
provision had never been inserted herein.

 

SECTION 5. MORTGAGE CANNOT BE ALTERED OR WAIVED: This Mortgage may not be
amended or supplemented except in writing by the Borrower with the written
consent thereto of the Government. The provisions of this Mortgage may not be
waived except in writing by the Government.

 

SECTION 6. TERMINATION OF MORTGAGE: If the whole amount of the Note including
all amendments or substitutions, (principal and interest) shall be paid in
accordance with its terms and the terms of this Mortgage, and all other sums
that may have become secured by the lien of this Mortgage shall be paid, then
this Mortgage and the estate and rights hereunder shall cease, terminate and be
void; and the Government shall prepare and deliver to Borrower proper
instruments acknowledging satisfaction of and discharging this Mortgage.

 

ARTICLE VI

 

For the purposes of this Mortgage, the total amount is FOURTEEN MILLION, and
No/100 Dollars ($14,000,000.00) and interest and performance of mortgage
covenants; the date of maturity is October 17, 2020 and the discharge amount is
the same as the total amount set out above plus any other sums due the
Government as provided by the provision of any Loan Documents.

 

IN WITNESS WHEREOF, THE Borrower has executed this Mortgage the day and year
first above written.

 

Attest      

BORROWER: Omega Protein, Inc.

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Vice President and Treasurer

 

(SEAL)

 

54

                       Initial



--------------------------------------------------------------------------------

   

GUARANTOR ACKNOWLEDGES AND AGREES

Attest

     

GUARANTOR: Omega Protein Corporation

By:   /s/    JOHN D. HELD              

By:

  /s/    ROBERT W. STOCKTON                         Executive Vice President and
Chief Financial Officer

 

(SEAL)

 

55

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS    )          )   ss COUNTY OF HARRIS    )    

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Vice President and Treasurer of Omega
Protein, Inc., and that he signed his name to said Mortgage by like order, and
the said Vice President and Treasurer acknowledged to me that he executed said
Mortgage as the Vice President and Treasurer of said corporation; and that the
same is the free and voluntary act and deed of said corporation and of himself
as such Vice President and Treasurer for the uses and purposes therein
expressed.

 

  Notary Public

 

56

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS    )          )   ss COUNTY OF HARRIS    )    

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Executive Vice President and Chief
Financial Officer of Omega Protein Corporation, and that he signed his name to
said Mortgage by like order, and the said Executive Vice President and Chief
Financial Officer acknowledged to me that he executed said Mortgage as the
Executive Vice President and Chief Financial Officer of said corporation; and
that the same is the free and voluntary act and deed of said corporation and of
himself as such Executive Vice President and Chief Financial Officer for the
uses and purposes therein expressed.

 

  Notary Public

 

Case No. FF-G-013

 

PREFERRED SHIP MORTGAGE

TO THE UNITED STATES OF AMERICA

ARTICLE I: CREATION OF ENCUMBRANCE

 

SECTION 1. PREFERRED SHIP MORTGAGE: THIS MORTGAGE, dated the 17th day of
October, 2005, by Omega Protein, Inc., 835 B Pride Drive, Hammond, Louisiana
70401, owning 100%, (the “Borrower”), to the United States of America, acting by
and through the Secretary of Commerce, National Oceanic and Atmospheric
Administration, National Marine Fisheries Service, Financial Services Division,
1315 East-West Highway, Silver Spring, Maryland 20910 (the “Government”),

 

DEFINITIONS: All terms contained herein are defined in the Acknowledgment of
Definitions executed by all parties to this transaction.

 

WITNESSETH:

 

SECTION 2. ENCUMBERED VESSEL: WHEREAS, The Borrower owns 100% of the fishing
vessel, more fully described below in Section 4; and

 

57

                       Initial



--------------------------------------------------------------------------------

SECTION 3. OBLIGATIONS SECURED: WHEREAS, The Government, pursuant to the
provisions of Title XI of the Merchant Marine Act, 1936, as amended, found at 46
USC § 1271 et seq., and 50 CFR 253, as amended by public law no. 104-297 on
October 11, 1996, known as the Fisheries Finance Program, made, entered into,
and delivered certain agreements and covenants, as contained in the
Approval-in-Principle Letter dated September 28, 2005, (the “Approval Letter”)
and such Approval Letter has been accepted by the Borrower and Omega Protein
Corporation, (the “Guarantor”). The Approval Letter contemplates a loan from the
Government to the Borrower, in the amount of up to $14,000,000.00, (the “Loan”).
This transaction will be evidenced by the issuance of a promissory note, in the
principal amount of $14,000,000.00 (“the Note”) to the United States of America
by the Borrower, dated October 17, 2005, a copy of which is attached hereto as
Exhibit 1, and which will be secured by this Preferred Ship Mortgage (the “Ship
Mortgage”) to the Government for the purpose of securing the Loan, including,
but not limited to, the payment of the principal of and interest of the Note in
accordance with its terms and the terms of this Ship Mortgage, as well as any
future advances, and all other sums owed the Government.

 

WHEREAS, the Government has entered into an Approval and Agreement letter dated
September 28, 2005, (the “Approval Letter”), and Security Agreement dated
October 17, 2005, with the Borrower, and will execute other documents, including
all Loan Documents.

 

CONSIDERATION:

 

NOW, THEREFORE, in consideration of the Government having agreed to enter into
the Approval Letter dated September 28, 2005, with the Borrower and for other
good and valuable consideration, receipt whereof is hereby acknowledged by the
Borrower, and in order to secure the payment of the principal of and interest on
the Note and all other sums which accrue according to the terms thereof and the
payment of all other sums that may hereafter become secured by this Mortgage in
accordance with the terms hereof and to secure the performance and observance of
and compliance with the covenants, terms and conditions herein and in the Note
contained, or contained in any other document executed by the Borrower, the
Borrower has granted, conveyed, mortgaged, pledged, assigned, transferred, set
over and confirmed unto the Government the whole of the vessel described as
follows:

 

SECTION 4. SECURITY AGREEMENT: THE VESSEL SUBJECT TO THIS MORTGAGE is that
certain oil screw vessel named TANGIER ISLAND, Official Number 565268 together
with all her accessories and appurtenances, including, but not limited to
accounts receivable, anchors, apparel, boats, boilers, cables, catch, chains,
charter hire, contract rights, contracts, electronics, engines, equipment,
fishing gear, freight, furniture, general intangibles, inventory, licenses,
machinery, masts, motors, nets, permits, proceeds, product, related gear, rents
or profits, rigging, sails, skiffs, spare parts, spars, substitutions, supplies,
tackle, hydraulics, safety equipment, and parts and accessories affixed to or
used in connection therewith, whether now owned or hereafter acquired, whether
on board or not, and all additions, improvements, renewals, and replacements
hereafter made in, on or to the said vessel or any part thereof, and in, on, or
to its equipment and appurtenances as aforesaid (the “Vessel”).

 

INDIVIDUAL TRANSFERABLE QUOTAS: If a limited fisheries access system is in
effect, or should a limited fisheries access system be initiated at some future
date under which the Borrower is granted a transferable fishery conservation and
management allocation (including, but not limited to, allocations, permits,
quotas, licenses, cage tags, or any other fisheries access restriction or right,
however characterized, of whatsoever nature) affecting, necessary for, or in any
other way, however characterized, associated with any of the property included
in the Collateral, the Borrower agrees to grant to the Government a full senior
security interest in such allocation by whatsoever means deemed by the
Government to be appropriate (including, but not limited to, the Borrower’s
execution of security agreements and the filing of financing statements under
the UCC). Further, if

 

58

                       Initial



--------------------------------------------------------------------------------

the Borrower fails to do so, the Borrower agrees that the Government may use,
for the purpose of executing and otherwise perfecting whatever documents may be
required to effect the grant to the Government of such a full security interest
in such fisheries conservation and management allocation, the attorney-in-fact
authority conferred upon the Government by ARTICLE IX of the Title XI Financial
Agreement.

 

SECTION 5. FINANCING STATEMENT: Some of the items of property described herein
are goods that are or are to become accessories and appurtenances to the vessel
described herein, and it is intended that as to those goods, this mortgage shall
be effective as a financing statement. Information concerning the security
interest created by this instrument may be obtained from the Borrower or the
Government, at the addresses sent out in the first paragraph of this Preferred
Ship Mortgage.

 

TO HAVE AND TO HOLD ALL and each of the above-mortgaged and described property
unto the Government and its successors and assigns, to its use and benefit
forever;

 

PROVIDED ALWAYS, and the condition of these presents is such, that if the
Borrower, its successors or assigns shall pay, or cause to be paid, the
principal of and interest on the Note in accordance with the terms of the Note
and the Mortgage and shall pay any and all other sums that may hereinafter
become secured by this Mortgage in accordance with the terms hereof, and shall
keep, perform, and observe all and each of the covenants and promises in the
Note and in the Mortgage contained, expressed, or implied to be kept, performed,
and observed by or on the part of the Borrower, then this Mortgage and the
estate and rights hereby granted shall cease, determine, and be void; otherwise
to remain in full force and effect.

 

The Government hereby covenants and agrees that the Vessel is to be held by the
Borrower subject to the further covenants, conditions, and uses hereinafter set
forth as follows:

 

59

                       Initial



--------------------------------------------------------------------------------

ARTICLE II: BORROWER’S OBLIGATIONS

 

SECTION 1. CITIZENSHIP AND TITLE REQUIREMENTS: The Borrower (i) is and shall
continue to be a citizen of the United States as defined in section 2 of the
Shipping Act, 1916, as amended, for coastwise trade, and (ii) is entitled to own
and operate the Vessel under her marine document and shall maintain such marine
document in full force and effect. The Note and the Mortgage have been duly
executed and delivered, and the Note in the hands of the holder thereof is and
will be a valid and enforceable obligation of the Borrower in accordance with
its terms. The Borrower lawfully owns and is lawfully possessed of the whole of
the Vessel free from any lien whatsoever except the lien of this Mortgage, and
liens expressly permitted herein and other Preferred Ship Mortgages in favor of
the Government, and covenants that it will warrant and defend the title and
possession thereto and every part thereof for the benefit of the Government
against the claims and demands of all persons whomever.

 

SECTION 2. INSURANCE REQUIREMENTS:

 

(a) The Borrower will, at all times and at its own expense, keep the Vessel
insured with responsible underwriters and through responsible brokers, all in
good standing and satisfactory to the Government, in an amount that fully and
adequately protects the Vessel and the Government’s interest therein against all
marine perils and disasters and all hazards, risks, and liabilities in any way
arising out of the ownership, operation, or maintenance of the Vessel, including
but not limited to insurance as follows:

 

(i) While being operated, navigating hull insurance must be in an amount equal
to the full commercial value of the Vessel. In no event may this be less than
one hundred ten percent (110%) of the unpaid principal, at the time outstanding,
of the Note. The policy valuation on the hull shall not exceed the aggregate
amount insured by hull policies. The hull insurance shall be placed under the
form of policy known as American Institute of Marine Underwriters form, or under
such other form of policy as the Government may approve, insuring against the
usual risks covered by such policies, including four-fourths running down
clause, Inchmaree clause, and breach of warranty clause; and

 

(ii) Protection and indemnity insurance under form of protection and indemnity
policies approved by the Government and issued by marine insurance companies
approved by the Government. The amount of protection and indemnity insurance
shall be fixed by the Government; and

 

(iii) When and while the Vessel is laid up, and in lieu of the aforesaid
navigating hull insurance referred to in (i) of this Section, port risk
insurance under forms of port risk policies approved by the Government.

 

(b) The Borrower expressly covenants and agrees to keep the policies renewed
from time to time, to keep the same valid at all times for the amounts
aforesaid, and to keep the premiums thereon fully paid at all times. The
Borrower shall not do any act nor voluntarily suffer or permit any act to be
done whereby insurance is or may be suspended, impaired, or defeated, and shall
not suffer nor permit the Vessel to engage in any voyage or to carry any cargo
not permitted under the policy or policies of insurance in effect, unless and
until the Borrower shall first cover the Vessel in the amount herein provided
for, with insurance satisfactory to the Government for such voyage or for the
carriage of such cargo.

 

(c) In the event the Borrower fails to procure any of the insurance,
satisfactory to the Government, or fails to perform any of the covenants and
agreements contained herein, the Government may, but shall be under

 

60

                       Initial



--------------------------------------------------------------------------------

no duty to, procure such other or different insurance or coverage as it may deem
advisable with uncontrolled discretion in the Government as to the source,
nature, form, type, class, amount, and extent of such insurance or coverage; and
all sums expended or advanced by the Government in procuring such insurance
shall be secured by and shall be due and payable as provided in Article II,
Section 2 hereof.

 

(d) All insurance shall be taken out in the name of the Borrower and the
Government as their interest may appear and policies and certificates shall
provide that there shall be no recourse against the Government for payment of
premiums and shall further provide for at least 20 days prior written notice to
be given to the Government by the underwriters in the event of cancellation or
modification. All original policies, binders, certificates, and covenants and
all endorsements and riders thereto shall be delivered to the Government for
approval and custody.

 

(e) Except as provided in (f) below, all insurance policies or certificates
shall provide that losses thereunder shall be payable to the Government. If no
Event of Default exists under this Mortgage, the Government may, in its
discretion, pay, from the proceeds of the insurance directly to the repairer,
the amount of any authorized repairs or if the Borrower shall have first fully
repaired the damage to the satisfaction of the Government and paid the cost
thereof, to the Borrower as reimbursement therefor. Any balance remaining from
the aforesaid insurance proceeds will be applied as directed by the Government.
If an Event of Default exists, the Government shall retain such insurance and if
such Event of Default is not cured within fifteen (15) days of the occurrence
thereof, apply the same in the manner provided in Article II, Section 2 hereof.

 

(f) Any loss under any insurance on the Vessel with respect to protection and
indemnity risks may be paid directly to the person to whom any liability,
covered by such insurance, has been incurred or to the Borrower to reimburse the
Borrower for any loss, damage, or expense incurred by the Borrower and covered
by such insurance; provided, that the underwriter shall have first received
evidence that the liability insured against has been discharged.

 

(g) In the event of an actual or constructive total loss, or an agreed or
compromised total loss of or in case of requisition of title to the Vessel, all
amounts payable therefor shall, subject to Article II, Section 2 hereof, be paid
to the Government and shall be applied first, to the payment of the expenses of
the Government in collecting such payments, and second, as provided in Article
II, Section 2 hereof.

 

(h) In the event that any claim or lien is asserted against the Vessel for loss,
damage, or expense which is covered by insurance hereunder, and it is necessary
for the Borrower to obtain a bond or supply other security to prevent arrest of
the Vessel or to release the Vessel from arrest on account of such claim or
lien, the Government, on request of the Borrower, may, in the sole discretion of
the Government, and upon notice to the Borrower, assign to any person, firm, or
corporation executing a surety or guarantee bond or other agreements, to save or
release the Vessel from such arrest, all right, title, and interest of the
Government in and to said insurance covering said loss, damage, or expense, as
collateral security to indemnify against liability under said bond or other
agreement.

 

SECTION 3. NO LIENS TO BE PLACED AGAINST THE VESSEL:

 

(a) Neither the Borrower, any charterer, the Master of the Vessel, nor any other
person has or shall have any right, power, or authority to create, incur, or
permit to be placed, imposed, or continued upon the Vessel any lien whatsoever
other than the lien of this Mortgage or permitted liens as defined herein.

 

61

                       Initial



--------------------------------------------------------------------------------

(b) Permitted Liens. “Permitted Liens” means liens or other charges or
encumbrances:

 

(i) arising for damages out of tort covered by insurance except for any
deductible amounts applicable thereto, for wages of a stevedore when employed
directly by the owner, operator, master, ship’s husband or agent of any Vessel,
for wages of the crew of the Vessel, for general average, for salvage, including
contract salvage, provided the same are paid immediately when due;

 

(ii) in favor of any person furnishing repairs, supplies, towage, use of dry
dock or marine railway, or other necessaries to a Vessel on the order of the
Borrower, or of a person authorized by the Borrower, provided the same are paid
immediately when due.

 

(iii) imposed on the Vessel for taxes or governmental charges or levies,
provided the same are paid immediately when due;

 

(iv) incurred in the ordinary course of business of the Vessel not relating to
money borrowed which (1) will be paid immediately when due, and (2) which, in
the aggregate, at any time are not material to the operations or financial
condition of the Borrower; and

 

(v) arising by operation of law as a result of the modification of the Vessel,
including mechanic’s liens, provided the same are paid immediately when due;

 

(vi) in favor of the United States of America, the United States Department of
Commerce, National Oceanic and Atmospheric Administration, National Marine
Fisheries Service, Financial Services Division;

 

PROVIDED, HOWEVER, that with respect to the deductible amounts described in
clause (i) and liens or encumbrances of the type described in clauses (ii),
(iii) and (v) not arising from or incurred in the ordinary course of business of
the Borrower, the Borrower shall have set aside adequate reserves determined in
accordance with generally accepted accounting principles (GAAP), provided that
for such deductible amounts and liens or encumbrances which, in the aggregate,
exceed $25,000.00 USD, shall include only liens which are subordinate to or
which pursuant to applicable law cannot be subordinated by contract to the lien
of the security interest in the vessel granted to the Government.

 

As used herein, the term “immediately when due” shall mean the time when,
according to applicable law, customary industry practices, or a prior course of
dealing or other agreement between the Borrower and the lienholder, the
lienholder expects payment to be made; provided that, if the Borrower desires to
contest an asserted lien, the Borrower may do so if the Borrower acts in good
faith and by appropriate proceedings and has set aside the reserves described
above.

 

SECTION 4. NOTICE OF MORTGAGE: The Borrower shall carry a properly certified
copy of this Mortgage with the Vessel’s papers on board the Vessel, shall
exhibit the same on demand to any person having business with the Vessel, or to
any representative of the Government, and shall place and keep prominently
displayed in the pilot house, master’s cabin, and engine room of the Vessel a
framed, printed or typewritten notice reading as follows:

 

“NOTICE OF MORTGAGE: This Vessel is covered by a Preferred Ship Mortgage given
to the United States of America, under authority of the Ship Mortgage Act, 1920,
as amended. Under the terms of said Mortgage, neither the owner of this Vessel,
any charterer, the Master of this Vessel, nor any other person has any right,
power, or authority to create, incur, or permit to be imposed upon the Vessel
any liens, maritime or

 

62

                       Initial



--------------------------------------------------------------------------------

otherwise, other than the lien of said Mortgage and liens for crew’s wages,
emergency safety repairs, or salvage.”

 

SECTION 5: NOTICES TO THE GOVERNMENT:

 

(a) OF ACTION AGAINST VESSEL: In the event that a libel is filed against the
Vessel, or if the Vessel shall be levied upon or taken into custody, or detained
by any proceeding in any court, or tribunal, the Borrower will, within 48 hours,
notify the Government by telegram, telex, or facsimile and confirmed by letter,
and the Borrower will, within fifteen (15) days thereafter, cause the Vessel to
be discharged. Within ten (10) days of its occurrence, the Borrower will notify
the Government of any claim that could result in a lien being placed against the
Vessel.

 

(b) OF CASUALTIES OR DAMAGE TO THE VESSEL: Within 24 hours of the event, the
Borrower shall furnish the Government full information regarding any casualties
or other accidents or damage to the Vessel, including copies of any supporting
documents, i.e, accident reports, claims, etc.

 

(c) OF ACTION AGAINST THE BORROWER OR GUARANTOR: Within ten (10) days of its
occurrence, the Borrower must give the Government written notice of any pending
litigation, business reverse, casualty, loss, or any other matter (however
characterized) that diminishes; (i) The Borrower’s ability to service any debt
actually or contingently owed the Government, (ii) The Borrower’s ability to
perform any other duty or obligation owed to the Government, (iii) The
Borrower’s ability to fully and faithfully perform any covenant with the
Government, (iv) the value of any property or other assets pledged to the
Government, or (v) the net worth of any party against whom the Government has
recourse for this debt.

 

SECTION 6: MAINTENANCE AND INSPECTION COSTS:

 

(a) VESSEL MAINTENANCE: At all times, at the Borrower’s own cost and expense,
the Borrower will maintain and preserve the Vessel in as good condition, working
order and repair as on the date of this Mortgage, ordinary wear and tear
excepted; provided, however, if subsequent to the date of this Mortgage, the
Vessel is reconstructed or reconditioned, the Borrower will keep the Vessel in
as good condition, working order, and repair as the Vessel was on the date said
reconstruction or reconditioning was completed, ordinary wear and tear excepted.
In addition to the foregoing, the Borrower will keep the Vessel in as good
condition as will enable her to pass such inspection as may be required by
marine underwriters as a condition of their writing such insurance in such
amounts as are required under this Mortgage or as required by the United States
Coast Guard as a condition to certifying that the Vessel is seaworthy and in
compliance with all applicable safety and navigational requirements.

 

(b) INSPECTION OF VESSEL: The Borrower shall afford the Government or its
authorized representatives full and complete access to the Vessel, in port or at
sea, at such times as the Government, in its sole discretion, may require, for
the purpose of inspecting or valuing the vessel, her cargo, log, and papers.

 

(c) INSPECTION OF BORROWER’S FINANCIAL RECORDS: The Borrower agrees to execute a
consent and waiver, valid for the term of the mortgage, which allows the
Internal Revenue Service to release directly to the Government, Borrower’s
Federal Income Tax Returns4, whenever the Government requests same.
Additionally, the Borrower shall permit the Government, or any representative
selected by it, in such manner and at such times as the Government, in its sole
discretion, requires, to make inspections and audits of any books, records,
off-loading receipts, fish-sale receipts, papers, or other documents of
whatsoever nature in the custody

--------------------------------------------------------------------------------

1 Borrower agrees to execute IRS Forms #4506 and 8821, thereby implementing the
provisions of 26 USC §6103(c).

 

63

                       Initial



--------------------------------------------------------------------------------

and control of the Borrower, or any other individual or entity, relating in any
way to the financial or business condition of the Borrower or the operation or
company. At the Government’s request, these statements, books, records, receipts
or reports must be delivered to the Southeast Region of the National Marine
Fisheries Service, Financial Services Branch, in St. Petersburg, Florida.

 

(d) BORROWER TO PAY THE COST OF ALL SUCH INSPECTIONS, audits or appraisals,
provided for in Paragraphs 6(a), 6(b) and 6(c), immediately above, within 30
days of the Government’s demand and all such amounts disbursed by the Government
for such purpose shall, until fully repaid by the Borrower, be added (payable
upon the Government’s demand) to the Borrower’s Note to the Government and shall
earn interest at the same rate as the other principal of the Borrower’s
Promissory Note and shall be secured by the ship mortgage and other securities
which secure the Borrower’s promissory note to the Government.

 

SECTION 7. FINANCIAL REPORTING TO THE GOVERNMENT:

 

(a) The Borrower will, within 20 days after the close of each fiscal year, and
at such other times and in such form as the Government may prescribe, furnish to
the Government, the Borrower’s financial and operating statements including
schedules showing all compensation paid by the Borrower;

 

(b) The Borrower will, at all times, keep proper books of account in accordance
with generally accepted accounting principles and practice; and

 

(c) The Borrower will permit the Government, at the Borrower’s expense and in
such manner and at such time as the Government may require, to (i) make
inspections and audits of any books, records, and papers in the custody and
control of the Borrower or others, relating to the Borrower’s financial or
business conditions, including making copies thereof, and extracts therefrom,
and (ii) make inspections and appraisals of any of the Borrower’s assets.

 

SECTION 8. TAXES & FEES: The Borrower will pay and discharge when due and
payable, from time to time, all taxes, assessments, governmental charges, fines,
and penalties lawfully imposed on the Vessel.

 

SECTION 9. REIMBURSEMENT OF GOVERNMENT EXPENDITURES: The Borrower will reimburse
the Government for any and all expenditures which the Government may reasonably
elect to make from time to time to protect the security granted hereunder (in
the event of the Borrower’s failure to do so), including, without limitation of
the foregoing, payment of taxes, repairs, insurance premiums, the discharge of
any lien, libel or seizure of the Vessel, and expenses incurred by the
Government in retaking the Vessel; and any such payment made by the Government
shall be for the account of the Borrower, and the making thereof by the
Government shall not cure the Borrower’s default in that regard nor constitute a
waiver of any right or remedy granted to the Government hereunder, and all
reasonable sums so expended by the Government or any liability incurred by it
shall be immediately due and payable and shall be deemed to be an indebtedness
of the Borrower and secured by this Mortgage, and until paid shall bear interest
at the same rate as that provided in the Note.

 

SECTION 10: GOVERNMENT’S PRIOR WRITTEN CONSENT REQUIRED: The Borrower shall not,
without prior written consent of the Chief, Financial Services Division,
National Marine Fisheries Service, which consent will not unreasonably be
withheld, take any of the following actions:

 

(a) sell, mortgage, transfer, nor charter the Vessel, and any such written
consent obtained from the Government to any one sale, mortgage, transfer, or
charter, shall not be construed to be a waiver of this provision with respect to
any subsequent proposed sale, mortgage, transfer, or charter. Any such sale,
mortgage, transfer, or charter of the Vessel shall be subject to the provisions
of this Mortgage and to the lien it creates.

 

64

                       Initial



--------------------------------------------------------------------------------

(b) Pay to any officer, partner, or other party any salary, commission, bonus,
management fee, dividend, or other consideration (however characterized) in
excess of either reasonable industry standards or ordinary financial prudence
for a company or operation of the Borrower’s size and financial condition at the
time that such consideration is paid (and the burden of proving reasonableness
shall be on the Borrower).

 

(c) Purchase or redeem any shares of the Borrower’s or the Borrower’s company’s
own stock.

 

(d) Exclusive of such fixed assets to be acquired with the proceeds of the Note
or any part thereof, or any fixed assets acquired prior to the date of this
Mortgage, make any additional investment (excluding purchases, etc., in
connection with the routine and continuing maintenance and preservation of the
Vessel and its productivity) in, or incur any additional liability for, the
purchase, acquisition, lease, or other use (however characterized) of any real
property, machinery, equipment, fixtures, or furniture, or fixed property in
connection with the Borrower’s present level of operations in any one fiscal
year in excess of an aggregate of 5% of the Borrower’s total assets.

 

(e) Start any new business or acquire any other business, or the assets of any
other business, whether by purchase, merger, consolidation, affiliation, or any
other means (however characterized) except as may otherwise be permitted herein,
or sell, liquidate, dissolve, spin-off, split-up or in any other way (however
characterized) dispose of its own assets except as may be required in the normal
course of operations reasonably necessary to carry on its day-to-day operation.

 

(f) The Borrower will not split-up, split-off, spin-off, merge, consolidate, or
transfer or allow transfer of its shares so as to effect a change in its
controlling interest or management.

 

(g) Guarantee or become contingently liable in any way as surety, endorser,
creditor, co-maker, accommodation maker, or in any other way (however
characterized) for the debt or obligation of any other party, individual or
entity, except as may be permitted herein or required in the normal course of
operations reasonably necessary to carry on its day-to-day business.

 

(h) By any means whatsoever, allow the company or operation to be acquired by,
or otherwise reorganized into (however characterized) any other company or
operation, unless the acquiring company, operation or reorganized entity is
acceptable to the Government, and said company, operation or reorganized entity
agrees to do the following: (i) provide to the Government a 100% unconditional
guarantee of all debt actually or contingently owed it; and (ii) be bound by
these covenants; and (iii) be bound by such other covenants as the Government
shall reasonably require to protect its interest; and (iv) provide such other
assurances and security as the Government, in its sole discretion, requires.

 

(i) Make any distribution of the Borrower’s assets for compensation (including
salaries, withdrawals, fees, bonuses, commissions, drawing accounts, and other
payments, whether directly or indirectly, in money or otherwise) for services,
or give any preferential treatment, make any advances, directly or indirectly by
way of loans, gifts, notes, or otherwise, to any employee or Affiliate or
increase the compensation of any person above that set forth in any application
or document submitted in connection with the Note. In the event an Affiliate
increases the compensation (including salaries, withdrawals, fees, bonuses,
commissions, drawing accounts, and other payments, whether directly or
indirectly, in money or otherwise) paid to the Borrower or any employee of the
Borrower, beyond that authorized or consented to by the Government, the
compensation payable to such person by the Borrower will be forthwith
correspondingly reduced and immediate notice thereof given to the Government by
the Borrower.

 

65

                       Initial



--------------------------------------------------------------------------------

SECTION 11. COMPLIANCE WITH FEDERAL SHIP MORTGAGE ACT: The Borrower will comply
with and satisfy all the provisions of the Ship Mortgage Act, 1920, as amended,
46 USC, Chapter 313, § 31301, et seq. (Supp. 2003), in order to establish and
maintain this Mortgage as a Preferred Ship Mortgage upon the Vessel.

 

SECTION 12. OPERATING RESTRICTIONS:

 

(a) DOCUMENTATION: The Borrower will keep the Vessel documented under the laws
of the United States and no transfer of port of hailing of the Vessel shall be
made without the prior written consent thereto of the Government.

 

(b) LAWFUL OPERATION: The Borrower will not cause or permit the Vessel to be
operated in any manner contrary to law or contrary to any rules and regulations
which may from time to time be prescribed pursuant to law.

 

(c) VESSEL SHALL NOT LEAVE UNITED STATES’ WATERS: The Borrower will not remove,
attempt to remove, or allow the vessel to be moved beyond the limits of the
United States without the written consent of the Government. If said written
consent is obtained, the Borrower will execute certain documents and will not
abandon the Vessel in a foreign port. The Borrower will not engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture, or capture, and will not do, or suffer or permit to be
done, anything which can or may injuriously affect the documentation of the
Vessel under the laws and regulations of the United States.

 

(d) Upon demand by the Government to the master of the Vessel or the Borrower,
the Borrower will return the vessel to the waters known as the Exclusive
Economic Zone (EEZ) of the United States and, if the Government so demands, to a
port of call chosen by the Government, thereby revoking any prior consent
extended by the Government with respect to operation of the Vessel outside the
Exclusive Economic Zone of the United States.

 

SECTION 13. PAYMENTS MUST BE TIMELY MADE AND TERMS OF THE MORTGAGE , NOTE AND
OTHER LOAN DOCUMENTS MUST BE MET: The Borrower will duly and punctually pay all
the principal of and interest on the Note and the Mortgage as herein and in the
Note and other loan documents provided, and will at all times keep, perform, and
observe all and singular the covenants, conditions, stipulations, promises, and
agreements in this Mortgage and in the Note expressed or implied on its part to
be kept, performed, and observed, and will duly punctually pay all sums that may
hereinafter become due hereunder.

 

ARTICLE III: DEFAULT

 

SECTION 1. The Borrower agrees that it will faithfully observe, perform, comply
with and discharge all of the covenants, conditions, and obligations which are
imposed on the Borrower by any other agreement or document executed in
connection with this Mortgage and the Note, concurrently or otherwise, and that
the Borrower’s failure to do so shall constitute an Event of Default under this
Mortgage.

 

SECTION 2. The Borrower agrees that any material default under any guarantor
agreement, security agreements, Title XI financial agreements, or other loan
documents which may be executed in connection with this Mortgage or Note,
whether or not the Borrower is party to said agreement, shall constitute an
Event of Default under this Mortgage.

 

66

                       Initial



--------------------------------------------------------------------------------

SECTION 3. The Borrower agrees that all reasonable attorney fees incurred by the
Government because of the Borrower’s failure to perform or discharge its
obligations, as provided by this Mortgage, the Note, or any other document or
agreement executed in connection therewith, shall be deemed to be an
indebtedness of the Borrower and shall be secured by this Mortgage and shall be
due and payable and until paid, shall bear interest at the same rate as that
provided in the Note, and upon acceleration of the amounts owed under the Note,
shall bear interest at the accelerated rate of eighteen percent (18%) per annum,
unless limited by applicable state law.

 

SECTION 4. Each of the following events shall constitute an Event of Default:

 

(a) default shall be made in the payment of the principal of the Note when and
as the same shall become due and payable, whether at maturity, by notice of
acceleration, or otherwise; or

 

(b) default shall be made in the payment of any interest on the Note (including
any amendments thereto or substitution therefor), when and as the same shall
become due and payable as therein and herein provided; or

 

(c) default shall be made in the due and punctual observance and performance of
any provision of Article I, hereof; or

 

(d) the Borrower shall be dissolved or adjudged a bankrupt or shall make a
general assignment for the benefit of the Borrower’s creditors, or shall lose
the right to do business by forfeiture or otherwise, or a receiver or receivers
of any kind whatsoever, whether appointed or not, in admiralty, bankruptcy,
common law, or equity proceedings, and whether temporary or permanent, shall be
appointed for the Vessel or for any other property of the Borrower; or a
petition for reorganization of, or other proceeding or action in reference to
the Borrower under any of the provisions of the Bankruptcy Act shall be filed by
the Borrower or by creditors of the Borrower; or if reorganization of the
Borrower under said Act is approved by the Court, whether proposed by a
creditor, stockholder, or any other person whomsoever; and

 

THE BORROWER AND THE GUARANTOR BOTH UNDERSTAND THAT IF EITHER FILES BANKRUPTCY,
THE BORROWER WILL LOSE THE VESSEL.

 

THE BORROWER AND THE GUARANTOR EXPRESSLY AGREE TO, AND UNDERSTAND THAT IN THE
EVENT OF BANKRUPTCY, THE VESSEL WHICH IS THE SECURITY FOR THIS PREFERRED SHIP
MORTGAGE WILL NOT BE PERMITTED TO GO OUT TO SEA, AND WILL REMAIN IN PORT IN THE
JURISDICTION OF THE COURT WHERE THE BANKRUPTCY PETITION IS FILED OR SUCH OTHER
JURISDICTION WHERE THE BOAT MAY BE OR OTHER COLLATERAL MAY BE FOUND.

 

(e) there shall be an actual or constructive total loss of the Vessel; or

 

(f) default shall be made by the Borrower in the prompt and faithful performance
or observance of any other covenant, condition, or agreement by it to be
performed and observed, contained in this Mortgage, Note, or any other loan
documents and such default shall continue for fifteen (15) days; or

 

(g) the making in any application, agreement, affidavit, or other document,
submitted in connection with the Note, of any misrepresentation, on behalf of,
or for the benefit of, the Borrower. Failure to disclose any material fact may
be deemed a misrepresentation; or

 

(h) the institution of any suit against the Borrower or others deemed by the
Government to affect adversely its interest hereunder, in the Note or otherwise;
or

 

67

                       Initial



--------------------------------------------------------------------------------

(i) failure of any signator to any of the Loan Documents, to observe any of the
conditions contained in said Loan Documents, or any other document or agreement
executed (concurrently or otherwise), inclusive of amendments thereto, in
connection with this Mortgage, or subsequent mortgage, regardless of whether or
not the Borrower shall be a party to said agreement or document; or

 

(j) impairment of any collateral including the vessel or which is given in
addition to the vessel which is the subject of this Preferred Ship Mortgage; or

 

(k) the Borrower shall, without first obtaining written permission from the
Secretary, transfer, sell, assign, hypothecate, or alienate or attempt to
transfer, sell, assign, hypothecate or alienate any rights, licenses or permits
appurtenant to and/or necessary for the Vessel to engage in any commercial
fisheries; or

 

(l) the Borrower shall, intentionally or through neglect, permit a material
diminution of the value of the Vessel and/or its appurtenances and equipment; or

 

SECTION 5. UPON OCCURRENCE OF AN EVENT OF DEFAULT THE GOVERNMENT, MAY IN ITS
DISCRETION:

 

(a) Declare the Note to be due and payable immediately and upon such declaration
the entire principal of and interest on the Note shall become and be immediately
due and payable, and thereafter shall bear interest at eighteen percent
(18%) per annum unless such would violate the usury laws of the state where this
Mortgage and the Note are executed, in which case the maximum legal rate of that
state shall prevail; provided, however, that if the Borrower shall have removed
and remedied each Event of Default within fifteen (15) days after the occurrence
thereof, then in every such case the Government shall waive any such Event of
Default; but no such waiver shall extend to nor affect any subsequent or other
Event of Default nor impair any rights or remedies consequent thereon; and
provided, further, that if at any time after the expiration of fifteen (15) days
after any Event of Default shall have occurred, all Events of Default shall have
been remedied and removed and full performance made by the Borrower to the
satisfaction of the Government and all installments of principal and interest in
arrears (including interest at the aforesaid rate) and the charges and expenses,
if any, of the Government, it agents and attorneys, shall have been paid, then
and in every such case the Government may waive any such Event of Default; and
provided, also, that no waiver hereunder shall extend to nor affect any
subsequent or other Event of Default nor impair any rights or remedies
consequent thereon;

 

(b) Bring suit at law, in equity, or in admiralty, as it may be advised, to
receive judgment for any and all amounts due under the Note and other Loan
Documents, or otherwise hereunder, and collect the same out of any and all
property of the Borrower whether covered by this Mortgage or otherwise;

 

(c) Retake the Vessel without legal process wherever the same may be found, and
the Borrower or other person in possession forthwith upon demand of the
Government shall immediately surrender to the Government possession of the
Vessel, and, without being responsible for loss or damage, the Government may
hold, lay-up, lease, charter, operate, or otherwise use the Vessel for such time
and upon such terms as it may deem to be for its best advantage, accounting only
for the net profits, if any, arising from such use of the Vessel and charging
against all receipts from the use of the Vessel, or from the sale thereof by
court proceeding or pursuant to subsection (e) following, all costs, expenses,
charges, damages, or losses by reason of such use; and if at any time the
Government shall avail itself of the right herein given it to retake the Vessel
and shall retake it, the Government shall have the right to dock the Vessel at
any dock, pier, or other premises of the Borrower without charge, or to dock it
at any other place at the cost and expense of the Borrower; IT IS EXPRESSLY
UNDERSTOOD AND AGREED TO BY THE BORROWER THAT SURRENDER OF THE VESSEL UNDER

 

68

                       Initial



--------------------------------------------------------------------------------

THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE DIRECTIONS
OF THE GOVERNMENT. FAILURE OF THE BORROWER TO IMMEDIATELY COMPLY WITH THE
GOVERNMENT’S DEMAND FOR SURRENDER OF THE VESSEL WILL CAUSE THE POSSESSION OF THE
VESSEL BY THE BORROWER (INCLUDING, BUT NOT LIMITED TO, POSSESSION AND CONTROL OF
THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE VESSEL) TO BE UNLAWFUL AND TO
CONSTITUTE A CONVERSION OF THE VESSEL, ITS APPURTENANCES AND EQUIPMENT, THEREBY
SUBJECTING THE BORROWER (EXPRESSLY INCLUDING, IF APPLICABLE, ITS OFFICERS AND
DIRECTORS) TO ALL FINES, PENALTIES AND ACTIONS WHICH THE GOVERNMENT DEEMS
APPLICABLE AND APPROPRIATE. SHOULD THE BORROWER CONTINUE TO OPERATE, POSSESS OR
CONTROL THE VESSEL CONTRARY TO THE GOVERNMENT’S DIRECTIONS AND THE PROVISIONS
HEREIN, THEN THE GOVERNMENT SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
AT LAW AND IN EQUITY, BE ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER
FOR INJUNCTIVE RELIEF NECESSARY TO GAIN COMPLIANCE HEREWITH, IN ADDITION TO
EXPRESSLY CONSENTING THAT THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF
WOULD BE IMPOSSIBLE TO MEASURE MONETARILY, THE BORROWER EXPRESSLY WAIVES ANY
DEFENSE BASED UPON AN ALLEGED EXISTENCE OF AN ADEQUATE REMEDY AT LAW.

 

(d) Foreclose this Mortgage pursuant to the terms and provisions of the Ship
Mortgage Act, 1920, as amended, 46 USC, Chapter 313, § 31301, et seq. (Supp.
2003), or by other judicial process as may be provided in the Statutes; and

 

(e) In addition to any and all other rights, powers, and remedies elsewhere in
this Mortgage or by law granted to and conferred upon the Government, sell the
Vessel upon such terms and conditions as it may deem to be for its best
advantage, including the right to sell and dispose of the Vessel free from any
claim of or by the Borrower, at public sale, by sealed bids or otherwise, after
first giving notice of the time and place of sale, with a general description of
the property by first publishing notice of any such sale for ten
(10) consecutive days, except Sundays, in some newspaper of general circulation
at the place designated for such sale, and by mailing notice of such sale to the
Borrower at his last known address; such sale may be held at such place and at
such time as the Government in such notice may have specified, or may be
adjourned by the Government from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale, and without further
notice of publication the Government may make any such sale at the time and
place to which the same shall be so adjourned; and any such sale may be
conducted without bringing the Vessel to the place designated for such sale and
in such manner as the Government may deem to be for its best advantage, and the
Government may become the purchaser at any such sale, and shall have the right
to credit on the purchase price any or all sums of money due to the Government
under the Note, any other Loan Documents, or otherwise hereunder. The Borrower
expressly agrees and acknowledges that sale of the Vessel pursuant to this
section will not (notwithstanding federal or state law to the contrary, if any,)
impair or limit the Government’s legal right to collect from the Borrower any
deficiency remaining after the sale. If any such federal or state laws or legal
precedents may be construed to limit the Government’s rights to collection of
said deficiency from the Borrower, then Borrower hereby expressly waives,
relinquishes and forever gives up the right to avail itself of such laws and/or
defenses.

 

(f) the Borrower agrees, acknowledges and consents to and with the authority of
the Government, to take all steps, measures or actions which are within the
discretion or authority of the Government.

 

SECTION 6. Any sale of the Vessel made in pursuance of this Mortgage shall
operate to divest and forever bar the Borrower from any and all right, title,
and interest of any nature whatsoever of the Borrower therein and thereto. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of proceeds thereof.

 

69

                       Initial



--------------------------------------------------------------------------------

SECTION 7. The Borrower does hereby irrevocably appoint the Government the true
and lawful attorney of the Borrower, in its name and stead to make all necessary
transfers of the Vessel, and for that purpose it shall execute all necessary
instruments of assignment and transfer, the Borrower hereby ratifying and
confirming all that its said attorney shall lawfully do by virtue hereof.
Nevertheless, the Borrower shall, if so requested by the Government, ratify and
confirm such sale by executing and delivering to the purchaser of the Vessel
such proper bill of sale, conveyance, instrument of transfer, and release as may
be designated in such request.

 

SECTION 8. The Borrower hereby irrevocably appoints the Government the true and
lawful attorney of the Borrower so long as an Event of Default shall have
occurred and shall not have been waived in accordance with Section 2 hereof, in
the name of the Borrower, to demand, collect, receive, compromise, and sue for,
so far as may be permitted by law, all hire, earnings, issues, revenues, income,
and profits of the Vessel and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence, or deficiency in design, construction or survey of
the Vessel, and all other sums, due or to become due, at or after the time of
the happening of any Event of Default, in respect of the Vessel or in respect of
any insurance thereon from any person whomsoever, and to make, give and execute
in the name of the Borrower, acquittances, receipts, releases, or other
discharges for the same, whether under seal or otherwise, and to endorse and
accept in the name of the Borrower all checks, notes, drafts, warrants,
agreements, and all other instruments in writing with respect to the foregoing.

 

SECTION 9. The Borrower covenants and agrees that so long as an Event of Default
shall have occurred and shall not have been waived in accordance with Section 2
hereof, the Government in any suit to enforce any of its rights, powers, or
remedies shall be entitled as a matter of right and not as a matter of
discretion (i) to the appointment of a receiver or receivers of the Vessel and
that any receiver so appointed shall have full right and power to use and
operate the Vessel, and (ii) to a decree ordering and directing the sale and
disposal of the Vessel, and the Government may become the purchaser at said
sale, and the Government shall have the right to credit on the purchase price
any and all sums of money due to the Government under the Note, or otherwise
hereunder.

 

SECTION 10.

 

(a) In the event that the Vessel shall be arrested or detained by a marshal or
other officer of any court of law, equity, or admiralty jurisdiction in any
country or nation of the world or by any government or other authority and shall
not be released from arrest or detention within fifteen (15) days from the date
of arrest or detention, the Borrower does hereby authorize and empower the
Government in the name of the Borrower and does hereby irrevocably appoint the
Government and its successors and assigns the true and lawful attorney of the
Borrower, in its name and stead to apply for and receive possession of and to
take possession of the Vessel pursuant to the terms of this Mortgage and any
other documents executed by the Borrower, with all rights and powers that the
Borrower might have, possess, or exercise in any such event; and this power of
attorney shall be irrevocable and may be exercised not only by the Government
but also by an appointee or appointees, with full power of substitution, to the
same extent as if the said appointee or appointees had been named as one of the
attorneys above named by express designation.

 

(b) The Borrower also authorizes and empowers the Government or the Government’s
appointee or appointees, as the true and lawful attorney of the Borrower, to
appear in the name of the Borrower, or its successors or assigns, in any court
of any country or nation of the world where a suit is pending against the Vessel
because of or on account of any alleged lien against the Vessel from which the
Vessel has not been released and to take such proceedings as to them or any of
them as may seem proper towards the defense of such suit and the discharge of
such lien, and all expenditures made or incurred by them or any of them for the
purpose

 

70

                       Initial



--------------------------------------------------------------------------------

of such defense or discharge shall be a debt due from the Borrower to the
Government and payment thereof shall be secured by the lien of this Mortgage and
shall be due and payable and until paid, shall bear interest at the same rate as
that provided in the Note and upon acceleration of the amounts owed under the
Note, shall bear interest at the rate of eighteen percent (18%) per annum.

 

SECTION 11.

 

(a) The Borrower hereby expressly and irrevocably consents to the jurisdiction
of any court in any country whatsoever wherein the Vessel may at any time be
located for the foreclosure of this Mortgage, the sale of the Vessel, or the
enforcement of any other remedy or right hereunder, and hereby expressly and
irrevocably submits the person of the Borrower and the Vessel to the
jurisdiction of any such court in any country in any such action or proceeding
which is brought, in its sole discretion, by the Government.

 

(b) To the extent not governed by the laws of the United States, this Mortgage
shall in all respects be governed by and construed in accordance with the laws
of the Commonwealth of Virginia. The Borrower and Guarantor irrevocably submit
to the non-exclusive jurisdiction of the state and federal courts situated in
the Commonwealth of Virginia in any proceeding relating to this Mortgage and
agrees that any process or summons in any such action may be served by mailing
to the Borrower a copy thereof. The Borrower and Guarantor consent to and
subject themselves itself to the jurisdiction of the federal court in the
jurisdiction where the Vessel is found.

 

SECTION 12.

 

(a) Each and every power and remedy herein specifically given to the Government
or otherwise in this Mortgage shall be cumulative and shall be in addition to
every other power and remedy herein specifically given or now or hereafter
existing at law, in equity, admiralty, or by statute, and each and every power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Government, and shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Government in the exercise of any right or power or in
the pursuance of any remedy occurring upon any Event of Default shall impair any
such right, power, or remedy or be construed to be a waiver of any such Event of
Default or to be any acquiescence therein; nor shall the acceptance by the
Government of any security or of any payment of or on account of the Note
maturing after any Event of Default or of any payment on account of any past
Event of Default be construed to be a waiver of any right to take advantage of
any future Event of Default or of any past Event of Default not completely cured
thereby.

 

(b) The Government, in addition to such other rights or remedies it may have,
shall have the right, in its discretion, to take any and all action authorized
by Sections 1105(c) and 1105(e) of Title XI and, to the extent not in express
conflict with the action authorized by said Sections, or with this Section, any
and all action provided for in or authorized or permitted by or in respect of
this Mortgage, Note, Collateral or Security, and Policies of Insurance
(including all action provided for in or authorized or permitted by or in
respect of any or all said documents by the Government).

 

SECTION 13. In case the Government shall have proceeded to enforce any right,
power, or remedy under this Mortgage by foreclosure, entry, or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Government, then and in every such
case the Borrower and the Government shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, remedies, and powers of the Government
shall continue as if no such proceedings had been taken.

 

71

                       Initial



--------------------------------------------------------------------------------

SECTION 14. The proceeds of any sale of the Vessel (after paying or deducting,
in the case of sale, under any judicial proceedings, the fees, costs, and other
charges therein), and the net earnings from any management, charter, or other
use of the Vessel by the Government under any of the powers above specified, and
the proceeds of any claim for damages on account of the Vessel received by the
Government while exercising any such power, and the proceeds of any insurance on
the Vessel (subject to the provisions of this agreement) shall be applied as
follows:

 

First: To the payment of all expenses and charges including the expenses of any
sale, counsel fees, the expenses of any taking of possession of the Vessel, and
any other expenses or advances made or incurred by the Government in the
protection of its rights or in the pursuance of its remedies hereunder and to
the payment of any damages sustained by the Government from the default or
defaults of the Borrower; and at the option of the Government to provide a fund
adequate in the opinion of the Government to furnish suitable indemnity against
liens claiming priority over this Mortgage;

 

Second: To the payment of the amount then due and unpaid upon the Note for
principal and interest and other sums occurring thereunder, including, but not
limited to, costs and expenses of collection; and

 

Third: To the payment of all other sums secured hereby, including fees, whether
due or not, and of all damages liquidated or otherwise hereunder; and

 

Fourth: Any surplus then remaining shall belong and be paid or returned to the
Borrower or to whomever shall be lawfully entitled to receive the same.

 

ARTICLE IV: POSSESSION AND USE OF VESSEL DURING TERM OF MORTGAGE

 

Until an Event of Default hereunder shall happen, the Borrower (a) shall be
suffered and permitted to retain actual possession and use of the Vessel and
(b) subject to default, hereof, shall have the right, from time to time, in its
discretion, and without application to the Government, and without obtaining a
release thereof by the Government, to dispose of, free from the lien hereof, any
boilers, engines, machinery, bowsprits, masts, spars, sails, rigging, boats,
fishing gear, anchors, chains, tackle, apparel, furniture, fittings, equipment,
or any other appurtenances of the Vessel that are no longer useful, necessary,
profitable, or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, bowsprits,
masts, spars, sails, rigging, boats, fishing gear, anchors, chains, tackle,
apparel, furniture, fittings, equipment, or any other appurtenances of
substantially equal value to the Borrower, which shall forthwith become subject
to the lien of this Mortgage.

 

ARTICLE V: GENERAL TERMS AND CONDITIONS OF MORTGAGE

 

SECTION 1. MULTIPLE ORIGINALS: This Mortgage may be executed simultaneously in
any number of counterparts and all such counterparts executed and delivered each
as an original shall constitute but one and the same instrument.

 

SECTION 2. SEVERABILITY CLAUSE: In the event that this Mortgage, the Note, any
other loan documents, or any provisions hereof or thereof shall be deemed
invalid in whole or in part by reason of any present or future law of the United
States or any decision of any authoritative court, or if the documents at any
time held by the Government be deemed by the Government for any reason
insufficient to carry out the true intent and spirit of this Mortgage and the
Note, then, from time to time the Borrower will execute on its own behalf such
other and further assurances and documents as in the opinion of counsel for the
Government may be

 

72

                       Initial



--------------------------------------------------------------------------------

required more effectually to subject the Vessel to the payment of the principal
sum of the Note, together with interest thereon, as in the Note and as herein
provided, and in the performance of the terms and conditions of the Note and
this Mortgage. Upon failure of the Borrower to do so, the Government may execute
any and all such other and further assurances and documents, for and in the name
of the Borrower, and the Borrower hereby irrevocably appoints the Government the
agent attorney-in-fact of the Borrower to do so. Any expenses of the Government
in connection with the foregoing shall be a debt due from the Borrower to the
Government in payment thereof and shall be secured by the lien of this Mortgage.

 

SECTION 3. MORTGAGE BINDING ON HEIRS, ETC.: All the covenants, promises,
stipulations, and agreements of the Borrower in this Mortgage shall bind the
Borrower, the Borrower’s heirs, executors, administrators, successors, and
assigns. Whenever used, the singular number shall include the plural, the plural
the singular, and the use of any gender shall be applicable to all genders.

 

SECTION 4. NO WAIVER OF PREFERRED STATUS: Nothing in this Mortgage shall be
construed as a waiver of the preferred status of this Mortgage by the
Government. In the event that any provision of this Mortgage would, as a matter
of law, operate to waive the preferred status thereof, such provision for all
intents and purposes, shall be deemed eliminated therefrom as though such
provision had never been inserted herein.

 

SECTION 5. MORTGAGE CANNOT BE ALTERED OR WAIVED: This Mortgage may not be
amended or supplemented except in writing by the Borrower with the written
consent thereto of the Government. The provisions of this Mortgage may not be
waived except in writing by the Government.

 

SECTION 6. TERMINATION OF MORTGAGE: If the whole amount of the Note including
all amendments or substitutions, (principal and interest) shall be paid in
accordance with its terms and the terms of this Mortgage, and all other sums
that may have become secured by the lien of this Mortgage shall be paid, then
this Mortgage and the estate and rights hereunder shall cease, terminate and be
void; and the Government shall prepare and deliver to Borrower proper
instruments acknowledging satisfaction of and discharging this Mortgage.

 

ARTICLE VI

 

For the purposes of this Mortgage, the total amount is FOURTEEN MILLION, and
No/100 Dollars ($14,000,000.00) and interest and performance of mortgage
covenants; the date of maturity is October 17, 2020 and the discharge amount is
the same as the total amount set out above plus any other sums due the
Government as provided by the provision of any Loan Documents.

 

IN WITNESS WHEREOF, THE Borrower has executed this Mortgage the day and year
first above written.

 

Attest      

BORROWER: Omega Protein, Inc.

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Vice President and Treasurer

 

(SEAL)

 

73

                       Initial



--------------------------------------------------------------------------------

   

GUARANTOR ACKNOWLEDGES AND AGREES

Attest      

GUARANTOR: Omega Protein Corporation

By:   /s/    JOHN D. HELD               By:   /s/    ROBERT W. STOCKTON        
                Executive Vice President and Chief Financial Officer

 

(SEAL)

 

74

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS    )           )    ss COUNTY OF HARRIS    )     

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Vice President and Treasurer of Omega
Protein, Inc., and that he signed his name to said Mortgage by like order, and
the said Vice President and Treasurer acknowledged to me that he executed said
Mortgage as the Vice President and Treasurer of said corporation; and that the
same is the free and voluntary act and deed of said corporation and of himself
as such Vice President and Treasurer for the uses and purposes therein
expressed.

 

  Notary Public

 

75

                       Initial



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF TEXAS    )           )    ss COUNTY OF HARRIS    )     

 

On the 17th day of October, 2005, before me personally appeared Robert W.
Stockton, to me known or produced satisfactory identification, who being duly
sworn, did depose and say that he is the Executive Vice President and Chief
Financial Officer of Omega Protein Corporation, and that he signed his name to
said Mortgage by like order, and the said Executive Vice President and Chief
Financial Officer acknowledged to me that he executed said Mortgage as the
Executive Vice President and Chief Financial Officer of said corporation; and
that the same is the free and voluntary act and deed of said corporation and of
himself as such Executive Vice President and Chief Financial Officer for the
uses and purposes therein expressed.

 

  Notary Public

 

76

                       Initial